Exhibit 10.1

 

 

MASTER LEASE AGREEMENT,

 

dated as of March 3, 2006,

 

by and among

 

HRES1 PROPERTIES TRUST,

 

AS LANDLORD,

 

AND

 

FS PATRIOT LLC

 

and

 

FS COMMONWEALTH LLC, JOINTLY AND SEVERALLY,

 

AS TENANT

 

--------------------------------------------------------------------------------


 

ARTICLE  1

 

DEFINITIONS

1

1.1

Additional Charges

2

1.2

 

Affiliated Person

2

1.3

 

Agreement

2

1.4

 

Applicable Laws

2

1.5

 

Award

3

1.6

 

Business Day

3

1.7

 

Capital Addition

3

1.8

 

Capital Expenditure

3

1.9

 

Change in Control

3

1.10

 

Claim

4

1.11

 

Code

4

1.12

 

Commencement Date

4

1.13

 

Condemnation

4

1.14

 

Condemnor

4

1.15

 

Consolidated Financials

4

1.16

 

Date of Taking

4

1.17

 

Default

5

1.18

 

Disbursement Rate

5

1.19

 

Distribution

5

1.20

 

Easement Agreement

5

1.21

 

Encumbrance

5

1.22

 

Entity

5

1.23

 

Environment

5

1.24

 

Environmental Obligation

5

1.25

 

Environmental Notice

6

1.26

 

Event of Default

6

1.27

 

Extended Term

6

1.28

 

Facility

6

1.29

 

Facility Mortgage

6

1.30

 

Facility Mortgagee

6

1.31

 

Facility Trade Names

6

1.32

 

Financial Officer’s Certificate

6

1.33

 

Fiscal Year

7

1.34

 

Five Star

7

1.35

 

Fixed Term

7

1.36

 

Fixtures

7

1.37

 

GAAP

7

1.38

 

Government Agencies

7

1.39

 

Guarantor

7

1.40

 

Guaranty

7

1.41

 

Hazardous Substances

7

1.42

 

HealthSouth

8

1.43

 

HealthSouth Lease

8

1.44

 

Immediate Family

8

1.45

 

Impositions

9

1.46

 

Incidental Documents

10

1.47

 

Indebtedness

10

1.48

 

Insurance Requirements

10

1.49

 

Interest Rate

10

1.50

 

Land

10

1.51

 

Landlord

10

 

i

--------------------------------------------------------------------------------


 

1.52

 

Landlord Default

10

1.53

 

Landlord Liens

10

1.54

 

Leased Improvements

11

1.55

 

Leased Intangible Property

11

1.56

 

Leased Property

11

1.57

 

Legal Requirements

11

1.58

 

Lien

11

1.59

 

Manager

12

1.60

 

Management Agreement

12

1.61

 

Minimum Rent

12

1.62

 

Notice

12

1.63

 

Officer’s Certificate

12

1.64

 

Overdue Rate

12

1.65

 

Parent

12

1.66

 

Permitted Encumbrances

12

1.67

 

Permitted Liens

12

1.68

 

Permitted Use

12

1.69

 

Person

13

1.70

 

Pledge Agreement

13

1.71

 

Property

13

1.72

 

Provider Agreements

13

1.73

 

Records

13

1.74

 

Regulated Medical Wastes

13

1.75

 

Rent

13

1.76

 

SEC

13

1.77

 

Security Agreement

13

1.78

 

State

13

1.79

 

Subordinated Creditor

13

1.80

 

Subordination Agreement

14

1.81

 

Subsidiary

14

1.82

 

Successor Landlord

14

1.83

 

Tenant

14

1.84

 

Tenant’s Personal Property

14

1.85

 

Term

14

1.86

 

Third Party Payor Programs

14

1.87

 

Third Party Payors

15

1.88

 

Unsuitable for Its Permitted Use

15

1.89

 

Work

15

ARTICLE  2

 

LEASED PROPERTY AND TERM

15

2.1

 

Leased Property

15

2.2

 

Condition of Leased Property

16

2.3

 

Fixed Term

17

2.4

 

Extended Term

17

2.5

 

Early Termination

18

ARTICLE  3

 

RENT

18

3.1

 

Rent

18

3.2

 

Late Payment of Rent, Etc.

22

3.3

 

Net Lease

23

3.4

 

No Termination, Abatement, Etc.

23

3.5

 

Prorations, Etc.

24

ARTICLE  4

 

USE OF THE LEASED PROPERTY

24

4.1

 

Permitted Use

24

 

ii

--------------------------------------------------------------------------------


 

4.2

 

Compliance with Legal/Insurance Requirements, Etc.

26

4.3

 

Compliance with Medicaid and Medicare Requirements

26

4.4

 

Environmental Matters

27

ARTICLE  5

 

MAINTENANCE AND REPAIRS

29

5.1

 

Maintenance and Repair

29

5.2

 

Tenant’s Personal Property

31

5.3

 

Yield Up

31

5.4

 

Management Agreement

32

ARTICLE  6

 

IMPROVEMENTS, ETC.

32

6.1

 

Improvements to the Leased Property

32

6.2

 

Salvage

33

ARTICLE  7

 

LIENS

33

7.1

 

Liens

33

7.2

 

Landlord’s Lien

34

ARTICLE  8

 

PERMITTED CONTESTS

34

ARTICLE  9

 

INSURANCE AND INDEMNIFICATION

35

9.1

 

General Insurance Requirements

35

9.2

 

Waiver of Subrogation

36

9.3

 

Form Satisfactory, Etc.

36

9.4

 

No Separate Insurance; Self-Insurance

37

9.5

 

Indemnification of Landlord

37

ARTICLE  10

 

CASUALTY

38

10.1

 

Insurance Proceeds

38

10.2

 

Damage or Destruction

39

10.3

 

Damage Near End of Term

41

10.4

 

Tenant’s Property

41

10.5

 

Restoration of Tenant’s Property

41

10.6

 

No Abatement of Rent

41

10.7

 

Waiver

42

ARTICLE  11

 

CONDEMNATION

42

11.1

 

Total Condemnation, Etc.

42

11.2

 

Partial Condemnation

42

11.3

 

Abatement of Rent

43

11.4

 

Temporary Condemnation

43

11.5

 

Allocation of Award

44

ARTICLE  12

 

DEFAULTS AND REMEDIES

44

12.1

 

Events of Default

44

12.2

 

Remedies

47

12.3

 

Tenant’s Waiver

48

12.4

 

Application of Funds

49

12.5

 

Landlord’s Right to Cure Tenant’s Default

49

12.6

 

Trade Names

49

ARTICLE  13

 

HOLDING OVER

50

ARTICLE  14

 

LANDLORD DEFAULT

50

ARTICLE  15

 

PURCHASE RIGHTS

51

ARTICLE  16

 

SUBLETTING AND ASSIGNMENT

51

16.1

 

Subletting and Assignment

51

16.2

 

Required Sublease Provisions

53

16.3

 

Permitted Sublease

54

16.4

 

Sublease Limitation

55

 

iii

--------------------------------------------------------------------------------


 

ARTICLE  17

 

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

55

17.1

 

Estoppel Certificates

55

17.2

 

Financial Statements

56

17.3

 

Reimbursement, Licensure, Etc.

57

ARTICLE  18

 

LANDLORD’S RIGHT TO INSPECT

58

ARTICLE  19

 

EASEMENTS

58

19.1

 

Grant of Easements

58

19.2

 

Exercise of Rights by Tenant

59

19.3

 

Permitted Encumbrances

59

ARTICLE  20

 

FACILITY MORTGAGES

59

20.1

 

Landlord May Grant Liens

59

20.2

 

Subordination of Lease

59

20.3

 

Notice to Mortgagee and Superior Landlord

61

ARTICLE  21

 

ADDITIONAL COVENANTS OF TENANT

61

21.1

 

Prompt Payment of Indebtedness

61

21.2

 

Conduct of Business

62

21.3

 

Maintenance of Accounts and Records

62

21.4

 

Notice of Litigation, Etc.

62

21.5

 

Indebtedness of Tenant

63

21.6

 

Distributions, Payments to Affiliated Persons, Etc.

64

21.7

 

Prohibited Transactions

64

21.8

 

Liens and Encumbrances

64

21.9

 

Merger; Sale of Assets; Etc.

65

21.10

 

Bankruptcy Remote Entities

65

21.11

 

Notice of Change of Name, Etc.

65

ARTICLE  22

 

ARBITRATION

65

ARTICLE  23

 

 

67

23.1

 

Limitation on Payment of Rent

67

23.2

 

No Waiver

67

23.3

 

Remedies Cumulative

67

23.4

 

Severability

68

23.5

 

Acceptance of Surrender

68

23.6

 

No Merger of Title

68

23.7

 

Conveyance by Landlord

68

23.8

 

Quiet Enjoyment

68

23.9

 

No Recordation

69

23.10

 

Notices

69

23.11

 

Construction

70

23.12

 

Counterparts; Headings

70

23.13

 

Applicable Law, Etc.

71

23.14

 

Right to Make Agreement

71

23.15

 

Attorneys’ Fees

71

23.16

 

Nonliability of Trustees

71

 

iv

--------------------------------------------------------------------------------


 

MASTER LEASE AGREEMENT

 

THIS MASTER LEASE AGREEMENT is entered into as of March 3, 2006, by and among
(i) HRES1 PROPERTIES TRUST, a Maryland real estate investment trust, as landlord
(“Landlord”), and (ii) FS PATRIOT LLC and FS COMMONWEALTH LLC, each a Maryland
limited liability company, jointly and severally, as tenant (“Tenant”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord owns fee simple title to the Leased Property (this and other
capitalized terms used and not otherwise defined herein having the meanings
given such terms in Article 1); and

 

WHEREAS, pursuant to the HealthSouth Lease, the Leased Property was leased to
HealthSouth; and

 

WHEREAS, the HealthSouth Lease was terminated as a result of HealthSouth’s
default thereunder; and

 

WHEREAS, Section 5.4 of the HealthSouth Lease requires HealthSouth to cooperate
in transitioning the licensing of, and operations at, the Leased Property to
Landlord’s designee; and

 

WHEREAS, Landlord wishes to lease the Leased Property to Tenant and to cause the
transition of the licensing and operation of the Leased Property to Tenant; and

 

WHEREAS, Tenant wishes to lease the Leased Property from Landlord, obtain proper
licensing and take over the operations of the Facilities, all subject to and
upon the terms and conditions herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 


ARTICLE 1

DEFINITIONS

 

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, (a) the terms defined in this
Article shall have the meanings assigned to them in this Article and include the
plural as well as the singular, (b) all accounting terms not otherwise defined

 

--------------------------------------------------------------------------------


 

herein shall have the meanings assigned to them in accordance with GAAP, (c) all
references in this Agreement to designated “Articles”, “Sections” and other
subdivisions are to the designated Articles, Sections and other subdivisions of
this Agreement, and (d) the words “herein”, “hereof”, “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.


 


1.1                               “ADDITIONAL CHARGES”  SHALL HAVE THE MEANING
GIVEN SUCH TERM IN SECTION 3.1.3.


 


1.2                               “AFFILIATED PERSON”  SHALL MEAN, WITH RESPECT
TO ANY PERSON, (A)  IN THE CASE OF ANY SUCH PERSON WHICH IS A PARTNERSHIP, ANY
PARTNER IN SUCH PARTNERSHIP, (B) IN THE CASE OF ANY SUCH PERSON WHICH IS A
LIMITED LIABILITY COMPANY, ANY MEMBER OF SUCH COMPANY, (C) ANY OTHER PERSON
WHICH IS A PARENT, A SUBSIDIARY, OR A SUBSIDIARY OF A PARENT WITH RESPECT TO
SUCH PERSON OR TO ONE OR MORE OF THE PERSONS REFERRED TO IN THE PRECEDING
CLAUSES (A) AND (B), (D) ANY OTHER PERSON WHO IS AN OFFICER, DIRECTOR, TRUSTEE
OR EMPLOYEE OF, OR PARTNER IN OR MEMBER OF, SUCH PERSON OR ANY PERSON REFERRED
TO IN THE PRECEDING CLAUSES (A), (B) AND (C), AND (E) ANY OTHER PERSON WHO IS A
MEMBER OF THE IMMEDIATE FAMILY OF SUCH PERSON OR OF ANY PERSON REFERRED TO IN
THE PRECEDING CLAUSES (A) THROUGH (D).


 


1.3                               “AGREEMENT”  SHALL MEAN THIS MASTER LEASE
AGREEMENT, INCLUDING ALL EXHIBITS ATTACHED HERETO, AS IT AND THEY MAY BE AMENDED
FROM TIME TO TIME AS HEREIN PROVIDED.


 


1.4                               “APPLICABLE LAWS”  SHALL MEAN ALL APPLICABLE
LAWS, STATUTES, REGULATIONS, RULES, ORDINANCES, CODES, LICENSES, PERMITS AND
ORDERS, FROM TIME TO TIME IN EXISTENCE, OF ALL COURTS OF COMPETENT JURISDICTION
AND GOVERNMENT AGENCIES, AND ALL APPLICABLE JUDICIAL AND ADMINISTRATIVE AND
REGULATORY DECREES, JUDGMENTS AND ORDERS, INCLUDING COMMON LAW RULINGS AND
DETERMINATIONS, RELATING TO INJURY TO, OR THE PROTECTION OF, REAL OR PERSONAL
PROPERTY OR HUMAN HEALTH OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, ALL
VALID AND LAWFUL REQUIREMENTS OF COURTS AND OTHER GOVERNMENT AGENCIES PERTAINING
TO REPORTING, LICENSING, PERMITTING, INVESTIGATION, REMEDIATION AND REMOVAL OF
UNDERGROUND IMPROVEMENTS (INCLUDING, WITHOUT LIMITATION, TREATMENT OR STORAGE
TANKS, OR WATER, GAS OR OIL WELLS), OR EMISSIONS, DISCHARGES, RELEASES OR
THREATENED RELEASES OF HAZARDOUS SUBSTANCES, CHEMICAL SUBSTANCES, PESTICIDES,
PETROLEUM OR PETROLEUM PRODUCTS, POLLUTANTS, CONTAMINANTS OR HAZARDOUS OR TOXIC
SUBSTANCES, MATERIALS OR WASTES WHETHER SOLID, LIQUID OR GASEOUS IN NATURE, INTO
THE ENVIRONMENT, OR RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE,
TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR HANDLING OF HAZARDOUS SUBSTANCES OR


 

2

--------------------------------------------------------------------------------


 


REGULATED MEDICAL WASTES, UNDERGROUND IMPROVEMENTS (INCLUDING, WITHOUT
LIMITATION, TREATMENT OR STORAGE TANKS, OR WATER, GAS OR OIL WELLS), OR
POLLUTANTS, CONTAMINANTS OR HAZARDOUS OR TOXIC SUBSTANCES, MATERIALS OR WASTES,
WHETHER SOLID, LIQUID OR GASEOUS IN NATURE.


 


1.5                               “AWARD”  SHALL MEAN ALL COMPENSATION, SUMS OR
OTHER VALUE AWARDED, PAID OR RECEIVED BY VIRTUE OF A TOTAL OR PARTIAL
CONDEMNATION OF ANY PROPERTY (AFTER DEDUCTION OF ALL REASONABLE LEGAL FEES AND
OTHER REASONABLE COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, EXPERT
WITNESS FEES, INCURRED BY LANDLORD, IN CONNECTION WITH OBTAINING ANY SUCH
AWARD).


 


1.6                               “BUSINESS DAY”  SHALL MEAN ANY DAY OTHER THAN
SATURDAY, SUNDAY, OR ANY OTHER DAY ON WHICH BANKING INSTITUTIONS IN THE
COMMONWEALTH OF MASSACHUSETTS ARE AUTHORIZED BY LAW OR EXECUTIVE ACTION TO
CLOSE.


 


1.7                               “CAPITAL ADDITION”  SHALL MEAN, WITH RESPECT
TO ANY PROPERTY, ANY RENOVATION, REPAIR OR IMPROVEMENT TO SUCH PROPERTY, THE
COST OF WHICH CONSTITUTES A CAPITAL EXPENDITURE.


 


1.8                               “CAPITAL EXPENDITURE”  SHALL MEAN ANY
EXPENDITURE TREATED AS CAPITAL IN NATURE IN ACCORDANCE WITH GAAP.


 


1.9                               “CHANGE IN CONTROL”  SHALL MEAN (A) THE
ACQUISITION BY ANY PERSON, OR TWO OR MORE PERSONS ACTING IN CONCERT, OF
BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 OF THE SEC) OF 9.8% OR
MORE, OR RIGHTS, OPTIONS OR WARRANTS TO ACQUIRE 9.8% OR MORE, OF THE OUTSTANDING
SHARES OF VOTING STOCK OR OTHER VOTING INTERESTS OF EITHER OR BOTH ENTITIES
COMPRISING TENANT OR ANY GUARANTOR, AS THE CASE MAY BE, OR THE POWER TO DIRECT
THE MANAGEMENT AND POLICIES OF TENANT OR ANY GUARANTOR, DIRECTLY OR INDIRECTLY,
(B) THE MERGER OR CONSOLIDATION OF EITHER OR BOTH ENTITIES COMPRISING TENANT OR
ANY GUARANTOR WITH OR INTO ANY OTHER PERSON (OTHER THAN THE MERGER OR
CONSOLIDATION OF ANY PERSON INTO EITHER OR BOTH ENTITIES COMPRISING TENANT OR
ANY GUARANTOR THAT DOES NOT RESULT IN A CHANGE IN CONTROL OF EITHER OR BOTH
ENTITIES COMPRISING TENANT OR SUCH GUARANTOR UNDER CLAUSES (A), (C) OR (D) OF
THIS DEFINITION), (C) ANY ONE OR MORE SALES OR CONVEYANCES TO ANY PERSON OF ALL
OR ANY MATERIAL PORTION OF ITS ASSETS (INCLUDING CAPITAL STOCK OR OTHER EQUITY
INTERESTS) OR BUSINESS OF EITHER OR BOTH ENTITIES COMPRISING TENANT OR ANY
GUARANTOR, AS THE CASE MAY BE, OR (D) THE CESSATION, FOR ANY REASON, OF THE
INDIVIDUALS WHO AT THE BEGINNING OF ANY TWENTY-FOUR (24) CONSECUTIVE MONTH
PERIOD (COMMENCING ON THE DATE HEREOF) CONSTITUTED THE BOARD OF DIRECTORS OF
EITHER OR BOTH ENTITIES COMPRISING TENANT OR ANY GUARANTOR (TOGETHER WITH ANY
NEW DIRECTORS WHOSE ELECTION BY

 

3

--------------------------------------------------------------------------------


 


SUCH BOARD OR WHOSE NOMINATION FOR ELECTION BY THE SHAREHOLDERS OF EITHER OR
BOTH ENTITIES COMPRISING TENANT OR SUCH GUARANTOR, AS THE CASE MAY BE, WAS
APPROVED BY A VOTE OF A MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE
EITHER DIRECTORS AT THE BEGINNING OF ANY SUCH PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED) TO CONSTITUTE A MAJORITY OF
THE BOARD OF DIRECTORS OF EITHER OR BOTH ENTITIES COMPRISING TENANT OR ANY
GUARANTOR THEN IN OFFICE.


 


1.10                        “CLAIM”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
ARTICLE 8.


 


1.11                        “CODE”  SHALL MEAN THE INTERNAL REVENUE CODE OF 1986
AND, TO THE EXTENT APPLICABLE, THE TREASURY REGULATIONS PROMULGATED THEREUNDER,
EACH AS FROM TIME TO TIME AMENDED.


 


1.12                        “COMMENCEMENT DATE”  SHALL MEAN THE DATE UPON WHICH
TENANT SHALL HAVE OBTAINED ALL LICENSES, OPERATING PERMITS AND OTHER
GOVERNMENTAL AUTHORIZATIONS REQUIRED UNDER APPLICABLE LAWS FOR TENANT TO OPERATE
THE FACILITIES.


 


1.13                        “CONDEMNATION”  SHALL MEAN, WITH RESPECT TO ANY
PROPERTY, OR ANY PORTION THEREOF, (A) THE EXERCISE OF ANY GOVERNMENTAL POWER
WITH RESPECT TO SUCH PROPERTY, WHETHER BY LEGAL PROCEEDINGS OR OTHERWISE, BY A
CONDEMNOR OF ITS POWER OF CONDEMNATION, (B) A VOLUNTARY SALE OR TRANSFER OF SUCH
PROPERTY BY LANDLORD TO ANY CONDEMNOR, EITHER UNDER THREAT OF CONDEMNATION OR
WHILE LEGAL PROCEEDINGS FOR CONDEMNATION ARE PENDING, OR (C) A TAKING OR
VOLUNTARY CONVEYANCE OF SUCH PROPERTY, OR ANY INTEREST THEREIN, OR RIGHT
ACCRUING THERETO OR USE THEREOF, AS THE RESULT OR IN SETTLEMENT OF ANY
CONDEMNATION OR OTHER EMINENT DOMAIN PROCEEDING AFFECTING SUCH PROPERTY, WHETHER
OR NOT THE SAME SHALL HAVE ACTUALLY BEEN COMMENCED.


 


1.14                        “CONDEMNOR”  SHALL MEAN ANY PUBLIC OR QUASI-PUBLIC
PERSON, HAVING THE POWER OF CONDEMNATION.


 


1.15                        “CONSOLIDATED FINANCIALS”  SHALL MEAN, FOR ANY
FISCAL YEAR OR OTHER ACCOUNTING PERIOD OF FIVE STAR, ANNUAL AUDITED AND
QUARTERLY UNAUDITED FINANCIAL STATEMENTS OF FIVE STAR PREPARED ON A CONSOLIDATED
BASIS, INCLUDING FIVE STAR’S CONSOLIDATED BALANCE SHEET AND THE RELATED
STATEMENTS OF INCOME AND CASH FLOWS, ALL IN REASONABLE DETAIL, AND SETTING FORTH
IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING PERIOD IN
THE PRECEDING FISCAL YEAR, AND PREPARED IN ACCORDANCE WITH GAAP THROUGHOUT THE
PERIODS REFLECTED.


 


1.16                        “DATE OF TAKING”  SHALL MEAN, WITH RESPECT TO ANY
PROPERTY, THE DATE THE CONDEMNOR HAS THE RIGHT TO POSSESSION OF


 

4

--------------------------------------------------------------------------------


 


SUCH PROPERTY, OR ANY PORTION THEREOF, IN CONNECTION WITH A CONDEMNATION.

 


1.17                        “DEFAULT”  SHALL MEAN ANY EVENT OR CONDITION WHICH
WITH THE GIVING OF NOTICE AND/OR LAPSE OF TIME WOULD RIPEN INTO AN EVENT OF
DEFAULT.


 


1.18                        “DISBURSEMENT RATE”  SHALL MEAN AN ANNUAL RATE OF
INTEREST, AS OF THE DATE OF DETERMINATION, EQUAL TO THE GREATER OF (I) THE
INTEREST RATE, AND (II) THE PER ANNUM RATE FOR TEN (10) YEAR U.S. TREASURY
OBLIGATIONS AS PUBLISHED IN THE WALL STREET JOURNAL PLUS FOUR HUNDRED (400)
BASIS POINTS; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE DISBURSEMENT RATE
EXCEED ELEVEN AND ONE-HALF PERCENT (11.5%).


 


1.19                        “DISTRIBUTION”  SHALL MEAN (A) ANY DECLARATION OR
PAYMENT OF ANY DIVIDEND (EXCEPT ORDINARY CASH DIVIDENDS PAYABLE IN COMMON STOCK
OR OTHER EQUITY INTERESTS OF EITHER OR BOTH ENTITIES COMPRISING TENANT) ON OR IN
RESPECT OF ANY SHARES OF ANY CLASS OF CAPITAL STOCK OR OTHER EQUITY INTERESTS OF
EITHER OR BOTH ENTITIES COMPRISING TENANT, (B) ANY PURCHASE, REDEMPTION,
RETIREMENT OR OTHER ACQUISITION OF ANY SHARES OF ANY CLASS OF CAPITAL STOCK OF A
CORPORATION, (C) ANY OTHER DISTRIBUTION ON OR IN RESPECT OF ANY SHARES OF ANY
CLASS OF CAPITAL STOCK OF A CORPORATION OR (D) ANY RETURN OF CAPITAL TO
SHAREHOLDERS.


 


1.20                        “EASEMENT AGREEMENT”  SHALL MEAN ANY CONDITIONS,
COVENANTS AND RESTRICTIONS, EASEMENTS, DECLARATIONS, LICENSES AND OTHER
AGREEMENTS WHICH ARE PERMITTED ENCUMBRANCES AND SUCH OTHER AGREEMENTS AS MAY BE
GRANTED IN ACCORDANCE WITH SECTION 19.1.


 


1.21                        “ENCUMBRANCE”  SHALL HAVE THE MEANING GIVEN SUCH
TERM IN SECTION 20.1.


 


1.22                        “ENTITY”  SHALL MEAN ANY CORPORATION, GENERAL OR
LIMITED PARTNERSHIP, LIMITED LIABILITY COMPANY OR PARTNERSHIP, STOCK COMPANY OR
ASSOCIATION, JOINT VENTURE, ASSOCIATION, COMPANY, TRUST, BANK, TRUST COMPANY,
LAND TRUST, BUSINESS TRUST, COOPERATIVE, ANY GOVERNMENT OR AGENCY, AUTHORITY OR
POLITICAL SUBDIVISION THEREOF OR ANY OTHER ENTITY.


 


1.23                        “ENVIRONMENT”  SHALL MEAN SOIL, SURFACE WATERS,
GROUND WATERS, LAND, STREAM, SEDIMENTS, SURFACE OR SUBSURFACE STRATA AND AMBIENT
AIR.


 


1.24                        “ENVIRONMENTAL OBLIGATION”  SHALL HAVE THE MEANING
GIVEN SUCH TERM IN SECTION 4.4.1.

 

5

--------------------------------------------------------------------------------


 


1.25                        “ENVIRONMENTAL NOTICE”  SHALL HAVE THE MEANING GIVEN
SUCH TERM IN SECTION 4.4.1.


 


1.26                        “EVENT OF DEFAULT”  SHALL HAVE THE MEANING GIVEN
SUCH TERM IN SECTION 12.1.


 


1.27                        ““EXTENDED TERM”  SHALL HAVE THE MEANING GIVEN SUCH
TERM IN SECTION 2.4.


 


1.28                        “FACILITY”  SHALL MEAN, WITH RESPECT TO ANY
PROPERTY, THE REHABILITATION HOSPITAL BEING OPERATED ON SUCH PROPERTY, AND,
SPECIFICALLY INCLUDING, WITHOUT LIMITATION, (I) WITH RESPECT TO THE FACILITY
KNOWN AS NEW ENGLAND REHABILITATION HOSPITAL, WOBURN, MASSACHUSETTS, THE RIGHT
TO OPERATE THE 198 BEDS LICENSED AT SUCH FACILITY, (II) WITH RESPECT TO THE
FACILITY KNOWN AS BRAINTREE REHABILITATION HOSPITAL, THE RIGHT TO OPERATE THE
187 BEDS LICENSED AT SUCH FACILITY, AND (III) ANY OTHER TANGIBLE OR INTANGIBLE
RIGHTS ASSOCIATED WITH, OR INCIDENTAL TO, ANY LICENSES, REGISTRATIONS AND
PERMITS USED BY SUCH HOSPITALS IN THE CONDUCT OF THEIR BUSINESS AND PROVISION OF
PATIENT SERVICES.


 


1.29                        “FACILITY MORTGAGE”  SHALL MEAN ANY ENCUMBRANCE
PLACED UPON THE LEASED PROPERTY, OR ANY PORTION THEREOF, IN ACCORDANCE WITH
ARTICLE 20.


 


1.30                        “FACILITY MORTGAGEE”  SHALL MEAN THE HOLDER OF ANY
FACILITY MORTGAGE.


 


1.31                        “FACILITY TRADE NAMES”  SHALL MEAN, WITH RESPECT TO
ANY PROPERTY, ANY OF THE NAMES UNDER WHICH TENANT OPERATES, OR HAS OPERATED, THE
FACILITY AT SUCH PROPERTY AT ANY TIME DURING THE TERM.


 


1.32                        “FINANCIAL OFFICER’S CERTIFICATE”  SHALL MEAN, AS TO
ANY PERSON, A CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL
OFFICER OR CHIEF ACCOUNTING OFFICER (OR SUCH OFFICERS’ AUTHORIZED DESIGNEE) OF
SUCH PERSON, DULY AUTHORIZED, ACCOMPANYING THE FINANCIAL STATEMENTS REQUIRED TO
BE DELIVERED BY SUCH PERSON PURSUANT TO SECTION 17.2, IN WHICH SUCH OFFICER
SHALL CERTIFY (A) THAT SUCH STATEMENTS HAVE BEEN PROPERLY PREPARED IN ACCORDANCE
WITH GAAP AND ARE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS AND FAIRLY
PRESENT THE CONSOLIDATED FINANCIAL CONDITION OF SUCH PERSON AT AND AS OF THE
DATES THEREOF AND THE RESULTS OF ITS AND THEIR OPERATIONS FOR THE PERIODS
COVERED THEREBY, AND (B), IN THE EVENT THAT THE CERTIFYING PARTY IS AN OFFICER
OF TENANT AND THE CERTIFICATE IS BEING GIVEN IN SUCH CAPACITY, THAT NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING HEREUNDER.

 

6

--------------------------------------------------------------------------------


 


1.33                        “FISCAL YEAR”  SHALL MEAN THE CALENDAR YEAR OR SUCH
OTHER ANNUAL PERIOD DESIGNATED BY TENANT AND APPROVED BY LANDLORD.


 


1.34                        “FIVE STAR”  SHALL MEAN FIVE STAR QUALITY
CARE, INC., A MARYLAND CORPORATION, AND ITS PERMITTED SUCCESSORS AND ASSIGNS.


 


1.35                        “FIXED TERM”  SHALL HAVE THE MEANING GIVEN SUCH TERM
IN SECTION 2.3.


 


1.36                        “FIXTURES”  SHALL HAVE THE MEANING GIVEN SUCH TERM
IN SECTION 2.1(D).


 


1.37                        “GAAP”  SHALL MEAN GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES CONSISTENTLY APPLIED.


 


1.38                        “GOVERNMENT AGENCIES”  SHALL MEAN ANY COURT, AGENCY,
AUTHORITY, BOARD (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL PROTECTION,
PLANNING AND ZONING), BUREAU, COMMISSION, DEPARTMENT, OFFICE OR INSTRUMENTALITY
OF ANY NATURE WHATSOEVER OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL UNIT OF THE
UNITED STATES OR ANY STATE OR ANY COUNTY OR ANY POLITICAL SUBDIVISION OF ANY OF
THE FOREGOING, WHETHER NOW OR HEREAFTER IN EXISTENCE, HAVING JURISDICTION OVER
TENANT OR ANY PROPERTY, OR ANY PORTION THEREOF, OR ANY FACILITY OPERATED
THEREON.


 


1.39                        “GUARANTOR”  SHALL MEAN FIVE STAR AND EACH AND EVERY
OTHER GUARANTOR OF TENANT’S OBLIGATIONS UNDER THIS AGREEMENT, AND EACH SUCH
GUARANTOR’S SUCCESSORS AND ASSIGNS.


 


1.40                        “GUARANTY”  SHALL MEAN ANY GUARANTY AGREEMENT
EXECUTED BY A GUARANTOR IN FAVOR OF LANDLORD PURSUANT TO WHICH THE PAYMENT OR
PERFORMANCE OF TENANT’S OBLIGATIONS UNDER THIS AGREEMENT ARE GUARANTEED,
TOGETHER WITH ALL MODIFICATIONS, AMENDMENTS AND SUPPLEMENTS THERETO.

 


1.41                        “HAZARDOUS SUBSTANCES”  SHALL MEAN ANY SUBSTANCE:

 

(A)                                  THE PRESENCE OF WHICH REQUIRES OR
MAY HEREAFTER REQUIRE NOTIFICATION, INVESTIGATION OR REMEDIATION UNDER ANY
FEDERAL, STATE OR LOCAL STATUTE, REGULATION, RULE, ORDINANCE, ORDER, ACTION OR
POLICY; OR

 

(B)                                 WHICH IS OR BECOMES DEFINED AS A “HAZARDOUS
WASTE”, “HAZARDOUS MATERIAL” OR “HAZARDOUS SUBSTANCE” OR “POLLUTANT” OR
“CONTAMINANT” UNDER ANY PRESENT OR FUTURE FEDERAL, STATE OR LOCAL STATUTE,
REGULATION, RULE OR ORDINANCE OR AMENDMENTS THERETO INCLUDING, WITHOUT

 

7

--------------------------------------------------------------------------------


 

LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT (42 U.S.C. SECTION 9601 ET SEQ.) AND THE RESOURCE CONSERVATION AND RECOVERY
ACT (42 U.S.C. SECTION 6901 ET SEQ.) AND THE REGULATIONS PROMULGATED THEREUNDER;
OR

 

(C)                                  WHICH IS TOXIC, EXPLOSIVE, CORROSIVE,
FLAMMABLE, INFECTIOUS, RADIOACTIVE, CARCINOGENIC, MUTAGENIC OR OTHERWISE
HAZARDOUS AND IS OR BECOMES REGULATED BY ANY GOVERNMENTAL AUTHORITY, AGENCY,
DEPARTMENT, COMMISSION, BOARD, AGENCY OR INSTRUMENTALITY OF THE UNITED STATES,
ANY STATE OF THE UNITED STATES, OR ANY POLITICAL SUBDIVISION THEREOF; OR

 

(D)                                 THE PRESENCE OF WHICH ON ANY PROPERTY, OR
ANY PORTION THEREOF, CAUSES OR MATERIALLY THREATENS TO CAUSE AN UNLAWFUL
NUISANCE UPON SUCH PROPERTY, OR ANY PORTION THEREOF, OR TO ADJACENT PROPERTIES
OR POSES OR MATERIALLY THREATENS TO POSE A HAZARD TO SUCH PROPERTY, OR ANY
PORTION THEREOF, OR TO THE HEALTH OR SAFETY OF PERSONS ON OR ABOUT SUCH
PROPERTY, OR ANY PORTION THEREOF; OR

 

(E)                                  WITHOUT LIMITATION, WHICH CONTAINS
GASOLINE, DIESEL FUEL OR OTHER PETROLEUM HYDROCARBONS OR VOLATILE ORGANIC
COMPOUNDS; OR

 

(F)                                    WITHOUT LIMITATION, WHICH CONTAINS
POLYCHLORINATED BIPHENYLS (PCBS) OR ASBESTOS OR UREA FORMALDEHYDE FOAM
INSULATION; OR

 

(G)                                 WITHOUT LIMITATION, WHICH CONTAINS OR EMITS
RADIOACTIVE PARTICLES, WAVES OR MATERIAL; OR

 

(H)                                 WITHOUT LIMITATION, CONSTITUTES REGULATED
MEDICAL WASTES.


 


1.42                        “HEALTHSOUTH”  SHALL MEAN HEALTHSOUTH CORPORATION, A
DELAWARE CORPORATION.


 


1.43                        “HEALTHSOUTH LEASE”  SHALL MEAN THE AMENDED,
RESTATED AND CONSOLIDATED MASTER LEASE AGREEMENT, DATED AS OF JANUARY 2, 2002,
BY AND BETWEEN LANDLORD AND HEALTHSOUTH.


 


1.44                        “IMMEDIATE FAMILY”  SHALL MEAN, WITH RESPECT TO ANY
INDIVIDUAL, SUCH INDIVIDUAL’S SPOUSE, PARENTS, BROTHERS, SISTERS, CHILDREN
(NATURAL OR ADOPTED), STEPCHILDREN, GRANDCHILDREN, GRANDPARENTS, PARENTS-IN-LAW,
BROTHERS-IN-LAW, SISTERS-IN-LAW, NEPHEWS AND NIECES.

 

8

--------------------------------------------------------------------------------


 


1.45                        “IMPOSITIONS”  SHALL MEAN, COLLECTIVELY, ALL TAXES
(INCLUDING, WITHOUT LIMITATION, ALL TAXES IMPOSED UNDER THE LAWS OF ANY STATE,
AS SUCH LAWS MAY BE AMENDED FROM TIME TO TIME, AND ALL AD VALOREM, SALES AND
USE, OR SIMILAR TAXES AS THE SAME RELATE TO OR ARE IMPOSED UPON LANDLORD, TENANT
OR THE BUSINESS CONDUCTED UPON THE LEASED PROPERTY), ASSESSMENTS (INCLUDING,
WITHOUT LIMITATION, ALL ASSESSMENTS FOR PUBLIC IMPROVEMENTS OR BENEFIT, WHETHER
OR NOT COMMENCED OR COMPLETED PRIOR TO THE DATE HEREOF), GROUND RENTS (INCLUDING
ANY MINIMUM RENT UNDER ANY GROUND LEASE, AND ANY ADDITIONAL RENT OR CHARGES
THEREUNDER), WATER, SEWER OR OTHER RENTS AND CHARGES, EXCISES, TAX LEVIES, FEES
(INCLUDING, WITHOUT LIMITATION, LICENSE, PERMIT, INSPECTION, AUTHORIZATION AND
SIMILAR FEES), AND ALL OTHER GOVERNMENTAL CHARGES, IN EACH CASE WHETHER GENERAL
OR SPECIAL, ORDINARY OR EXTRAORDINARY, FORESEEN OR UNFORESEEN, OF EVERY
CHARACTER IN RESPECT OF THE LEASED PROPERTY OR THE BUSINESS CONDUCTED THEREON BY
TENANT (INCLUDING ALL INTEREST AND PENALTIES THEREON DUE TO ANY FAILURE IN
PAYMENT BY TENANT), WHICH AT ANY TIME PRIOR TO, DURING OR IN RESPECT OF THE TERM
HEREOF MAY BE ASSESSED OR IMPOSED ON OR IN RESPECT OF OR BE A LIEN UPON
(A) LANDLORD’S INTEREST IN THE LEASED PROPERTY, (B) THE LEASED PROPERTY OR ANY
PART THEREOF OR ANY RENT THEREFROM OR ANY ESTATE, RIGHT, TITLE OR INTEREST
THEREIN, OR (C) ANY OCCUPANCY, OPERATION, USE OR POSSESSION OF, OR SALES FROM,
OR ACTIVITY CONDUCTED ON, OR IN CONNECTION WITH THE LEASED PROPERTY OR THE
LEASING OR USE OF THE LEASED PROPERTY OR ANY PART THEREOF BY TENANT; PROVIDED,
HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL BE CONSTRUED TO REQUIRE TENANT TO
PAY AND THE TERM “IMPOSITIONS” SHALL NOT INCLUDE (I) ANY TAX BASED ON NET INCOME
IMPOSED ON LANDLORD, (II) ANY NET REVENUE TAX OF LANDLORD, (III) ANY TRANSFER
FEE (BUT EXCLUDING ANY MORTGAGE OR SIMILAR TAX PAYABLE IN CONNECTION WITH A
FACILITY MORTGAGE) OR OTHER TAX IMPOSED WITH RESPECT TO THE SALE, EXCHANGE OR
OTHER DISPOSITION BY LANDLORD OF THE LEASED PROPERTY OR THE PROCEEDS THEREOF,
(IV) ANY SINGLE BUSINESS, GROSS RECEIPTS TAX, TRANSACTION PRIVILEGE, RENT OR
SIMILAR TAXES AS THE SAME RELATE TO OR ARE IMPOSED UPON LANDLORD, (V) ANY
INTEREST OR PENALTIES IMPOSED ON LANDLORD AS A RESULT OF THE FAILURE OF LANDLORD
TO FILE ANY RETURN OR REPORT TIMELY AND IN THE FORM PRESCRIBED BY LAW OR TO PAY
ANY TAX OR IMPOSITION, EXCEPT TO THE EXTENT SUCH FAILURE IS A RESULT OF A BREACH
BY TENANT OF ITS OBLIGATIONS PURSUANT TO SECTION 3.1.3, (VI) ANY IMPOSITIONS
IMPOSED ON LANDLORD THAT ARE A RESULT OF LANDLORD NOT BEING CONSIDERED A “UNITED
STATES PERSON” AS DEFINED IN SECTION 7701(A)(30) OF THE CODE, (VII) ANY
IMPOSITIONS THAT ARE ENACTED OR ADOPTED BY THEIR EXPRESS TERMS AS A SUBSTITUTE
FOR ANY TAX THAT WOULD NOT HAVE BEEN PAYABLE BY TENANT PURSUANT TO THE TERMS OF
THIS AGREEMENT OR (VIII) ANY IMPOSITIONS IMPOSED AS A RESULT OF A BREACH OF
COVENANT OR

 

9

--------------------------------------------------------------------------------


 


REPRESENTATION BY LANDLORD IN ANY AGREEMENT GOVERNING LANDLORD’S CONDUCT OR
OPERATION OR AS A RESULT OF THE NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD.

 


1.46                        “INCIDENTAL DOCUMENTS”  SHALL MEAN THE GUARANTY, THE
SECURITY AGREEMENT, THE PLEDGE AGREEMENT ANY AND OTHER PLEDGE OR SECURITY
AGREEMENT ISSUED OR EXECUTED BY AN ASSIGNEE OR TRANSFEREE PURSUANT TO
SECTION 16.1.


 


1.47                        “INDEBTEDNESS”  SHALL MEAN ALL OBLIGATIONS,
CONTINGENT OR OTHERWISE, WHICH IN ACCORDANCE WITH GAAP SHOULD BE REFLECTED ON
THE OBLIGOR’S BALANCE SHEET AS LIABILITIES.


 


1.48                        “INSURANCE REQUIREMENTS”  SHALL MEAN ALL TERMS OF
ANY INSURANCE POLICY REQUIRED BY THIS AGREEMENT AND ALL REQUIREMENTS OF THE
ISSUER OF ANY SUCH POLICY AND ALL ORDERS, RULES AND REGULATIONS AND ANY OTHER
REQUIREMENTS OF THE NATIONAL BOARD OF FIRE UNDERWRITERS (OR ANY OTHER BODY
EXERCISING SIMILAR FUNCTIONS) BINDING UPON LANDLORD, TENANT, ANY MANAGER OR THE
LEASED PROPERTY.


 


1.49                        “INTEREST RATE”  SHALL MEAN NINE PERCENT (9%) PER
ANNUM.


 


1.50                        “LAND”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 2.1(A).


 


1.51                        “LANDLORD”  SHALL HAVE THE MEANING GIVEN SUCH TERM
IN THE PREAMBLES TO THIS AGREEMENT AND SHALL ALSO INCLUDE ITS PERMITTED
SUCCESSORS AND ASSIGNS.


 


1.52                        “LANDLORD DEFAULT”  SHALL HAVE THE MEANING GIVEN
SUCH TERM IN ARTICLE 14.


 


1.53                        “LANDLORD LIENS”  SHALL MEAN LIENS ON OR AGAINST THE
LEASED PROPERTY OR ANY PAYMENT OF RENT (A) WHICH RESULT FROM ANY ACT OF, OR ANY
CLAIM AGAINST, LANDLORD OR ANY OWNER OF A DIRECT OR INDIRECT INTEREST IN THE
LEASED PROPERTY (OTHER THAN THE LESSOR UNDER ANY GROUND LEASE AFFECTING ANY
PORTION OF THE LEASED PROPERTY), OR WHICH RESULT FROM ANY VIOLATION BY LANDLORD
OF ANY TERMS OF THIS AGREEMENT, OR (B) WHICH RESULT FROM LIENS IN FAVOR OF ANY
TAXING AUTHORITY BY REASON OF ANY TAX OWED BY LANDLORD OR ANY FEE OWNER OF A
DIRECT OR INDIRECT INTEREST IN THE LEASED PROPERTY (OTHER THAN THE LESSOR UNDER
ANY GROUND LEASE AFFECTING ANY PORTION OF THE LEASED PROPERTY); PROVIDED,
HOWEVER, THAT “LANDLORD LIEN” SHALL NOT INCLUDE ANY LIEN RESULTING FROM ANY TAX
FOR WHICH TENANT IS OBLIGATED TO PAY OR INDEMNIFY LANDLORD AGAINST UNTIL SUCH
TIME AS TENANT SHALL HAVE


 

10

--------------------------------------------------------------------------------


 


ALREADY PAID TO OR ON BEHALF OF LANDLORD THE TAX OR THE REQUIRED INDEMNITY WITH
RESPECT TO THE SAME.

 


1.54                        “LEASED IMPROVEMENTS”  SHALL HAVE THE MEANING GIVEN
SUCH TERM IN SECTION 2.1(B).


 


1.55                        “LEASED INTANGIBLE PROPERTY”  SHALL MEAN ALL
AGREEMENTS, SERVICE CONTRACTS, EQUIPMENT LEASES, BOOKING AGREEMENTS AND OTHER
ARRANGEMENTS OR AGREEMENTS AFFECTING THE OWNERSHIP, REPAIR, MAINTENANCE,
MANAGEMENT, LEASING OR OPERATION OF THE LEASED PROPERTY, OR ANY PORTION THEREOF,
TO WHICH LANDLORD IS A PARTY; ALL BOOKS, RECORDS AND FILES RELATING TO THE
LEASING, MAINTENANCE, MANAGEMENT OR OPERATION OF THE LEASED PROPERTY, OR ANY
PORTION THEREOF, BELONGING TO LANDLORD; ALL TRANSFERABLE OR ASSIGNABLE PERMITS,
CERTIFICATES OF OCCUPANCY, OPERATING PERMITS, SIGN PERMITS, DEVELOPMENT RIGHTS
AND APPROVALS, CERTIFICATES, LICENSES, WARRANTIES AND GUARANTEES, RIGHTS TO
DEPOSITS, TRADE NAMES, SERVICE MARKS, TELEPHONE EXCHANGE NUMBERS IDENTIFIED WITH
THE LEASED PROPERTY, AND ALL OTHER TRANSFERABLE INTANGIBLE PROPERTY,
MISCELLANEOUS RIGHTS, BENEFITS AND PRIVILEGES OF ANY KIND OR CHARACTER BELONGING
TO LANDLORD WITH RESPECT TO THE LEASED PROPERTY.


 


1.56                        “LEASED PROPERTY”  SHALL HAVE THE MEANING GIVEN SUCH
TERM IN SECTION 2.1.


 


1.57                        “LEGAL REQUIREMENTS”  SHALL MEAN ALL FEDERAL, STATE,
COUNTY, MUNICIPAL AND OTHER GOVERNMENTAL STATUTES, LAWS, RULES, ORDERS,
REGULATIONS, ORDINANCES, JUDGMENTS, DECREES AND INJUNCTIONS AFFECTING THE LEASED
PROPERTY OR THE MAINTENANCE, CONSTRUCTION, ALTERATION OR OPERATION THEREOF,
WHETHER NOW OR HEREAFTER ENACTED OR IN EXISTENCE, INCLUDING, WITHOUT LIMITATION,
(A) ALL PERMITS, LICENSES, AUTHORIZATIONS, CERTIFICATES OF NEED, AUTHORIZATIONS
AND REGULATIONS NECESSARY TO OPERATE ANY PROPERTY FOR ITS PERMITTED USE, AND
(B) ALL COVENANTS, AGREEMENTS, RESTRICTIONS AND ENCUMBRANCES CONTAINED IN ANY
INSTRUMENTS AT ANY TIME IN FORCE AFFECTING ANY PROPERTY, INCLUDING THOSE WHICH
MAY (I) REQUIRE MATERIAL REPAIRS, MODIFICATIONS OR ALTERATIONS IN OR TO ANY
PROPERTY OR (II) IN ANY WAY MATERIALLY AND ADVERSELY AFFECT THE USE AND
ENJOYMENT THEREOF, BUT EXCLUDING ANY REQUIREMENTS ARISING AS A RESULT OF
LANDLORD’S STATUS AS A REAL ESTATE INVESTMENT TRUST.


 


1.58                        “LIEN”  SHALL MEAN ANY MORTGAGE, SECURITY INTEREST,
PLEDGE, COLLATERAL ASSIGNMENT, OR OTHER ENCUMBRANCE, LIEN OR CHARGE OF ANY KIND,
OR ANY TRANSFER OF PROPERTY OR ASSETS FOR THE PURPOSE OF SUBJECTING THE SAME TO
THE PAYMENT OF INDEBTEDNESS OR PERFORMANCE OF ANY OTHER OBLIGATION IN PRIORITY
TO PAYMENT OF GENERAL CREDITORS.

 

11

--------------------------------------------------------------------------------


 


1.59                        “MANAGER”  SHALL MEAN, WITH RESPECT TO ANY PROPERTY,
THE OPERATOR OR MANAGER UNDER ANY MANAGEMENT AGREEMENT FROM TIME TO TIME IN
EFFECT WITH RESPECT TO SUCH PROPERTY, AND ITS PERMITTED SUCCESSORS AND ASSIGNS.


 


1.60                        “MANAGEMENT AGREEMENT”  SHALL MEAN, WITH RESPECT TO
ANY PROPERTY, ANY OPERATING OR MANAGEMENT AGREEMENT FROM TIME TO TIME ENTERED
INTO BY TENANT WITH RESPECT TO SUCH PROPERTY IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF THIS AGREEMENT, TOGETHER WITH ALL AMENDMENTS, MODIFICATIONS AND
SUPPLEMENTS THERETO.


 


1.61                        “MINIMUM RENT”  SHALL MEAN THE SUM OF TEN MILLION
TWO HUNDRED FIFTY THOUSAND DOLLARS ($10,250,000) PER ANNUM.


 


1.62                        “NOTICE”  SHALL MEAN A NOTICE GIVEN IN ACCORDANCE
WITH SECTION 23.10.


 


1.63                        “OFFICER’S CERTIFICATE”  SHALL MEAN A CERTIFICATE
SIGNED BY AN OFFICER OR OTHER DULY AUTHORIZED INDIVIDUAL OF THE CERTIFYING
ENTITY DULY AUTHORIZED BY THE BOARD OF DIRECTORS OR OTHER GOVERNING BODY OF THE
CERTIFYING ENTITY.


 


1.64                        “OVERDUE RATE”  SHALL MEAN, ON ANY DATE, A PER ANNUM
RATE OF INTEREST EQUAL TO THE LESSER OF FIFTEEN PERCENT (15%) AND THE MAXIMUM
RATE THEN PERMITTED UNDER APPLICABLE LAW.


 


1.65                        “PARENT”  SHALL MEAN, WITH RESPECT TO ANY PERSON,
ANY PERSON WHICH OWNS DIRECTLY, OR INDIRECTLY THROUGH ONE OR MORE SUBSIDIARIES
OR AFFILIATED PERSONS, TWENTY PERCENT (20%) OR MORE OF THE VOTING OR BENEFICIAL
INTEREST IN, OR OTHERWISE HAS THE RIGHT OR POWER (WHETHER BY CONTRACT, THROUGH
OWNERSHIP OF SECURITIES OR OTHERWISE) TO CONTROL, SUCH PERSON.


 


1.66                        “PERMITTED ENCUMBRANCES”  SHALL MEAN, WITH RESPECT
TO ANY PROPERTY, ALL RIGHTS, RESTRICTIONS, AND EASEMENTS OF RECORD SET FORTH ON
SCHEDULE B TO THE APPLICABLE OWNER’S OR LEASEHOLD TITLE INSURANCE POLICY ISSUED
TO LANDLORD WITH RESPECT TO SUCH PROPERTY, PLUS ANY OTHER ENCUMBRANCES AS
MAY HAVE BEEN GRANTED OR CAUSED BY LANDLORD OR OTHERWISE CONSENTED TO IN WRITING
BY LANDLORD FROM TIME TO TIME.


 


1.67                        “PERMITTED LIENS”  SHALL MEAN ANY LIENS GRANTED IN
ACCORDANCE WITH SECTION 21.8(A).


 


1.68                        “PERMITTED USE”  SHALL MEAN, WITH RESPECT TO ANY
PROPERTY, ANY USE OF SUCH PROPERTY PERMITTED PURSUANT TO SECTION 4.1.1.

 

12

--------------------------------------------------------------------------------


 


1.69                        “PERSON”  SHALL MEAN ANY INDIVIDUAL OR ENTITY, AND
THE HEIRS, EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND
ASSIGNS OF SUCH PERSON WHERE THE CONTEXT SO ADMITS.


 


1.70                        “PLEDGE AGREEMENT”  SHALL MEAN THE PLEDGE AGREEMENT,
DATED AS OF THE DATE HEREOF, MADE BY FSQ, INC. IN FAVOR OF LANDLORD WITH RESPECT
TO THE STOCK OR OTHER EQUITY INTERESTS OF TENANT, AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME.


 


1.71                        “PROPERTY”  SHALL HAVE THE MEANING GIVEN SUCH TERM
IN SECTION 2.1.


 


1.72                        “PROVIDER AGREEMENTS”  SHALL MEAN ALL PARTICIPATION,
PROVIDER AND REIMBURSEMENT AGREEMENTS OR ARRANGEMENTS NOW OR HEREAFTER IN EFFECT
FOR THE BENEFIT OF TENANT OR ANY MANAGER IN CONNECTION WITH THE OPERATION OF ANY
FACILITY RELATING TO ANY RIGHT OF PAYMENT OR OTHER CLAIM ARISING OUT OF OR IN
CONNECTION WITH TENANT’S PARTICIPATION IN ANY THIRD PARTY PAYOR PROGRAM.


 


1.73                        “RECORDS”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 7.2.


 


1.74                        “REGULATED MEDICAL WASTES”  SHALL MEAN ALL MATERIALS
GENERATED BY TENANT, SUBTENANTS, PATIENTS, OCCUPANTS OR THE OPERATORS OF THE
LEASED PROPERTY WHICH ARE NOW OR MAY HEREAFTER BE SUBJECT TO REGULATION PURSUANT
TO THE MATERIAL WASTE TRACKING ACT OF 1988, OR ANY APPLICABLE LAWS PROMULGATED
BY ANY GOVERNMENT AGENCIES.


 


1.75                        “RENT”  SHALL MEAN, COLLECTIVELY, THE MINIMUM RENT
AND ADDITIONAL CHARGES.


 


1.76                        “SEC”  SHALL MEAN THE SECURITIES AND EXCHANGE
COMMISSION.


 


1.77                        “SECURITY AGREEMENT”  SHALL MEAN ANY SECURITY
AGREEMENT MADE BY TENANT FOR THE BENEFIT OF LANDLORD, AS IT MAY BE AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME.


 


1.78                        “STATE”  SHALL MEAN THE COMMONWEALTH OF
MASSACHUSETTS.


 


1.79                        “SUBORDINATED CREDITOR”  SHALL MEAN ANY CREDITOR OF
TENANT WHICH IS A PARTY TO A SUBORDINATION AGREEMENT IN FAVOR OF LANDLORD.

 

13

--------------------------------------------------------------------------------


 


1.80                        “SUBORDINATION AGREEMENT”  SHALL MEAN ANY AGREEMENT
(AND ANY AMENDMENTS THERETO) EXECUTED BY A SUBORDINATED CREDITOR PURSUANT TO
WHICH THE PAYMENT AND PERFORMANCE OF TENANT’S OBLIGATIONS TO SUCH SUBORDINATED
CREDITOR ARE SUBORDINATED TO THE PAYMENT AND PERFORMANCE OF TENANT’S OBLIGATIONS
TO LANDLORD UNDER THIS AGREEMENT.


 


1.81                        “SUBSIDIARY”  SHALL MEAN, WITH RESPECT TO ANY
PERSON, ANY ENTITY (A) IN WHICH SUCH PERSON OWNS DIRECTLY, OR INDIRECTLY THROUGH
ONE OR MORE SUBSIDIARIES, TWENTY PERCENT (20%) OR MORE OF THE VOTING OR
BENEFICIAL INTEREST OR (B) WHICH SUCH PERSON OTHERWISE HAS THE RIGHT OR POWER TO
CONTROL (WHETHER BY CONTRACT, THROUGH OWNERSHIP OF SECURITIES OR OTHERWISE).


 


1.82                        “SUCCESSOR LANDLORD”  SHALL HAVE THE MEANING GIVEN
SUCH TERM IN SECTION 20.2.


 


1.83                        “TENANT”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
THE PREAMBLES TO THIS AGREEMENT AND SHALL ALSO INCLUDE THEIR RESPECTIVE
PERMITTED SUCCESSORS AND ASSIGNS, AND, IN EACH CASE, SHALL REFER TO EACH SUCH
ENTITY COMPRISING TENANT HEREUNDER, WHETHER THE ORIGINAL ENTITIES NAMED HEREIN
OR ANY OF THEIR SUCCESSORS OR ASSIGNS, JOINTLY AND SEVERALLY WITH EACH AND EVERY
OTHER ENTITY OR ENTITIES THEN COMPRISING TENANT HEREUNDER.


 


1.84                        “TENANT’S PERSONAL PROPERTY”  SHALL MEAN ALL MOTOR
VEHICLES AND CONSUMABLE INVENTORY AND SUPPLIES, FURNITURE, FURNISHINGS,
EQUIPMENT, MOVABLE WALLS AND PARTITIONS, EQUIPMENT AND MACHINERY AND ALL OTHER
TANGIBLE PERSONAL PROPERTY OF TENANT AND TENANT’S RECEIVABLES, IF ANY, ACQUIRED
BY TENANT ON AND AFTER THE DATE HEREOF AND LOCATED AT THE LEASED PROPERTY OR
USED IN TENANT’S BUSINESS AT THE LEASED PROPERTY AND ALL MODIFICATIONS,
REPLACEMENTS, ALTERATIONS AND ADDITIONS TO SUCH PERSONAL PROPERTY INSTALLED AT
THE EXPENSE OF TENANT, OTHER THAN ANY ITEMS INCLUDED WITHIN THE DEFINITION OF
FIXTURES.


 


1.85                        “TERM”  SHALL MEAN, COLLECTIVELY, THE FIXED TERM AND
THE EXTENDED TERM, TO THE EXTENT PROPERLY EXERCISED PURSUANT TO THE PROVISIONS
OF SECTION 2.4, UNLESS SOONER TERMINATED PURSUANT TO THE PROVISIONS OF THIS
AGREEMENT.


 


1.86                        “THIRD PARTY PAYOR PROGRAMS”  SHALL MEAN ALL THIRD
PARTY PAYOR PROGRAMS IN WHICH TENANT PRESENTLY OR IN THE FUTURE MAY PARTICIPATE,
INCLUDING, WITHOUT LIMITATION, MEDICARE, MEDICAID, CHAMPUS, BLUE CROSS AND/OR
BLUE SHIELD, MANAGED CARE PLANS, OTHER PRIVATE INSURANCE PROGRAMS AND EMPLOYEE
ASSISTANCE PROGRAMS.

 

14

--------------------------------------------------------------------------------


 


1.87                        “THIRD PARTY PAYORS”  SHALL MEAN MEDICARE, MEDICAID,
CHAMPUS, BLUE CROSS AND/OR BLUE SHIELD, PRIVATE INSURERS AND ANY OTHER PERSON
WHICH PRESENTLY OR IN THE FUTURE MAINTAINS THIRD PARTY PAYOR PROGRAMS.


 


1.88                        “UNSUITABLE FOR ITS PERMITTED USE”  SHALL MEAN, WITH
RESPECT TO ANY FACILITY, A STATE OR CONDITION OF SUCH FACILITY SUCH THAT
(A) FOLLOWING ANY DAMAGE OR DESTRUCTION INVOLVING A FACILITY, (I) SUCH FACILITY
CANNOT BE OPERATED ON A COMMERCIALLY PRACTICABLE BASIS FOR ITS PERMITTED USE AND
IT CANNOT REASONABLY BE EXPECTED TO BE RESTORED TO SUBSTANTIALLY THE SAME
CONDITION AS EXISTED IMMEDIATELY BEFORE SUCH DAMAGE OR DESTRUCTION, AND AS
OTHERWISE REQUIRED BY SECTION 10.2.4, WITHIN TWELVE (12) MONTHS FOLLOWING SUCH
DAMAGE OR DESTRUCTION OR SUCH LONGER PERIOD OF TIME AS TO WHICH BUSINESS
INTERRUPTION INSURANCE IS AVAILABLE TO COVER RENT AND OTHER COSTS RELATED TO THE
APPLICABLE PROPERTY FOLLOWING SUCH DAMAGE OR DESTRUCTION, (II) THE DAMAGE OR
DESTRUCTION, IF UNINSURED, EXCEEDS $1,000,000 OR (III) THE COST OF SUCH
RESTORATION EXCEEDS TEN PERCENT (10%) OF THE FAIR MARKET VALUE OF SUCH PROPERTY
IMMEDIATELY PRIOR TO SUCH DAMAGE OR DESTRUCTION, OR (B) AS THE RESULT OF A
PARTIAL TAKING BY CONDEMNATION, SUCH FACILITY CANNOT BE OPERATED, IN THE GOOD
FAITH JUDGMENT OF TENANT, ON A COMMERCIALLY PRACTICABLE BASIS FOR ITS PERMITTED
USE.


 


1.89                        “WORK”  SHALL HAVE THE MEANING GIVEN SUCH TERM IN
SECTION 10.2.4.

 


ARTICLE 2

LEASED PROPERTY AND TERM


 


2.1                               LEASED PROPERTY. UPON AND SUBJECT TO THE TERMS
AND CONDITIONS HEREINAFTER SET FORTH, LANDLORD LEASES TO TENANT AND TENANT
LEASES FROM LANDLORD ALL OF LANDLORD’S RIGHT, TITLE AND INTEREST IN AND TO ALL
OF THE FOLLOWING (EACH OF ITEMS (A) THROUGH (G) BELOW WHICH, AS OF THE
COMMENCEMENT DATE, RELATES TO ANY SINGLE FACILITY, A “PROPERTY” AND,
COLLECTIVELY, THE “LEASED PROPERTY”):

 

(A)                                  THOSE CERTAIN TRACTS, PIECES AND PARCELS OF
LAND, AS MORE PARTICULARLY DESCRIBED IN EXHIBITS A-1 THROUGH A-2, ATTACHED
HERETO AND MADE A PART HEREOF (THE “LAND”);

 

(B)                                 ALL BUILDINGS, STRUCTURES AND OTHER
IMPROVEMENTS OF EVERY KIND INCLUDING, BUT NOT LIMITED TO, ALLEYWAYS AND
CONNECTING TUNNELS, SIDEWALKS, UTILITY PIPES, CONDUITS AND LINES (ON-SITE AND
OFF-SITE), PARKING AREAS AND ROADWAYS APPURTENANT TO SUCH BUILDINGS AND
STRUCTURES PRESENTLY

 

15

--------------------------------------------------------------------------------


 

SITUATED UPON THE LAND (COLLECTIVELY, THE “LEASED IMPROVEMENTS”);

 

(C)                                  ALL EASEMENTS, RIGHTS AND APPURTENANCES
RELATING TO THE LAND AND THE LEASED IMPROVEMENTS;

 

(D)                                 ALL EQUIPMENT, MACHINERY, FIXTURES, AND
OTHER ITEMS OF PROPERTY, NOW OR HEREAFTER PERMANENTLY AFFIXED TO OR INCORPORATED
INTO THE LEASED IMPROVEMENTS, INCLUDING, WITHOUT LIMITATION, ALL FURNACES,
BOILERS, HEATERS, ELECTRICAL EQUIPMENT, HEATING, PLUMBING, LIGHTING,
VENTILATING, REFRIGERATING, INCINERATION, AIR AND WATER POLLUTION CONTROL, WASTE
DISPOSAL, AIR-COOLING AND AIR-CONDITIONING SYSTEMS AND APPARATUS, SPRINKLER
SYSTEMS AND FIRE AND THEFT PROTECTION EQUIPMENT, ALL OF WHICH, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, ARE HEREBY DEEMED BY THE PARTIES HERETO TO CONSTITUTE
REAL ESTATE, TOGETHER WITH ALL REPLACEMENTS, MODIFICATIONS, ALTERATIONS AND
ADDITIONS THERETO, BUT SPECIFICALLY EXCLUDING ALL ITEMS INCLUDED WITHIN THE
CATEGORY OF TENANT’S PERSONAL PROPERTY (COLLECTIVELY, THE “FIXTURES”);

 

(E)                                  ALL MACHINERY, EQUIPMENT, FURNITURE,
FURNISHINGS, MOVEABLE WALLS OR PARTITIONS, COMPUTERS OR TRADE FIXTURES OR OTHER
PERSONAL PROPERTY OF ANY KIND OR DESCRIPTION USED OR USEFUL IN TENANT’S BUSINESS
ON OR IN THE LEASED IMPROVEMENTS, AND LOCATED ON OR IN THE LEASED IMPROVEMENTS,
AND ALL MODIFICATIONS, REPLACEMENTS, ALTERATIONS AND ADDITIONS TO SUCH PERSONAL
PROPERTY, EXCEPT ITEMS, IF ANY, INCLUDED WITHIN THE CATEGORY OF FIXTURES, BUT
SPECIFICALLY EXCLUDING ALL ITEMS INCLUDED WITHIN THE CATEGORY OF TENANT’S
PERSONAL PROPERTY;

 

(F)                                    ALL OF THE LEASED INTANGIBLE PROPERTY;
AND

 

(G)                                 ANY AND ALL LEASES OF SPACE IN THE LEASED
IMPROVEMENTS.

 

Tenant shall have the right, and Landlord also agrees to cooperate with Tenant,
in enforcing HealthSouth’s obligations pursuant to Sections 5.4 of the
HealthSouth Lease and other surviving obligations of HealthSouth, including
without limitation, those set forth in Sections 12.4 and 12.5 of the HealthSouth
Lease, if and to the extent necessary to allow Tenant to assume and transition
operations of the Facilities.

 


2.2                               CONDITION OF LEASED PROPERTY. TENANT
ACKNOWLEDGES RECEIPT AND DELIVERY OF POSSESSION OF THE LEASED PROPERTY AND
TENANT ACCEPTS THE LEASED PROPERTY IN ITS “AS IS” CONDITION,

 

16

--------------------------------------------------------------------------------


 


SUBJECT TO THE RIGHTS OF PARTIES IN POSSESSION, THE EXISTING STATE OF TITLE,
INCLUDING ALL COVENANTS, CONDITIONS, RESTRICTIONS, RESERVATIONS, MINERAL LEASES,
EASEMENTS AND OTHER MATTERS OF RECORD OR THAT ARE VISIBLE OR APPARENT ON THE
LEASED PROPERTY, ALL APPLICABLE LEGAL REQUIREMENTS, THE LIEN OF ANY FINANCING
INSTRUMENTS, MORTGAGES AND DEEDS OF TRUST EXISTING PRIOR TO THE COMMENCEMENT
DATE OR PERMITTED BY THE TERMS OF THIS AGREEMENT, AND SUCH OTHER MATTERS WHICH
WOULD BE DISCLOSED BY AN INSPECTION OF THE LEASED PROPERTY AND THE RECORD TITLE
THERETO OR BY AN ACCURATE SURVEY THEREOF. TENANT REPRESENTS THAT IT HAS
INSPECTED THE LEASED PROPERTY AND ALL OF THE FOREGOING AND HAS FOUND THE
CONDITION THEREOF SATISFACTORY AND IS NOT RELYING ON ANY REPRESENTATION OR
WARRANTY OF LANDLORD OR LANDLORD’S AGENTS OR EMPLOYEES WITH RESPECT THERETO AND
TENANT WAIVES ANY CLAIM OR ACTION AGAINST LANDLORD IN RESPECT OF THE CONDITION
OF THE LEASED PROPERTY. LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS
FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, IT BEING AGREED THAT ALL SUCH RISKS ARE TO BE BORNE BY TENANT. TO THE
MAXIMUM EXTENT PERMITTED BY LAW, HOWEVER, LANDLORD HEREBY ASSIGNS TO TENANT ALL
OF LANDLORD’S RIGHTS TO PROCEED AGAINST ANY PREDECESSOR IN INTEREST, INCLUDING,
WITHOUT LIMITATION, HEALTHSOUTH, OR INSURER FOR BREACHES OF WARRANTIES OR
REPRESENTATIONS OR FOR LATENT DEFECTS IN THE LEASED PROPERTY. LANDLORD SHALL
FULLY COOPERATE WITH TENANT IN THE PROSECUTION OF ANY SUCH CLAIMS, IN LANDLORD’S
OR TENANT’S NAME, ALL AT TENANT’S SOLE COST AND EXPENSE. TENANT SHALL INDEMNIFY,
DEFEND, AND HOLD HARMLESS LANDLORD FROM AND AGAINST ANY LOSS, COST, DAMAGE OR
LIABILITY (INCLUDING REASONABLE ATTORNEYS’ FEES) INCURRED BY LANDLORD IN
CONNECTION WITH SUCH COOPERATION.

 


2.3                               FIXED TERM. THE INITIAL TERM OF THIS AGREEMENT
(THE “FIXED TERM”) SHALL COMMENCE ON THE COMMENCEMENT DATE AND SHALL EXPIRE ON
JUNE 30, 2026.


 


2.4                               EXTENDED TERM. PROVIDED THAT NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, TENANT SHALL HAVE THE RIGHT TO
EXTEND THE TERM FOR ONE RENEWAL TERM OF TWENTY (20) YEARS (THE “EXTENDED TERM”).

 

The Extended Term shall commence on the day succeeding the expiration of the
Fixed Term. All of the terms, covenants and provisions of this Agreement shall
apply to the Extended Term, except that Tenant shall have no right to extend the
Term beyond the expiration of the Extended Term. If Tenant shall elect to
exercise the aforesaid option, it shall do so by giving Landlord Notice thereof
not later than June 30, 2025, it being understood

 

17

--------------------------------------------------------------------------------


 

and agreed that time shall be of the essence with respect to the giving of such
Notice. If Tenant shall fail to give such Notice, this Agreement shall
automatically terminate at the end of the Fixed Term and Tenant shall have no
further option to extend the Term of this Agreement. If Tenant shall give such
Notice, the extension of this Agreement shall be automatically effected without
the execution of any additional documents; it being understood and agreed,
however, that Tenant and Landlord shall execute such documents and agreements as
either party shall reasonably require to evidence the same. Notwithstanding the
provisions of the foregoing sentence, if, subsequent to the giving of such
Notice, an Event of Default shall occur, at Landlord’s option, the extension of
this Agreement shall cease to take effect and this Agreement shall automatically
terminate at the end of the Fixed Term, and Tenant shall have no further option
to extend the Term of this Agreement.


 


2.5                               EARLY TERMINATION. LANDLORD SHALL HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT BY NOTICE TO TENANT IN ANY OF THE FOLLOWING
EVENTS AND, UPON THE EXPIRATION OF THE TIME, IF ANY, FIXED IN SUCH NOTICE, THIS
AGREEMENT SHALL TERMINATE:  (I) THE COMMENCEMENT DATE SHALL HAVE FAILED TO OCCUR
ON OR PRIOR TO JUNE 30, 2006; OR (II) HEALTHSOUTH’S TENANCY SHALL BE REINSTATED
PURSUANT TO AN ORDER OF ANY COURT HAVING JURISDICTION. ANY TERMINATION PURSUANT
TO THIS SECTION 2.5 SHALL BE SUBJECT TO ALL OF THE APPLICABLE TERMS AND
CONDITIONS OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTION 5.3.

 


ARTICLE 3

RENT


 


3.1                               RENT. TENANT SHALL PAY, IN LAWFUL MONEY OF THE
UNITED STATES OF AMERICA WHICH SHALL BE LEGAL TENDER FOR THE PAYMENT OF PUBLIC
AND PRIVATE DEBTS, WITHOUT OFFSET, ABATEMENT, DEMAND OR DEDUCTION (UNLESS
OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT), MINIMUM RENT TO LANDLORD AND
ADDITIONAL CHARGES TO THE PARTY TO WHOM SUCH ADDITIONAL CHARGES ARE PAYABLE,
DURING THE TERM. ALL PAYMENTS TO LANDLORD SHALL BE MADE BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FEDERAL FUNDS OR BY OTHER MEANS ACCEPTABLE TO LANDLORD IN
ITS SOLE DISCRETION. RENT FOR ANY PARTIAL CALENDAR MONTH SHALL BE PRORATED ON A
PER DIEM BASIS.

 

18

--------------------------------------------------------------------------------


 


3.1.1                                 MINIMUM RENT.

 

(A)                                  PAYMENTS. MINIMUM RENT SHALL BE PAID IN
EQUAL MONTHLY INSTALLMENTS IN ARREARS ON THE FIRST BUSINESS DAY OF EACH CALENDAR
MONTH DURING THE TERM.

 

(B)                                 ALLOCATION OF MINIMUM RENT. MINIMUM RENT
MAY BE ALLOCATED AND REALLOCATED AMONG THE PROPERTIES COMPRISING THE LEASED
PROPERTY BY AGREEMENT AMONG LANDLORD AND TENANT; PROVIDED, HOWEVER THAT IN NO
EVENT SHALL THE MINIMUM RENT ALLOCATED TO ANY PROPERTY BE LESS THAN THE MONTHLY
AMOUNT PAYABLE BY LANDLORD ON ACCOUNT OF ANY FACILITY MORTGAGE AND/OR GROUND OR
MASTER LEASE WITH RESPECT TO SUCH PROPERTY NOR SHALL THE AGGREGATE AMOUNT OF
MINIMUM RENT ALLOCATED AMONG THE PROPERTIES EXCEED THE TOTAL AMOUNT PAYABLE FOR
THE LEASED PROPERTY.

 

(C)                                  ADJUSTMENTS OF MINIMUM RENT FOLLOWING
DISBURSEMENTS UNDER SECTIONS 5.1.2(B), 10.2.3 AND 11.2. EFFECTIVE ON THE DATE OF
EACH DISBURSEMENT TO PAY FOR THE COST OF ANY REPAIRS, MAINTENANCE, RENOVATIONS
OR REPLACEMENTS PURSUANT TO SECTIONS 5.1.2(B), 10.2.3 OR 11.2, THE ANNUAL
MINIMUM RENT SHALL BE INCREASED BY A PER ANNUM AMOUNT EQUAL TO THE DISBURSEMENT
RATE TIMES THE AMOUNT SO DISBURSED. IF ANY SUCH DISBURSEMENT IS MADE DURING ANY
CALENDAR MONTH ON A DAY OTHER THAN THE FIRST BUSINESS DAY OF SUCH CALENDAR
MONTH, TENANT SHALL PAY TO LANDLORD ON THE FIRST BUSINESS DAY OF THE IMMEDIATELY
FOLLOWING CALENDAR MONTH (IN ADDITION TO THE AMOUNT OF MINIMUM RENT PAYABLE WITH
RESPECT TO SUCH CALENDAR MONTH, AS ADJUSTED PURSUANT TO THIS PARAGRAPH (C)) THE
AMOUNT BY WHICH MINIMUM RENT FOR THE PRECEDING CALENDAR MONTH, AS ADJUSTED FOR
SUCH DISBURSEMENT ON A PER DIEM BASIS, EXCEEDED THE AMOUNT OF MINIMUM RENT PAID
BY TENANT FOR SUCH PRECEDING CALENDAR MONTH.

 

(D)                                 MINIMUM RENT RESET. AT ANY TIME BETWEEN
APRIL 1, 2008 AND MAY 15, 2008, EITHER LANDLORD OR TENANT SHALL HAVE THE RIGHT,
BY NOTICE TO THE OTHER, TO ELECT TO NEGOTIATE TO RESET THE MINIMUM RENT, WHICH
RESET MINIMUM RENT SHALL BE EFFECTIVE JULY 1, 2008. IF EITHER PARTY SHALL SO
ELECT, LANDLORD AND TENANT SHALL NEGOTIATE TO AGREE ON A RENT RESET AMOUNT UNTIL
THE FIRST TO OCCUR OF THE DATE THE PARTIES REACH AGREEMENT AND JUNE 15, 2008. IF
LANDLORD AND TENANT ARE UNABLE TO AGREE ON A MINIMUM RENT RESET AMOUNT ON OR
PRIOR TO JUNE 15, 2008, LANDLORD AND TENANT SHALL ATTEMPT TO AGREE ON A
PROCEDURE FOR BINDING ARBITRATION TO ESTABLISH A MINIMUM RENT RESET AMOUNT.
TENANT SHALL CONTINUE TO PAY MINIMUM RENT IN THE AMOUNT ORIGINALLY PROVIDED FOR
IN THIS AGREEMENT UNTIL THE RESET AMOUNT IS DETERMINED PURSUANT TO A PROCEDURE,
IF ANY, SO AGREED UPON BY THE PARTIES, AND IF A

 

19

--------------------------------------------------------------------------------


 

PROCEDURE IS SO AGREED UPON, THE MINIMUM RENT RESET, IF ANY, DETERMINED IN
ACCORDANCE WITH SUCH PROCEDURE SHALL BE EFFECTIVE AS OF JULY 1, 2008. IF THE
RENT RESET AMOUNT RESULTS IN TENANT HAVING PAID LESS MINIMUM RENT FOR THE PERIOD
FROM JULY 1, 2008 UNTIL SUCH RESET IS AGREED UPON, TENANT SHALL PROMPTLY PAY
SUCH UNDERPAYMENT TO LANDLORD. IF THE RENT RESET AMOUNT RESULTS IN TENANT HAVING
PAID MORE MINIMUM RENT FOR SUCH PERIOD THAN THE AMOUNT DETERMINED TO BE PAYABLE
AS A RESULT OF SUCH RESET FOR SUCH PERIOD, LANDLORD SHALL PROMPTLY REFUND THE
AMOUNT OF SUCH OVERPAYMENT TO TENANT.

 

If a Minimum Rent reset election is made pursuant to this Section 3.1.1(d), but
Landlord and Tenant shall be unable to agree on a Minimum Rent reset amount or a
procedure for binding arbitration, Tenant shall cooperate with Landlord to
obtain the Massachusetts health regulatory authorities’ approval of the transfer
of the licensing of the Facilities to Landlord’s designee and to transition the
operation of the Facilities to such designee in accordance with such approval.
This Agreement shall automatically terminate on the date upon which such
designee shall have obtained such approval. During the transition of the
licensing and operations of the Facilities to such designee, Tenant shall
financially account to Landlord for the net cash flows from the operation of the
Facilities and Landlord shall be financially responsible for cash flow required
to continue the operations, if any. Any termination pursuant to this
Section 3.1.1(d) shall be subject to all of the applicable terms and conditions
of this Agreement, including, without limitation, Section 5.3, Section 17.2 and
Section 17.3.

 

(E)                                  ADJUSTMENTS OF MINIMUM RENT FOLLOWING
PARTIAL LEASE TERMINATION. SUBJECT TO SECTION 4.1.1(B), IF THIS AGREEMENT SHALL
TERMINATE WITH RESPECT TO ANY PROPERTY BUT LESS THAN ALL OF THE LEASED PROPERTY,
MINIMUM RENT SHALL BE REDUCED BY THE AFFECTED PROPERTY’S ALLOCABLE SHARE OF
MINIMUM RENT DETERMINED IN ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS
AGREEMENT.


 


3.1.2                                 INTENTIONALLY DELETED.


 


3.1.3                                 ADDITIONAL CHARGES. IN ADDITION TO THE
MINIMUM RENT PAYABLE HEREUNDER, TENANT SHALL PAY (OR CAUSE TO BE PAID) TO THE
APPROPRIATE PARTIES AND DISCHARGE (OR CAUSE TO BE DISCHARGED) AS AND WHEN DUE
AND PAYABLE THE FOLLOWING (COLLECTIVELY, “ADDITIONAL CHARGES”):

 

(A)                                  IMPOSITIONS. SUBJECT TO ARTICLE 8 RELATING
TO PERMITTED CONTESTS, TENANT SHALL PAY, OR CAUSE TO BE PAID,

 

20

--------------------------------------------------------------------------------


 

ALL IMPOSITIONS BEFORE ANY FINE, PENALTY, INTEREST OR COST (OTHER THAN ANY
OPPORTUNITY COST AS A RESULT OF A FAILURE TO TAKE ADVANTAGE OF ANY DISCOUNT FOR
EARLY PAYMENT) MAY BE ADDED FOR NON-PAYMENT, SUCH PAYMENTS TO BE MADE DIRECTLY
TO THE TAXING AUTHORITIES WHERE FEASIBLE, AND SHALL PROMPTLY, UPON REQUEST,
FURNISH TO LANDLORD COPIES OF OFFICIAL RECEIPTS OR OTHER REASONABLY SATISFACTORY
PROOF EVIDENCING SUCH PAYMENTS. IF ANY SUCH IMPOSITION MAY, AT THE OPTION OF THE
TAXPAYER, LAWFULLY BE PAID IN INSTALLMENTS (WHETHER OR NOT INTEREST SHALL ACCRUE
ON THE UNPAID BALANCE OF SUCH IMPOSITION), TENANT MAY EXERCISE THE OPTION TO PAY
THE SAME (AND ANY ACCRUED INTEREST ON THE UNPAID BALANCE OF SUCH IMPOSITION) IN
INSTALLMENTS AND, IN SUCH EVENT, SHALL PAY, OR CAUSE TO PAY, SUCH INSTALLMENTS
DURING THE TERM AS THE SAME BECOME DUE AND BEFORE ANY FINE, PENALTY, PREMIUM,
FURTHER INTEREST OR COST MAY BE ADDED THERETO. LANDLORD, AT ITS EXPENSE, SHALL,
TO THE EXTENT REQUIRED OR PERMITTED BY APPLICABLE LAW, PREPARE AND FILE, OR
CAUSE TO BE PREPARED AND FILED, ALL TAX RETURNS AND PAY ALL TAXES DUE IN RESPECT
OF LANDLORD’S NET INCOME, GROSS RECEIPTS, SALES AND USE, SINGLE BUSINESS,
TRANSACTION PRIVILEGE, RENT, AD VALOREM, FRANCHISE TAXES AND TAXES ON ITS
CAPITAL STOCK OR OTHER EQUITY INTERESTS, AND TENANT, AT ITS EXPENSE, SHALL, TO
THE EXTENT REQUIRED OR PERMITTED BY APPLICABLE LAWS AND REGULATIONS, PREPARE AND
FILE ALL OTHER TAX RETURNS AND REPORTS IN RESPECT OF ANY IMPOSITION AS MAY BE
REQUIRED BY GOVERNMENT AGENCIES. PROVIDED NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, IF ANY REFUND SHALL BE DUE FROM ANY TAXING AUTHORITY
IN RESPECT OF ANY IMPOSITION PAID BY OR ON BEHALF OF TENANT, THE SAME SHALL BE
PAID OVER TO OR RETAINED BY TENANT. LANDLORD AND TENANT SHALL, UPON REQUEST OF
THE OTHER, PROVIDE SUCH DATA AS IS MAINTAINED BY THE PARTY TO WHOM THE REQUEST
IS MADE WITH RESPECT TO THE LEASED PROPERTY AS MAY BE NECESSARY TO PREPARE ANY
REQUIRED RETURNS AND REPORTS. IN THE EVENT GOVERNMENT AGENCIES CLASSIFY ANY
PROPERTY COVERED BY THIS AGREEMENT AS PERSONAL PROPERTY, TENANT SHALL FILE, OR
CAUSE TO BE FILED, ALL PERSONAL PROPERTY TAX RETURNS IN SUCH JURISDICTIONS WHERE
IT MAY LEGALLY SO FILE. EACH PARTY SHALL, TO THE EXTENT IT POSSESSES THE SAME,
PROVIDE THE OTHER, UPON REQUEST, WITH COST AND DEPRECIATION RECORDS NECESSARY
FOR FILING RETURNS FOR ANY PROPERTY SO CLASSIFIED AS PERSONAL PROPERTY. WHERE
LANDLORD IS LEGALLY REQUIRED TO FILE PERSONAL PROPERTY TAX RETURNS FOR PROPERTY
COVERED BY THIS AGREEMENT, LANDLORD SHALL PROVIDE TENANT WITH COPIES OF
ASSESSMENT NOTICES IN SUFFICIENT TIME FOR TENANT TO FILE A PROTEST. ALL
IMPOSITIONS ASSESSED AGAINST SUCH PERSONAL PROPERTY SHALL BE (IRRESPECTIVE OF
WHETHER LANDLORD OR TENANT SHALL FILE

 

21

--------------------------------------------------------------------------------


 

THE RELEVANT RETURN) PAID BY TENANT NOT LATER THAN THE LAST DATE ON WHICH THE
SAME MAY BE MADE WITHOUT INTEREST OR PENALTY, SUBJECT TO THE PROVISIONS OF
ARTICLE 8.

 

Landlord shall give prompt Notice to Tenant of all Impositions payable by Tenant
hereunder of which Landlord at any time has knowledge; provided, however, that
Landlord’s failure to give any such notice shall in no way diminish Tenant’s
obligation hereunder to pay such Impositions.

 

(B)                                 UTILITY CHARGES. TENANT SHALL PAY OR CAUSE
TO BE PAID ALL CHARGES FOR ELECTRICITY, POWER, GAS, OIL, WATER AND OTHER
UTILITIES USED IN CONNECTION WITH THE LEASED PROPERTY.

 

(C)                                  INSURANCE PREMIUMS. TENANT SHALL PAY OR
CAUSE TO BE PAID ALL PREMIUMS FOR THE INSURANCE COVERAGE REQUIRED TO BE
MAINTAINED PURSUANT TO ARTICLE 9.

 

(D)                                 OTHER CHARGES. TENANT SHALL PAY OR CAUSE TO
BE PAID ALL OTHER AMOUNTS, LIABILITIES AND OBLIGATIONS, INCLUDING, WITHOUT
LIMITATION, GROUND RENTS, IF ANY, AND ALL AMOUNTS PAYABLE UNDER ANY EQUIPMENT
LEASES AND ALL AGREEMENTS TO INDEMNIFY LANDLORD UNDER SECTIONS 4.4.2 AND 9.5.

 

(E)                                  REIMBURSEMENT FOR ADDITIONAL CHARGES. IF
TENANT PAYS OR CAUSES TO BE PAID PROPERTY TAXES OR SIMILAR OR OTHER ADDITIONAL
CHARGES ATTRIBUTABLE TO PERIODS AFTER THE END OF THE TERM, WHETHER UPON
EXPIRATION OR SOONER TERMINATION OF THIS AGREEMENT (OTHER THAN TERMINATION BY
REASON OF AN EVENT OF DEFAULT), TENANT MAY, WITHIN A REASONABLE TIME AFTER THE
END OF THE TERM, PROVIDE NOTICE TO LANDLORD OF ITS ESTIMATE OF SUCH AMOUNTS.
LANDLORD SHALL PROMPTLY REIMBURSE TENANT FOR ALL PAYMENTS OF SUCH TAXES AND
OTHER SIMILAR ADDITIONAL CHARGES THAT ARE ATTRIBUTABLE TO ANY PERIOD AFTER THE
TERM OF THIS AGREEMENT.


 


3.2                               LATE PAYMENT OF RENT, ETC. IF ANY INSTALLMENT
OF MINIMUM RENT OR ADDITIONAL CHARGES (BUT ONLY AS TO THOSE ADDITIONAL CHARGES
WHICH ARE PAYABLE DIRECTLY TO LANDLORD) SHALL NOT BE PAID WITHIN TEN (10) DAYS
AFTER ITS DUE DATE, TENANT SHALL PAY LANDLORD, ON DEMAND, AS ADDITIONAL CHARGES,
A LATE CHARGE (TO THE EXTENT PERMITTED BY LAW) COMPUTED AT THE OVERDUE RATE ON
THE AMOUNT OF SUCH INSTALLMENT, FROM THE DUE DATE OF SUCH INSTALLMENT TO THE
DATE OF PAYMENT THEREOF. TO THE EXTENT THAT TENANT PAYS ANY ADDITIONAL CHARGES
DIRECTLY TO LANDLORD OR

 

22

--------------------------------------------------------------------------------


 


ANY FACILITY MORTGAGEE PURSUANT TO ANY REQUIREMENT OF THIS AGREEMENT, TENANT
SHALL BE RELIEVED OF ITS OBLIGATION TO PAY SUCH ADDITIONAL CHARGES TO THE ENTITY
TO WHICH THEY WOULD OTHERWISE BE DUE. IF ANY PAYMENTS DUE FROM LANDLORD TO
TENANT SHALL NOT BE PAID WITHIN TEN (10) DAYS AFTER ITS DUE DATE, LANDLORD SHALL
PAY TO TENANT, ON DEMAND, A LATE CHARGE (TO THE EXTENT PERMITTED BY LAW)
COMPUTED AT THE OVERDUE RATE ON THE AMOUNT OF SUCH INSTALLMENT FROM THE DUE DATE
OF SUCH INSTALLMENT TO THE DATE OF PAYMENT THEREOF.

 

In the event of any failure by Tenant to pay any Additional Charges when due,
Tenant shall promptly pay and discharge, as Additional Charges, every fine,
penalty, interest and cost which is added for non-payment or late payment of
such items. Landlord shall have all legal, equitable and contractual rights,
powers and remedies provided either in this Agreement or by statute or otherwise
in the case of non-payment of the Additional Charges as in the case of
non-payment of the Minimum Rent.


 


3.3                               NET LEASE. THE RENT SHALL BE ABSOLUTELY NET TO
LANDLORD SO THAT THIS AGREEMENT SHALL YIELD TO LANDLORD THE FULL AMOUNT OF THE
INSTALLMENTS OR AMOUNTS OF THE RENT THROUGHOUT THE TERM, SUBJECT TO ANY OTHER
PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY PROVIDE OTHERWISE, INCLUDING THOSE
PROVISIONS FOR ADJUSTMENT OR ABATEMENT OF SUCH RENT.


 


3.4                               NO TERMINATION, ABATEMENT, ETC. EXCEPT AS
OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, EACH OF LANDLORD AND TENANT,
TO THE MAXIMUM EXTENT PERMITTED BY LAW, SHALL REMAIN BOUND BY THIS AGREEMENT IN
ACCORDANCE WITH ITS TERMS AND SHALL NOT TAKE ANY ACTION WITHOUT THE CONSENT OF
THE OTHER TO MODIFY, SURRENDER OR TERMINATE THIS AGREEMENT. IN ADDITION, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, TENANT SHALL NOT SEEK, OR BE
ENTITLED TO, ANY ABATEMENT, DEDUCTION, DEFERMENT OR REDUCTION OF THE RENT, OR
SET-OFF AGAINST THE RENT, NOR SHALL THE RESPECTIVE OBLIGATIONS OF LANDLORD AND
TENANT BE OTHERWISE AFFECTED BY REASON OF (A) ANY DAMAGE TO OR DESTRUCTION OF
THE LEASED PROPERTY, OR ANY PORTION THEREOF, FROM WHATEVER CAUSE OR ANY
CONDEMNATION, (B) THE LAWFUL OR UNLAWFUL PROHIBITION OF, OR RESTRICTION UPON,
TENANT’S USE OF THE LEASED PROPERTY, OR ANY PORTION THEREOF, OR THE INTERFERENCE
WITH SUCH USE BY ANY PERSON OR BY REASON OF EVICTION BY PARAMOUNT TITLE; (C) ANY
CLAIM WHICH TENANT MAY HAVE AGAINST LANDLORD BY REASON OF ANY DEFAULT (OTHER
THAN A MONETARY DEFAULT) OR BREACH OF ANY WARRANTY BY LANDLORD UNDER THIS
AGREEMENT OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT, OR TO WHICH
LANDLORD AND TENANT ARE PARTIES; (D) ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION, WINDING UP OR OTHER

 

23

--------------------------------------------------------------------------------


 


PROCEEDINGS AFFECTING LANDLORD OR ANY ASSIGNEE OR TRANSFEREE OF LANDLORD; OR
(E) FOR ANY OTHER CAUSE WHETHER SIMILAR OR DISSIMILAR TO ANY OF THE FOREGOING
(OTHER THAN A MONETARY DEFAULT BY LANDLORD). EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED IN THIS AGREEMENT, TENANT HEREBY WAIVES ALL RIGHTS ARISING FROM ANY
OCCURRENCE WHATSOEVER, WHICH MAY NOW OR HEREAFTER BE CONFERRED UPON IT BY LAW
(A) TO MODIFY, SURRENDER OR TERMINATE THIS AGREEMENT OR QUIT OR SURRENDER THE
LEASED PROPERTY, OR ANY PORTION THEREOF, OR (B) WHICH WOULD ENTITLE TENANT TO
ANY ABATEMENT, REDUCTION, SUSPENSION OR DEFERMENT OF THE RENT OR OTHER SUMS
PAYABLE OR OTHER OBLIGATIONS TO BE PERFORMED BY TENANT HEREUNDER. THE
OBLIGATIONS OF TENANT HEREUNDER SHALL BE SEPARATE AND INDEPENDENT COVENANTS AND
AGREEMENTS, AND THE RENT AND ALL OTHER SUMS PAYABLE BY TENANT HEREUNDER SHALL
CONTINUE TO BE PAYABLE IN ALL EVENTS UNLESS THE OBLIGATIONS TO PAY THE SAME
SHALL BE TERMINATED PURSUANT TO THE EXPRESS PROVISIONS OF THIS AGREEMENT.


 


3.5                               PRORATIONS, ETC. IT IS UNDERSTOOD AND AGREED
THAT (I) ALL ITEMS OF REVENUE, COST AND EXPENSE, RIGHTS, REMEDIES, CLAIMS,
LOSSES, DAMAGES, LIABILITIES AND OBLIGATIONS WITH RESPECT TO THE PERIOD PRIOR TO
THE COMMENCEMENT DATE SHALL BE FOR THE ACCOUNT OF LANDLORD, (II) LANDLORD SHALL
RETAIN ITS RIGHT, TITLE AND INTEREST IN AND TO ALL UNPAID ACCOUNTS RECEIVABLE
WITH RESPECT TO EACH FACILITY WHICH RELATE TO THE PERIOD PRIOR TO THE
COMMENCEMENT DATE, AND TENANT SHALL PROMPTLY TURN OVER ANY SUCH AMOUNTS
COLLECTED OR RECEIVED BY TENANT ON ACCOUNT THEREOF, AND (III) IN THE EVENT THAT
TENANT SHALL ASSUME ANY LIABILITY FOR ANY PERIOD PRIOR TO THE COMMENCEMENT DATE
IN CONNECTION WITH ITS PARTICIPATION IN ANY THIRD PARTY PAYOR PROGRAM, LANDLORD
SHALL INDEMNIFY AND HOLD TENANT HARMLESS FROM ANY SUCH LIABILITY ONLY TO THE
EXTENT THE SAME RELATES TO THE PERIOD COMMENCING ON OCTOBER 26, 2004 AND ENDING
ON THE COMMENCEMENT DATE.

 


ARTICLE 4

USE OF THE LEASED PROPERTY


 


4.1                               PERMITTED USE.


 


4.1.1                                 PERMITTED USE.

 

(A)                                  TENANT SHALL, AT ALL TIMES DURING THE TERM,
AND AT ANY OTHER TIME THAT TENANT SHALL BE IN POSSESSION OF ANY PROPERTY,
CONTINUOUSLY USE AND OPERATE, OR CAUSE TO BE USED AND OPERATED, SUCH PROPERTY AS
A REHABILITATION HOSPITAL, CLINIC OR PROFESSIONAL LEVEL HEALTH OR MEDICAL
SERVICES FACILITY, AND ANY USES NECESSARY OR INCIDENTAL THERETO, SUBJECT TO AND
IN ACCORDANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS. TENANT SHALL NOT USE (AND
SHALL NOT PERMIT

 

24

--------------------------------------------------------------------------------


 

ANY PERSON TO USE) ANY PROPERTY, OR ANY PORTION THEREOF, FOR ANY OTHER USE
WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED. NO USE SHALL BE MADE OR PERMITTED
TO BE MADE OF ANY PROPERTY AND NO ACTS SHALL BE DONE THEREON WHICH WILL CAUSE
THE CANCELLATION OF ANY INSURANCE POLICY COVERING SUCH PROPERTY OR ANY
PART THEREOF (UNLESS ANOTHER ADEQUATE POLICY IS AVAILABLE), NOR SHALL TENANT
SELL OR OTHERWISE PROVIDE TO PATIENTS THEREIN, OR PERMIT TO BE KEPT, USED OR
SOLD IN OR ABOUT ANY PROPERTY ANY ARTICLE WHICH MAY BE PROHIBITED BY LAW OR BY
THE STANDARD FORM OF FIRE INSURANCE POLICIES, OR ANY OTHER INSURANCE POLICIES
REQUIRED TO BE CARRIED HEREUNDER, OR FIRE UNDERWRITER’S REGULATIONS. TENANT
SHALL, AT ITS SOLE COST (EXCEPT AS EXPRESSLY PROVIDED IN SECTION 5.1.2(B)),
COMPLY OR CAUSE TO BE COMPLIED WITH ALL INSURANCE REQUIREMENTS. TENANT SHALL NOT
TAKE OR OMIT TO TAKE, OR PERMIT TO BE TAKEN OR OMITTED TO BE TAKEN, ANY ACTION,
THE TAKING OR OMISSION OF WHICH MATERIALLY IMPAIRS THE VALUE OR THE USEFULNESS
OF ANY PROPERTY OR ANY PART THEREOF FOR ITS PERMITTED USE.

 

(B)                                 IN THE EVENT THAT, AT ANY TIME SUBSEQUENT TO
THE RESET OF THE MINIMUM RENT PURSUANT TO SECTION 3.1.1(D), IN THE REASONABLE
DETERMINATION OF TENANT, IT SHALL NO LONGER BE ECONOMICALLY PRACTICAL TO OPERATE
ANY PROPERTY AS CURRENTLY OPERATED, TENANT SHALL GIVE LANDLORD NOTICE THEREOF,
WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL THE REASONS THEREFOR.
THEREAFTER, LANDLORD AND TENANT SHALL NEGOTIATE IN GOOD FAITH TO AGREE ON AN
ALTERNATIVE USE FOR SUCH PROPERTY; PROVIDED, HOWEVER, IN NO EVENT SHALL THE
MINIMUM RENT BE REDUCED OR ABATED AS A RESULT THEREOF. IF LANDLORD AND TENANT
FAIL TO AGREE ON AN ALTERNATIVE USE FOR SUCH PROPERTY WITHIN SIXTY (60) DAYS
AFTER COMMENCING NEGOTIATIONS AS AFORESAID, TENANT MAY MARKET SUCH PROPERTY FOR
SALE TO A THIRD PARTY. IF TENANT RECEIVES A BONA FIDE OFFER (AN “OFFER”) TO
PURCHASE SUCH PROPERTY FROM A PERSON HAVING THE FINANCIAL CAPACITY TO IMPLEMENT
THE TERMS OF SUCH OFFER, TENANT SHALL GIVE LANDLORD NOTICE THEREOF, WHICH NOTICE
SHALL INCLUDE A COPY OF THE OFFER EXECUTED BY SUCH THIRD PARTY. IN THE EVENT
THAT LANDLORD SHALL FAIL TO ACCEPT OR REJECT SUCH OFFER WITHIN THIRTY (30) DAYS
AFTER RECEIPT OF SUCH NOTICE, SUCH OFFER SHALL BE DEEMED TO BE REJECTED BY
LANDLORD. IF LANDLORD SHALL SELL THE PROPERTY PURSUANT TO SUCH OFFER, THEN,
EFFECTIVE AS OF THE DATE OF SUCH SALE, THIS AGREEMENT SHALL TERMINATE WITH
RESPECT TO SUCH PROPERTY, AND THE MINIMUM RENT SHALL BE REDUCED BY AN AMOUNT
EQUAL TO NINE PERCENT (9%) OF THE NET PROCEEDS OF

 

25

--------------------------------------------------------------------------------


 

SALE RECEIVED BY LANDLORD IN THE CASE OF AN ADDITIONAL PROPERTY. IF LANDLORD
SHALL REJECT (OR BE DEEMED TO HAVE REJECTED) SUCH OFFER, THEN, EFFECTIVE AS OF
THE PROPOSED DATE OF SUCH SALE, THIS AGREEMENT SHALL TERMINATE WITH RESPECT TO
SUCH PROPERTY, AND THE MINIMUM RENT SHALL BE REDUCED BY AN AMOUNT EQUAL TO NINE
PERCENT (9%) OF THE PROJECTED NET PROCEEDS DETERMINED BY REFERENCE TO SUCH
OFFER.


 


4.1.2                     NECESSARY APPROVALS. TENANT SHALL PROCEED WITH ALL DUE
DILIGENCE AND EXERCISE REASONABLE EFFORTS TO OBTAIN AND MAINTAIN, OR CAUSE TO BE
OBTAINED AND MAINTAINED, ALL APPROVALS NECESSARY TO USE AND OPERATE, FOR ITS
PERMITTED USE, EACH PROPERTY AND THE FACILITY LOCATED THEREON UNDER APPLICABLE
LAW AND, WITHOUT LIMITING THE FOREGOING, SHALL EXERCISE REASONABLE EFFORTS TO
MAINTAIN (OR CAUSE TO BE MAINTAINED) APPROPRIATE CERTIFICATIONS FOR
REIMBURSEMENT AND LICENSURE.


 


4.1.3                     LAWFUL USE, ETC. TENANT SHALL NOT, AND SHALL NOT
PERMIT ANY PERSON TO USE OR SUFFER OR PERMIT THE USE OF ANY PROPERTY OR TENANT’S
PERSONAL PROPERTY, IF ANY, FOR ANY UNLAWFUL PURPOSE. TENANT SHALL NOT, AND SHALL
NOT PERMIT ANY PERSON TO, COMMIT OR SUFFER TO BE COMMITTED ANY WASTE ON ANY
PROPERTY, OR IN ANY FACILITY, NOR SHALL TENANT CAUSE OR PERMIT ANY UNLAWFUL
NUISANCE THEREON OR THEREIN. TENANT SHALL NOT, AND SHALL NOT PERMIT ANY PERSON
TO, SUFFER NOR PERMIT ANY PROPERTY, OR ANY PORTION THEREOF, TO BE USED IN SUCH A
MANNER AS (I) MAY MATERIALLY AND ADVERSELY IMPAIR LANDLORD’S TITLE THERETO OR TO
ANY PORTION THEREOF, OR (II) MAY REASONABLY ALLOW A CLAIM OR CLAIMS FOR ADVERSE
USAGE OR ADVERSE POSSESSION BY THE PUBLIC, AS SUCH, OR OF IMPLIED DEDICATION OF
SUCH PROPERTY, OR ANY PORTION THEREOF.


 


4.2                               COMPLIANCE WITH LEGAL/INSURANCE REQUIREMENTS,
ETC. SUBJECT TO THE PROVISIONS OF SECTION 5.1.2(B) AND ARTICLE 8, TENANT, AT ITS
SOLE EXPENSE, SHALL (I) COMPLY WITH (OR CAUSE TO BE COMPLIED WITH) ALL MATERIAL
LEGAL REQUIREMENTS AND INSURANCE REQUIREMENTS IN RESPECT OF THE USE, OPERATION,
MAINTENANCE, REPAIR, ALTERATION AND RESTORATION OF ANY PROPERTY, AND
(II) PROCURE, MAINTAIN AND COMPLY WITH (OR CAUSE TO BE PROCURED, MAINTAINED AND
COMPLIED WITH) ALL MATERIAL LICENSES, CERTIFICATES OF NEED, PERMITS, PROVIDER
AGREEMENTS AND OTHER AUTHORIZATIONS AND AGREEMENTS REQUIRED FOR ANY USE OF ANY
PROPERTY AND TENANT’S PERSONAL PROPERTY, IF ANY, THEN BEING MADE, AND FOR THE
PROPER ERECTION, INSTALLATION, OPERATION AND MAINTENANCE OF THE LEASED PROPERTY
OR ANY PART THEREOF.


 


4.3                               COMPLIANCE WITH MEDICAID AND MEDICARE
REQUIREMENTS. TENANT, AT ITS SOLE COST AND EXPENSE, SHALL MAKE (OR SHALL CAUSE

 

26

--------------------------------------------------------------------------------


 


TO BE MADE), WHATEVER IMPROVEMENTS (CAPITAL OR ORDINARY) AS ARE REQUIRED TO
CONFORM EACH PROPERTY TO SUCH STANDARDS AS MAY, FROM TIME TO TIME, BE REQUIRED
BY FEDERAL MEDICARE (TITLE 18) OR MEDICAID (TITLE 19) FOR THE FACILITIES, TO THE
EXTENT TENANT IS A PARTICIPANT IN SUCH PROGRAMS WITH RESPECT TO SUCH PROPERTY,
OR ANY OTHER APPLICABLE PROGRAMS OR LEGISLATION, OR CAPITAL IMPROVEMENTS
REQUIRED BY ANY OTHER GOVERNMENTAL AGENCY HAVING JURISDICTION OVER ANY PROPERTY
AS A CONDITION OF THE CONTINUED OPERATION OF SUCH PROPERTY FOR ITS PRIMARY
INTENDED USE.

 


4.4                               ENVIRONMENTAL MATTERS.


 


4.4.1                                 RESTRICTION ON USE, ETC. DURING THE TERM
AND ANY OTHER TIME THAT TENANT SHALL BE IN POSSESSION OF ANY PROPERTY, TENANT
SHALL NOT, AND SHALL NOT PERMIT ANY PERSON TO, STORE, SPILL UPON, DISPOSE OF OR
TRANSFER TO OR FROM SUCH PROPERTY ANY HAZARDOUS SUBSTANCE, EXCEPT IN COMPLIANCE
WITH ALL APPLICABLE LAWS. DURING THE TERM AND ANY OTHER TIME THAT TENANT SHALL
BE IN POSSESSION OF ANY PROPERTY, TENANT SHALL MAINTAIN (OR SHALL CAUSE TO BE
MAINTAINED) SUCH PROPERTY AT ALL TIMES FREE OF ANY HAZARDOUS SUBSTANCE (EXCEPT
IN COMPLIANCE WITH ALL APPLICABLE LAWS). TENANT SHALL PROMPTLY:  (A) UPON
RECEIPT OF NOTICE OR KNOWLEDGE, NOTIFY LANDLORD IN WRITING OF ANY MATERIAL
CHANGE IN THE NATURE OR EXTENT OF HAZARDOUS SUBSTANCES AT ANY PROPERTY,
(B) TRANSMIT TO LANDLORD A COPY OF ANY REPORT WHICH IS REQUIRED TO BE FILED BY
TENANT OR ANY MANAGER WITH RESPECT TO ANY PROPERTY PURSUANT TO SARA TITLE III OR
ANY OTHER APPLICABLE LAW, (C) TRANSMIT TO LANDLORD COPIES OF ANY CITATIONS,
ORDERS, NOTICES OR OTHER GOVERNMENTAL COMMUNICATIONS RECEIVED BY TENANT OR ANY
MANAGER OR THEIR RESPECTIVE AGENTS OR REPRESENTATIVES WITH RESPECT THERETO
(COLLECTIVELY, “ENVIRONMENTAL NOTICE”), WHICH ENVIRONMENTAL NOTICE REQUIRES A
WRITTEN RESPONSE OR ANY ACTION TO BE TAKEN AND/OR IF SUCH ENVIRONMENTAL NOTICE
GIVES NOTICE OF AND/OR PRESENTS A MATERIAL RISK OF ANY MATERIAL VIOLATION OF ANY
APPLICABLE LAW AND/OR PRESENTS A MATERIAL RISK OF ANY MATERIAL COST, EXPENSE,
LOSS OR DAMAGE (AN “ENVIRONMENTAL OBLIGATION”), (D) OBSERVE AND COMPLY WITH (OR
CAUSE TO BE OBSERVED AND COMPLIED WITH) ALL APPLICABLE LAWS RELATING TO THE USE,
MAINTENANCE AND DISPOSAL OF HAZARDOUS SUBSTANCES AND ALL ORDERS OR DIRECTIVES
FROM ANY OFFICIAL, COURT OR AGENCY OF COMPETENT JURISDICTION RELATING TO THE USE
OR MAINTENANCE OR REQUIRING THE REMOVAL, TREATMENT, CONTAINMENT OR OTHER
DISPOSITION THEREOF, AND (E) PAY OR OTHERWISE DISPOSE (OR CAUSE TO BE PAID OR
OTHERWISE DISPOSED) OF ANY FINE, CHARGE OR IMPOSITION RELATED THERETO, UNLESS
TENANT OR ANY MANAGER SHALL CONTEST THE SAME IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS AND THE RIGHT TO USE AND THE VALUE OF ANY OF THE LEASED PROPERTY IS
NOT MATERIALLY AND ADVERSELY AFFECTED THEREBY.

 

27

--------------------------------------------------------------------------------


 

If, at any time prior to the termination of this Agreement, Hazardous Substances
(other than those maintained in accordance with Applicable Laws) are discovered
on any Property, subject to Tenant’s right to contest the same in accordance
with Article 8, Tenant shall take (and shall cause to be taken) all actions and
incur any and all expenses, as are required by any Government Agency and by
Applicable Law, (i) to clean up and remove from and about such Property all
Hazardous Substances thereon, (ii) to contain and prevent any further release or
threat of release of Hazardous Substances on or about such Property and (iii) to
use good faith efforts to eliminate any further release or threat of release of
Hazardous Substances on or about such Property.


 


4.4.2                                 INDEMNIFICATION OF LANDLORD. TENANT SHALL
PROTECT, INDEMNIFY AND HOLD HARMLESS LANDLORD AND EACH FACILITY MORTGAGEE, THEIR
TRUSTEES, OFFICERS, AGENTS, EMPLOYEES AND BENEFICIARIES, AND ANY OF THEIR
RESPECTIVE SUCCESSORS OR ASSIGNS WITH RESPECT TO THIS AGREEMENT (COLLECTIVELY,
THE “INDEMNITEES” AND, INDIVIDUALLY, AN “INDEMNITEE”) FOR, FROM AND AGAINST ANY
AND ALL DEBTS, LIENS, CLAIMS, CAUSES OF ACTION, ADMINISTRATIVE ORDERS OR
NOTICES, COSTS, FINES, PENALTIES OR EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEY’S FEES AND EXPENSES) IMPOSED UPON, INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE RESULTING FROM, EITHER DIRECTLY OR INDIRECTLY, THE
PRESENCE IN, UPON OR UNDER THE SOIL OR GROUND WATER OF ANY PROPERTY OR ANY
PROPERTIES SURROUNDING SUCH PROPERTY OF ANY HAZARDOUS SUBSTANCES IN VIOLATION OF
ANY APPLICABLE LAW, EXCEPT TO THE EXTENT THE SAME ARISE FROM THE ACTS OR
OMISSIONS OF LANDLORD OR ANY OTHER INDEMNITEE OR DURING ANY PERIOD THAT LANDLORD
OR A PERSON DESIGNATED BY LANDLORD (OTHER THAN TENANT) IS IN POSSESSION OF SUCH
PROPERTY FROM AND AFTER THE DATE HEREOF. TENANT’S DUTY HEREIN INCLUDES, BUT IS
NOT LIMITED TO, COSTS ASSOCIATED WITH PERSONAL INJURY OR PROPERTY DAMAGE CLAIMS
AS A RESULT OF THE PRESENCE PRIOR TO THE EXPIRATION OR SOONER TERMINATION OF THE
TERM AND THE SURRENDER OF SUCH PROPERTY TO LANDLORD IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT OF HAZARDOUS SUBSTANCES IN, UPON OR UNDER THE SOIL OR GROUND
WATER OF SUCH PROPERTY IN VIOLATION OF ANY APPLICABLE LAW. UPON NOTICE FROM
LANDLORD AND ANY OTHER OF THE INDEMNITEES, TENANT SHALL UNDERTAKE THE DEFENSE,
AT TENANT’S SOLE COST AND EXPENSE, OF ANY INDEMNIFICATION DUTIES SET FORTH
HEREIN, IN WHICH EVENT, TENANT SHALL NOT BE LIABLE FOR PAYMENT OF ANY
DUPLICATIVE ATTORNEYS’ FEES INCURRED BY ANY INDEMNITEE.

 

Tenant shall, upon demand, pay (or cause to be paid) to Landlord, as an
Additional Charge, any cost, expense, loss or damage (including, without
limitation, reasonable attorneys’

 

28

--------------------------------------------------------------------------------


 

fees) reasonably incurred by Landlord and arising from a failure of Tenant to
observe and perform (or to cause to be observed and performed) the requirements
of this Section 4.4, which amounts shall bear interest from the date ten
(10) Business Days after written demand therefor is given to Tenant until paid
by Tenant to Landlord at the Overdue Rate.


 


4.4.3                                 SURVIVAL. THE PROVISIONS OF THIS
SECTION 4.4 SHALL SURVIVE THE EXPIRATION OR SOONER TERMINATION OF THIS
AGREEMENT.


ARTICLE 5

MAINTENANCE AND REPAIRS


 


5.1                               MAINTENANCE AND REPAIR.


 


5.1.1                                 TENANT’S GENERAL OBLIGATIONS. TENANT SHALL
KEEP (OR CAUSE TO BE KEPT), AT TENANT’S SOLE COST AND EXPENSE, THE LEASED
PROPERTY AND ALL PRIVATE ROADWAYS, SIDEWALKS AND CURBS APPURTENANT THERETO (AND
TENANT’S PERSONAL PROPERTY) IN GOOD ORDER AND REPAIR, REASONABLE WEAR AND TEAR
EXCEPTED (WHETHER OR NOT THE NEED FOR SUCH REPAIRS OCCURS AS A RESULT OF
TENANT’S OR ANY MANAGER’S USE, ANY PRIOR USE, THE ELEMENTS OR THE AGE OF THE
LEASED PROPERTY OR TENANT’S PERSONAL PROPERTY OR ANY PORTION THEREOF), AND SHALL
PROMPTLY MAKE OR CAUSE TO BE MADE ALL NECESSARY AND APPROPRIATE REPAIRS AND
REPLACEMENTS THERETO OF EVERY KIND AND NATURE, WHETHER INTERIOR OR EXTERIOR,
STRUCTURAL OR NONSTRUCTURAL, ORDINARY OR EXTRAORDINARY, FORESEEN OR UNFORESEEN
OR ARISING BY REASON OF A CONDITION EXISTING PRIOR TO THE COMMENCEMENT OF THE
TERM (CONCEALED OR OTHERWISE). ALL REPAIRS SHALL BE MADE IN A GOOD, WORKMANLIKE
MANNER, CONSISTENT WITH INDUSTRY STANDARDS FOR COMPARABLE FACILITIES IN LIKE
LOCALES, IN ACCORDANCE WITH ALL APPLICABLE FEDERAL, STATE AND LOCAL STATUTES,
ORDINANCES, CODES, RULES AND REGULATIONS RELATING TO ANY SUCH WORK. TENANT SHALL
NOT TAKE OR OMIT TO TAKE (OR PERMIT ANY PERSON TO TAKE OR OMIT TO TAKE) ANY
ACTION, THE TAKING OR OMISSION OF WHICH WOULD MATERIALLY AND ADVERSELY IMPAIR
THE VALUE OR THE USEFULNESS OF THE LEASED PROPERTY OR ANY MATERIAL PART THEREOF
FOR ITS PERMITTED USE. TENANT’S OBLIGATIONS UNDER THIS SECTION 5.1.1 SHALL BE
LIMITED IN THE EVENT OF ANY CASUALTY OR CONDEMNATION AS SET FORTH IN ARTICLE 10
AND ARTICLE 11 AND TENANT’S OBLIGATIONS WITH RESPECT TO HAZARDOUS SUBSTANCES ARE
AS SET FORTH IN SECTION 4.4.


 


5.1.2                                 LANDLORD’S OBLIGATIONS.

 

(A)                                  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, LANDLORD SHALL NOT, UNDER ANY CIRCUMSTANCES, BE

 

29

--------------------------------------------------------------------------------


 

REQUIRED TO BUILD OR REBUILD ANY IMPROVEMENT ON THE LEASED PROPERTY, OR TO MAKE
ANY REPAIRS, REPLACEMENTS, ALTERATIONS, RESTORATIONS OR RENEWALS OF ANY NATURE
OR DESCRIPTION TO THE LEASED PROPERTY, WHETHER ORDINARY OR EXTRAORDINARY,
STRUCTURAL OR NONSTRUCTURAL, FORESEEN OR UNFORESEEN, OR TO MAKE ANY EXPENDITURE
WHATSOEVER WITH RESPECT THERETO, OR TO MAINTAIN THE LEASED PROPERTY IN ANY WAY.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, TENANT HEREBY WAIVES,
TO THE MAXIMUM EXTENT PERMITTED BY LAW, THE RIGHT TO MAKE REPAIRS AT THE EXPENSE
OF LANDLORD PURSUANT TO ANY LAW IN EFFECT ON THE DATE HEREOF OR HEREAFTER
ENACTED. LANDLORD SHALL HAVE THE RIGHT TO GIVE, RECORD AND POST, AS APPROPRIATE,
NOTICES OF NONRESPONSIBILITY UNDER ANY MECHANIC’S LIEN LAWS NOW OR HEREAFTER
EXISTING.

 

(B)                                 IF, PURSUANT TO THE TERMS OF THIS AGREEMENT,
TENANT IS REQUIRED TO MAKE ANY EXPENDITURES IN CONNECTION WITH ANY REPAIR,
MAINTENANCE OR RENOVATION WITH RESPECT TO ANY PROPERTY, TENANT MAY, AT ITS
ELECTION, ADVANCE SUCH FUNDS OR GIVE LANDLORD NOTICE THEREOF, WHICH NOTICE SHALL
SET FORTH, IN REASONABLE DETAIL, THE NATURE OF THE REQUIRED REPAIR, RENOVATION
OR REPLACEMENT, THE ESTIMATED COST THEREOF AND SUCH OTHER INFORMATION WITH
RESPECT THERETO AS LANDLORD MAY REASONABLY REQUIRE. PROVIDED THAT NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND TENANT SHALL OTHERWISE COMPLY
WITH THE APPLICABLE PROVISIONS OF ARTICLE 6, LANDLORD SHALL, WITHIN TEN
(10) BUSINESS DAYS AFTER SUCH NOTICE, SUBJECT TO AND IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF ARTICLE 6, DISBURSE SUCH REQUIRED FUNDS TO TENANT (OR,
IF TENANT SHALL SO ELECT, DIRECTLY TO THE MANAGER OR ANY OTHER PERSON PERFORMING
THE REQUIRED WORK) AND, UPON SUCH DISBURSEMENT, THE MINIMUM RENT SHALL BE
ADJUSTED AS PROVIDED IN SECTION 3.1.1(C). NOTWITHSTANDING THE FOREGOING,
LANDLORD MAY ELECT NOT TO DISBURSE SUCH REQUIRED FUNDS TO TENANT; PROVIDED,
HOWEVER, THAT IF LANDLORD SHALL ELECT NOT TO DISBURSE SUCH REQUIRED FUNDS AS
AFORESAID, TENANT’S OBLIGATION TO MAKE SUCH REQUIRED REPAIR, RENOVATION OR
REPLACEMENT SHALL BE DEEMED WAIVED BY LANDLORD, AND, NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY, TENANT SHALL HAVE NO OBLIGATION TO
MAKE SUCH REQUIRED REPAIR, RENOVATION OR REPLACEMENT.


 


5.1.3                                 NONRESPONSIBILITY OF LANDLORD, ETC. ALL
MATERIALMEN, CONTRACTORS, ARTISANS, MECHANICS AND LABORERS AND OTHER PERSONS
CONTRACTING WITH TENANT WITH RESPECT TO THE LEASED PROPERTY, OR ANY
PART THEREOF, ARE HEREBY CHARGED WITH NOTICE

 

30

--------------------------------------------------------------------------------


 


THAT LIENS ON THE LEASED PROPERTY OR ON LANDLORD’S INTEREST THEREIN ARE
EXPRESSLY PROHIBITED AND THAT THEY MUST LOOK SOLELY TO TENANT TO SECURE PAYMENT
FOR ANY WORK DONE OR MATERIAL FURNISHED TO TENANT OR ANY MANAGER OR FOR ANY
OTHER PURPOSE DURING THE TERM OF THIS AGREEMENT.

 

Nothing contained in this Agreement shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialmen
for the performance of any labor or the furnishing of any materials for any
alteration, addition, improvement or repair to the Leased Property or any
part thereof or as giving Tenant any right, power or authority to contract for
or permit the rendering of any services or the furnishing of any materials that
would give rise to the filing of any lien against the Leased Property or any
part thereof nor to subject Landlord’s estate in the Leased Property or any
part thereof to liability under any mechanic’s lien law of any State in any way,
it being expressly understood Landlord’s estate shall not be subject to any such
liability.


 


5.2                               TENANT’S PERSONAL PROPERTY. TENANT SHALL
PROVIDE AND MAINTAIN (OR CAUSE TO BE PROVIDED AND MAINTAINED) THROUGHOUT THE
TERM ALL SUCH TENANT’S PERSONAL PROPERTY AS SHALL BE NECESSARY IN ORDER TO
OPERATE IN COMPLIANCE WITH APPLICABLE MATERIAL LEGAL REQUIREMENTS AND INSURANCE
REQUIREMENTS AND OTHERWISE IN ACCORDANCE WITH CUSTOMARY PRACTICE IN THE INDUSTRY
FOR THE PERMITTED USE. IF, FROM AND AFTER THE COMMENCEMENT DATE, TENANT ACQUIRES
AN INTEREST IN ANY ITEM OF TANGIBLE PERSONAL PROPERTY (OTHER THAN MOTOR
VEHICLES) ON, OR IN CONNECTION WITH, THE LEASED PROPERTY, OR ANY PORTION
THEREOF, WHICH BELONGS TO ANYONE OTHER THAN TENANT, TENANT SHALL REQUIRE THE
AGREEMENTS PERMITTING SUCH USE TO PROVIDE THAT LANDLORD OR ITS DESIGNEE
MAY ASSUME TENANT’S RIGHTS AND OBLIGATIONS UNDER SUCH AGREEMENT UPON LANDLORD’S
PURCHASE OF THE SAME IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 15 AND THE
ASSUMPTION OF MANAGEMENT OR OPERATION OF THE FACILITY BY LANDLORD OR ITS
DESIGNEE.


 


5.3                               YIELD UP. UPON THE EXPIRATION OR SOONER
TERMINATION OF THIS AGREEMENT, TENANT SHALL VACATE AND SURRENDER THE LEASED
PROPERTY TO LANDLORD IN THE CONDITION IN WHICH THE LEASED PROPERTY WAS ON THE
COMMENCEMENT DATE, EXCEPT AS REPAIRED, REBUILT, RESTORED, ALTERED OR ADDED TO AS
PERMITTED OR REQUIRED BY THE PROVISIONS OF THIS AGREEMENT, ORDINARY WEAR AND
TEAR EXCEPTED.

 

In addition, upon the expiration or earlier termination of this Agreement,
Tenant shall, at Landlord’s reasonable cost and expense, use its best efforts to
transfer to and cooperate with

 

31

--------------------------------------------------------------------------------


 

Landlord or Landlord’s nominee in connection with the processing of all
applications for licenses, operating permits and other governmental
authorizations and all contracts, including contracts with governmental or
quasi-governmental entities, which may be necessary for the operation of the
Facilities as then operated. If requested by Landlord, Tenant shall continue to
manage one or more of the Facilities after the termination of this Agreement and
for so long thereafter as is necessary to obtain all necessary licenses,
operating permits and other governmental authorizations, on such reasonable
terms (which shall include an agreement to reimburse Tenant for its reasonable
out-of-pocket costs and expenses, and reasonable administrative costs) as
Landlord shall reasonably request.


 


5.4                               MANAGEMENT AGREEMENT. TENANT SHALL NOT,
WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED), ENTER INTO, AMEND OR MODIFY THE
PROVISIONS OF ANY MANAGEMENT AGREEMENT WITH RESPECT TO ANY PROPERTY. ANY
MANAGEMENT AGREEMENT ENTERED INTO PURSUANT TO THE PROVISIONS OF THIS SECTION 5.4
SHALL BE SUBORDINATE TO THIS AGREEMENT AND SHALL PROVIDE, INTER ALIA, THAT ALL
AMOUNTS DUE FROM TENANT TO MANAGER THEREUNDER SHALL BE SUBORDINATE TO ALL
AMOUNTS DUE FROM TENANT TO LANDLORD (PROVIDED THAT, AS LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, TENANT MAY PAY ALL AMOUNTS DUE TO
MANAGER THEREUNDER PURSUANT TO SUCH MANAGEMENT AGREEMENT) AND FOR TERMINATION
THEREOF, AT LANDLORD’S OPTION, UPON THE TERMINATION OF THIS AGREEMENT. TENANT
SHALL NOT TAKE ANY ACTION, GRANT ANY CONSENT OR PERMIT ANY ACTION UNDER ANY SUCH
MANAGEMENT AGREEMENT WHICH MIGHT HAVE A MATERIAL ADVERSE EFFECT ON LANDLORD,
WITHOUT THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, DELAYED OR CONDITIONED.

 


ARTICLE 6

IMPROVEMENTS, ETC.


 


6.1                               IMPROVEMENTS TO THE LEASED PROPERTY. TENANT
SHALL NOT MAKE, CONSTRUCT OR INSTALL (OR PERMIT TO BE MADE, CONSTRUCTED OR
INSTALLED) ANY CAPITAL ADDITIONS WITHOUT, IN EACH INSTANCE, OBTAINING LANDLORD’S
PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED
OR CONDITIONED PROVIDED THAT (A) CONSTRUCTION OR INSTALLATION OF THE SAME WOULD
NOT ADVERSELY AFFECT OR VIOLATE ANY MATERIAL LEGAL REQUIREMENT OR INSURANCE
REQUIREMENT APPLICABLE TO ANY PROPERTY AND (B) LANDLORD SHALL HAVE RECEIVED AN
OFFICER’S CERTIFICATE CERTIFYING AS TO THE SATISFACTION OF THE CONDITIONS SET
OUT IN CLAUSE (A) ABOVE; PROVIDED, HOWEVER, THAT NO SUCH CONSENT SHALL BE
REQUIRED IN THE EVENT IMMEDIATE ACTION IS REQUIRED TO PREVENT IMMINENT

 

32

--------------------------------------------------------------------------------


 


HARM TO PERSON OR PROPERTY. PRIOR TO COMMENCING CONSTRUCTION OF ANY CAPITAL
ADDITION, TENANT SHALL SUBMIT TO LANDLORD, IN WRITING, A PROPOSAL SETTING FORTH,
IN REASONABLE DETAIL, ANY SUCH PROPOSED IMPROVEMENT AND SHALL PROVIDE TO
LANDLORD SUCH PLANS AND SPECIFICATIONS, AND SUCH PERMITS, LICENSES, CONTRACTS
AND SUCH OTHER INFORMATION CONCERNING THE SAME AS LANDLORD MAY REASONABLY
REQUEST. LANDLORD SHALL HAVE THIRTY (30) DAYS TO REVIEW ALL MATERIALS SUBMITTED
TO LANDLORD IN CONNECTION WITH ANY SUCH PROPOSAL. FAILURE OF LANDLORD TO RESPOND
TO TENANT’S PROPOSAL WITHIN THIRTY (30) DAYS AFTER RECEIPT OF ALL INFORMATION
AND MATERIALS REQUESTED BY LANDLORD IN CONNECTION WITH THE PROPOSED IMPROVEMENT
SHALL BE DEEMED TO CONSTITUTE APPROVAL OF THE SAME. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SUCH PROPOSAL SHALL INDICATE THE APPROXIMATE
PROJECTED COST OF CONSTRUCTING SUCH PROPOSED IMPROVEMENT AND THE USE OR USES TO
WHICH IT WILL BE PUT. NO CAPITAL ADDITION SHALL BE MADE WHICH WOULD TIE IN OR
CONNECT ANY LEASED IMPROVEMENTS WITH ANY OTHER IMPROVEMENTS ON PROPERTY ADJACENT
TO ANY PROPERTY (AND NOT PART OF THE LAND) INCLUDING, WITHOUT LIMITATION,
TIE-INS OF BUILDINGS OR OTHER STRUCTURES OR UTILITIES. EXCEPT AS PERMITTED
HEREIN, TENANT SHALL NOT FINANCE THE COST OF ANY CONSTRUCTION OF SUCH
IMPROVEMENT BY THE GRANTING OF A LIEN ON OR SECURITY INTEREST IN THE LEASED
PROPERTY OR SUCH IMPROVEMENT, OR TENANT’S INTEREST THEREIN, WITHOUT THE PRIOR
WRITTEN CONSENT OF LANDLORD, WHICH CONSENT MAY BE WITHHELD BY LANDLORD IN
LANDLORD’S SOLE DISCRETION. ANY SUCH IMPROVEMENTS SHALL, UPON THE EXPIRATION OR
SOONER TERMINATION OF THIS AGREEMENT, REMAIN OR PASS TO AND BECOME THE PROPERTY
OF LANDLORD, FREE AND CLEAR OF ALL ENCUMBRANCES OTHER THAN PERMITTED
ENCUMBRANCES.


 


6.2                               SALVAGE. ALL MATERIALS WHICH ARE SCRAPPED OR
REMOVED IN CONNECTION WITH THE MAKING OF EITHER CAPITAL ADDITIONS OR NON-CAPITAL
ADDITIONS OR REPAIRS REQUIRED BY ARTICLE 5 SHALL BE OR BECOME THE PROPERTY OF
THE PARTY THAT PAID FOR SUCH WORK.

 


ARTICLE 7

LIENS


 


7.1                               LIENS. SUBJECT TO ARTICLE 8, TENANT SHALL USE
ITS BEST EFFORTS NOT, DIRECTLY OR INDIRECTLY, TO CREATE OR ALLOW TO REMAIN AND
SHALL PROMPTLY DISCHARGE (OR CAUSE TO BE DISCHARGED), AT ITS EXPENSE, ANY LIEN,
ENCUMBRANCE, ATTACHMENT, TITLE RETENTION AGREEMENT OR CLAIM UPON THE LEASED
PROPERTY, OR ANY PORTION THEREOF, OR TENANT’S LEASEHOLD INTEREST THEREIN OR ANY
ATTACHMENT, LEVY, CLAIM OR ENCUMBRANCE IN RESPECT OF THE RENT, OTHER THAN
(A) PERMITTED ENCUMBRANCES, (B) RESTRICTIONS, LIENS AND OTHER ENCUMBRANCES WHICH
ARE CONSENTED TO IN WRITING BY LANDLORD, (C) LIENS FOR THOSE TAXES OF LANDLORD
WHICH TENANT IS

 

33

--------------------------------------------------------------------------------


 


NOT REQUIRED TO PAY HEREUNDER, (D) SUBLEASES PERMITTED BY ARTICLE 16, (E) LIENS
FOR IMPOSITIONS OR FOR SUMS RESULTING FROM NONCOMPLIANCE WITH LEGAL REQUIREMENTS
SO LONG AS (I) THE SAME ARE NOT YET DUE AND PAYABLE, OR (II) ARE BEING CONTESTED
IN ACCORDANCE WITH ARTICLE 8, (F) LIENS OF MECHANICS, LABORERS, MATERIALMEN,
SUPPLIERS OR VENDORS INCURRED IN THE ORDINARY COURSE OF BUSINESS THAT ARE NOT
YET DUE AND PAYABLE OR ARE FOR SUMS THAT ARE BEING CONTESTED IN ACCORDANCE WITH
ARTICLE 8, (G) ANY FACILITY MORTGAGES OR OTHER LIENS WHICH ARE THE
RESPONSIBILITY OF LANDLORD PURSUANT TO THE PROVISIONS OF ARTICLE 20 AND
(H) LANDLORD LIENS AND ANY OTHER VOLUNTARY LIENS CREATED BY LANDLORD.


 


7.2                               LANDLORD’S LIEN. IN ADDITION TO ANY STATUTORY
LANDLORD’S LIEN AND IN ORDER TO SECURE PAYMENT OF THE RENT AND ALL OTHER SUMS
PAYABLE HEREUNDER BY TENANT, AND TO SECURE PAYMENT OF ANY LOSS, COST OR DAMAGE
WHICH LANDLORD MAY SUFFER BY REASON OF TENANT’S BREACH OF THIS AGREEMENT, TENANT
HEREBY GRANTS UNTO LANDLORD, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
A SECURITY INTEREST IN AND AN EXPRESS CONTRACTUAL LIEN UPON TENANT’S PERSONAL
PROPERTY (EXCEPT MOTOR VEHICLES), AND TENANT’S INTEREST IN ALL LEDGER SHEETS,
FILES, RECORDS, DOCUMENTS AND INSTRUMENTS (INCLUDING, WITHOUT LIMITATION,
COMPUTER PROGRAMS, TAPES AND RELATED ELECTRONIC DATA PROCESSING) RELATING TO THE
OPERATION OF THE FACILITIES (THE “RECORDS”) AND ALL PROCEEDS THEREFROM, SUBJECT
TO ANY PERMITTED ENCUMBRANCES; AND SUCH TENANT’S PERSONAL PROPERTY SHALL NOT BE
REMOVED FROM THE LEASED PROPERTY AT ANY TIME WHEN AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.

 

Upon Landlord’s request, Tenant shall execute and deliver to Landlord financing
statements in form sufficient to perfect the security interest of Landlord in
Tenant’s Personal Property and the proceeds thereof in accordance with the
provisions of the applicable laws of the State. During the continuance of an
Event of Default, Tenant hereby grants Landlord an irrevocable limited power of
attorney, coupled with an interest, to execute all such financing statements in
Tenant’s name, place and stead. The security interest herein granted is in
addition to any statutory lien for the Rent.

 


ARTICLE 8

PERMITTED CONTESTS

 

Tenant shall have the right to contest the amount or validity of any Imposition,
Legal Requirement, Insurance Requirement, Environmental Obligation, lien,
attachment, levy, encumbrance, charge or claim (collectively, “Claims”) as to
the

 

34

--------------------------------------------------------------------------------


 

Leased Property, by appropriate legal proceedings, conducted in good faith and
with due diligence, provided that (a) the foregoing shall in no way be construed
as relieving, modifying or extending Tenant’s obligation to pay (or cause to be
paid) any Claims as finally determined, (b) such contest shall not cause
Landlord or Tenant to be in default under any mortgage or deed of trust
encumbering the Leased Property, or any portion thereof (Landlord agreeing that
any such mortgage or deed of trust shall permit Tenant to exercise the rights
granted pursuant to this Article 8) or any interest therein or result in or
reasonably be expected to result in a lien attaching to the Leased Property, or
any portion thereof, (c) no part of the Leased Property nor any Rent therefrom
shall be in any immediate danger of sale, forfeiture, attachment or loss, and
(d) Tenant shall indemnify and hold harmless Landlord from and against any cost,
claim, damage, penalty or reasonable expense, including reasonable attorneys’
fees, incurred by Landlord in connection therewith or as a result thereof.
Landlord agrees to join in any such proceedings if required legally to prosecute
such contest, provided that Landlord shall not thereby be subjected to any
liability therefor (including, without limitation, for the payment of any costs
or expenses in connection therewith) unless Tenant agrees by agreement in
form and substance reasonably satisfactory to Landlord, to assume and indemnify
Landlord with respect to the same. Tenant shall be entitled to any refund of any
Claims and such charges and penalties or interest thereon which have been paid
by Tenant or paid by Landlord to the extent that Landlord has been fully
reimbursed by Tenant. If Tenant shall fail (x) to pay or cause to be paid any
Claims when finally determined, (y) to provide reasonable security therefor or
(z) to prosecute or cause to be prosecuted any such contest diligently and in
good faith, Landlord may, upon reasonable notice to Tenant (which notice shall
not be required if Landlord shall reasonably determine that the same is not
practicable), pay such charges, together with interest and penalties due with
respect thereto, and Tenant shall reimburse Landlord therefor, upon demand, as
Additional Charges.

 


ARTICLE 9

INSURANCE AND INDEMNIFICATION


 


9.1                               GENERAL INSURANCE REQUIREMENTS. TENANT SHALL,
AT ALL TIMES DURING THE TERM AND AT ANY OTHER TIME TENANT SHALL BE IN POSSESSION
OF ANY PROPERTY, OR ANY PORTION THEREOF, KEEP (OR CAUSE TO BE KEPT) SUCH
PROPERTY AND ALL PROPERTY LOCATED THEREIN OR THEREON, INSURED AGAINST THE RISKS
AND IN SUCH AMOUNTS AS IS AGAINST SUCH RISKS AND IN SUCH AMOUNTS AS LANDLORD
SHALL

 

35

--------------------------------------------------------------------------------


 


REASONABLY REQUIRE AND MAY BE COMMERCIALLY REASONABLE. TENANT SHALL PREPARE A
PROPOSAL SETTING FORTH THE INSURANCE TENANT PROPOSES TO BE MAINTAINED WITH
RESPECT TO EACH PROPERTY DURING THE ENSUING FISCAL YEAR, AND SHALL SUBMIT SUCH
PROPOSAL TO LANDLORD ON OR BEFORE DECEMBER 1 OF THE PRECEDING YEAR, FOR
LANDLORD’S REVIEW AND APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD, DELAYED OR CONDITIONED. IN THE EVENT THAT LANDLORD SHALL FAIL TO
RESPOND WITHIN THIRTY (30) DAYS AFTER RECEIPT OF SUCH PROPOSAL, SUCH PROPOSAL
SHALL BE DEEMED APPROVED.


 


9.2                               WAIVER OF SUBROGATION. LANDLORD AND TENANT
AGREE THAT (INSOFAR AS AND TO THE EXTENT THAT SUCH AGREEMENT MAY BE EFFECTIVE
WITHOUT INVALIDATING OR MAKING IT IMPOSSIBLE TO SECURE INSURANCE COVERAGE FROM
RESPONSIBLE INSURANCE COMPANIES DOING BUSINESS IN ANY STATE) WITH RESPECT TO ANY
PROPERTY LOSS WHICH IS COVERED BY INSURANCE THEN BEING CARRIED BY LANDLORD OR
TENANT, THE PARTY CARRYING SUCH INSURANCE AND SUFFERING SAID LOSS RELEASES THE
OTHERS OF AND FROM ANY AND ALL CLAIMS WITH RESPECT TO SUCH LOSS; AND THEY
FURTHER AGREE THAT THEIR RESPECTIVE INSURANCE COMPANIES (AND, IF LANDLORD OR
TENANT SHALL SELF INSURE IN ACCORDANCE WITH THE TERMS HEREOF, LANDLORD OR
TENANT, AS THE CASE MAY BE) SHALL HAVE NO RIGHT OF SUBROGATION AGAINST THE OTHER
ON ACCOUNT THEREOF, EVEN THOUGH EXTRA PREMIUM MAY RESULT THEREFROM. IN THE EVENT
THAT ANY EXTRA PREMIUM IS PAYABLE BY TENANT AS A RESULT OF THIS PROVISION,
LANDLORD SHALL NOT BE LIABLE FOR REIMBURSEMENT TO TENANT FOR SUCH EXTRA PREMIUM.


 


9.3                               FORM SATISFACTORY, ETC. ALL INSURANCE POLICIES
AND ENDORSEMENTS REQUIRED PURSUANT TO THIS ARTICLE 9 SHALL BE FULLY PAID FOR,
NONASSESSABLE, AND ISSUED BY REPUTABLE INSURANCE COMPANIES AUTHORIZED TO DO
BUSINESS IN THE STATE AND HAVING A GENERAL POLICY HOLDER’S RATING OF NO LESS
THAN A IN BEST’S LATEST RATING GUIDE. ALL PROPERTY, BUSINESS INTERRUPTION,
LIABILITY AND FLOOD INSURANCE POLICIES WITH RESPECT TO EACH PROPERTY SHALL
INCLUDE NO DEDUCTIBLE IN EXCESS OF TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000). AT ALL TIMES, ALL PROPERTY, BUSINESS INTERRUPTION, LIABILITY AND
FLOOD INSURANCE POLICIES, WITH THE EXCEPTION OF WORKER’S COMPENSATION INSURANCE
COVERAGE, SHALL NAME LANDLORD AND ANY FACILITY MORTGAGEE AS ADDITIONAL INSUREDS,
AS THEIR INTERESTS MAY APPEAR. ALL LOSS ADJUSTMENTS SHALL BE PAYABLE AS PROVIDED
IN ARTICLE 10, EXCEPT THAT LOSSES UNDER LIABILITY AND WORKER’S COMPENSATION
INSURANCE POLICIES SHALL BE PAYABLE DIRECTLY TO THE PARTY ENTITLED THERETO.
TENANT SHALL CAUSE ALL INSURANCE PREMIUMS TO BE PAID AND SHALL DELIVER (OR CAUSE
TO BE DELIVERED) POLICIES OR CERTIFICATES THEREOF TO LANDLORD PRIOR TO THEIR
EFFECTIVE DATE (AND, WITH RESPECT TO ANY

 

36

--------------------------------------------------------------------------------


 


RENEWAL POLICY, PRIOR TO THE EXPIRATION OF THE EXISTING POLICY). ALL SUCH
POLICIES SHALL PROVIDE LANDLORD (AND ANY FACILITY MORTGAGEE IF REQUIRED BY THE
SAME) THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF ANY MATERIAL CHANGE OR
CANCELLATION OF SUCH POLICY. IN THE EVENT TENANT SHALL FAIL TO EFFECT (OR CAUSE
TO BE EFFECTED) SUCH INSURANCE AS HEREIN REQUIRED, TO PAY (OR CAUSE TO BE PAID)
THE PREMIUMS THEREFOR OR TO DELIVER (OR CAUSE TO BE DELIVERED) SUCH POLICIES OR
CERTIFICATES TO LANDLORD OR ANY FACILITY MORTGAGEE AT THE TIMES REQUIRED,
LANDLORD SHALL HAVE THE RIGHT, UPON NOTICE TO TENANT, BUT NOT THE OBLIGATION, TO
ACQUIRE SUCH INSURANCE AND PAY THE PREMIUMS THEREFOR, WHICH AMOUNTS SHALL BE
PAYABLE TO LANDLORD, UPON DEMAND, AS ADDITIONAL CHARGES, TOGETHER WITH INTEREST
ACCRUED THEREON AT THE OVERDUE RATE FROM THE DATE SUCH PAYMENT IS MADE UNTIL
(BUT EXCLUDING) THE DATE REPAID.


 


9.4                               NO SEPARATE INSURANCE; SELF-INSURANCE. TENANT
SHALL NOT TAKE (OR PERMIT ANY PERSON TO TAKE) OUT SEPARATE INSURANCE, CONCURRENT
IN FORM OR CONTRIBUTING IN THE EVENT OF LOSS WITH THAT REQUIRED BY THIS
ARTICLE 9, OR INCREASE THE AMOUNT OF ANY EXISTING INSURANCE BY SECURING AN
ADDITIONAL POLICY OR ADDITIONAL POLICIES, UNLESS ALL PARTIES HAVING AN INSURABLE
INTEREST IN THE SUBJECT MATTER OF SUCH INSURANCE, INCLUDING LANDLORD AND ALL
FACILITY MORTGAGEES, ARE INCLUDED THEREIN AS ADDITIONAL INSUREDS AND THE LOSS IS
PAYABLE UNDER SUCH INSURANCE IN THE SAME MANNER AS LOSSES ARE PAYABLE UNDER THIS
AGREEMENT. IN THE EVENT TENANT SHALL TAKE OUT ANY SUCH SEPARATE INSURANCE OR
INCREASE ANY OF THE AMOUNTS OF THE THEN EXISTING INSURANCE, TENANT SHALL GIVE
LANDLORD PROMPT NOTICE THEREOF. TENANT SHALL NOT SELF-INSURE (OR PERMIT ANY
PERSON TO SELF-INSURE).


 


9.5                               INDEMNIFICATION OF LANDLORD. NOTWITHSTANDING
THE EXISTENCE OF ANY INSURANCE PROVIDED FOR HEREIN AND WITHOUT REGARD TO THE
POLICY LIMITS OF ANY SUCH INSURANCE, TENANT SHALL PROTECT, INDEMNIFY AND HOLD
HARMLESS LANDLORD FOR, FROM AND AGAINST ALL LIABILITIES, OBLIGATIONS, CLAIMS,
DAMAGES, PENALTIES, CAUSES OF ACTION, COSTS AND REASONABLE EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES), TO THE MAXIMUM EXTENT PERMITTED
BY LAW, IMPOSED UPON OR INCURRED BY OR ASSERTED AGAINST LANDLORD BY REASON OF
THE FOLLOWING, EXCEPT TO THE EXTENT CAUSED BY LANDLORD’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT:  (A) ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF
OR DAMAGE TO PROPERTY OCCURRING ON OR ABOUT ANY PROPERTY OR PORTION THEREOF OR
ADJOINING SIDEWALKS OR RIGHTS OF WAY, (B) ANY PAST, PRESENT OR FUTURE USE,
MISUSE, NON-USE, CONDITION, MANAGEMENT, MAINTENANCE OR REPAIR BY TENANT, ANY
MANAGER OR ANYONE CLAIMING UNDER ANY OF THEM OR TENANT’S PERSONAL PROPERTY OR
ANY LITIGATION, PROCEEDING OR CLAIM BY GOVERNMENTAL ENTITIES

 

37

--------------------------------------------------------------------------------


 


OR OTHER THIRD PARTIES TO WHICH LANDLORD IS MADE A PARTY OR PARTICIPANT RELATING
TO THE ANY PROPERTY OR PORTION THEREOF OR TENANT’S PERSONAL PROPERTY OR SUCH
USE, MISUSE, NON-USE, CONDITION, MANAGEMENT, MAINTENANCE, OR REPAIR THEREOF
INCLUDING, FAILURE TO PERFORM OBLIGATIONS (OTHER THAN CONDEMNATION PROCEEDINGS)
TO WHICH LANDLORD IS MADE A PARTY, (C) ANY IMPOSITIONS THAT ARE THE OBLIGATIONS
OF TENANT TO PAY PURSUANT TO THE APPLICABLE PROVISIONS OF THIS AGREEMENT, AND
(D) ANY FAILURE ON THE PART OF TENANT OR ANYONE CLAIMING UNDER TENANT TO
PERFORM OR COMPLY WITH ANY OF THE TERMS OF THIS AGREEMENT. TENANT, AT ITS
EXPENSE, SHALL CONTEST, RESIST AND DEFEND ANY SUCH CLAIM, ACTION OR PROCEEDING
ASSERTED OR INSTITUTED AGAINST LANDLORD (AND SHALL NOT BE RESPONSIBLE FOR ANY
DUPLICATIVE ATTORNEYS’ FEES INCURRED BY LANDLORD) OR MAY COMPROMISE OR OTHERWISE
DISPOSE OF THE SAME, WITH LANDLORD’S PRIOR WRITTEN CONSENT (WHICH CONSENT
MAY NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED). THE OBLIGATIONS OF
TENANT UNDER THIS SECTION 9.5 ARE IN ADDITION TO THE OBLIGATIONS SET FORTH IN
SECTION 4.4 AND SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

 


ARTICLE 10

CASUALTY


 


10.1                        INSURANCE PROCEEDS. EXCEPT AS PROVIDED IN THE LAST
CLAUSE OF THIS SENTENCE, ALL PROCEEDS PAYABLE BY REASON OF ANY LOSS OR DAMAGE TO
ANY PROPERTY, OR ANY PORTION THEREOF, AND INSURED UNDER ANY POLICY OF INSURANCE
REQUIRED BY ARTICLE 9 (OTHER THAN THE PROCEEDS OF ANY BUSINESS INTERRUPTION
INSURANCE) SHALL BE PAID DIRECTLY TO LANDLORD (SUBJECT TO THE PROVISIONS OF
SECTION 10.2) AND ALL LOSS ADJUSTMENTS WITH RESPECT TO LOSSES PAYABLE TO
LANDLORD SHALL REQUIRE THE PRIOR WRITTEN CONSENT OF LANDLORD, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED; PROVIDED, HOWEVER,
THAT, SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL
SUCH PROCEEDS LESS THAN OR EQUAL TO TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000) SHALL BE PAID DIRECTLY TO TENANT AND SUCH LOSSES MAY BE ADJUSTED
WITHOUT LANDLORD’S CONSENT. IF TENANT IS REQUIRED TO RECONSTRUCT OR REPAIR ANY
PROPERTY AS PROVIDED HEREIN, SUCH PROCEEDS SHALL BE PAID OUT BY LANDLORD FROM
TIME TO TIME FOR THE REASONABLE COSTS OF RECONSTRUCTION OR REPAIR OF SUCH
PROPERTY NECESSITATED BY SUCH DAMAGE OR DESTRUCTION, SUBJECT TO AND IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 10.2.4. PROVIDED NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING, ANY EXCESS PROCEEDS OF INSURANCE
REMAINING AFTER THE COMPLETION OF THE RESTORATION SHALL BE PAID TO TENANT. IN
THE EVENT THAT THE PROVISIONS OF SECTION 10.2.1 ARE

 

38

--------------------------------------------------------------------------------


 


APPLICABLE, THE INSURANCE PROCEEDS SHALL BE RETAINED BY THE PARTY ENTITLED
THERETO PURSUANT TO SECTION 10.2.1.


 


10.2                        DAMAGE OR DESTRUCTION.


 


10.2.1                          DAMAGE OR DESTRUCTION OF LEASED PROPERTY. IF,
DURING THE TERM, ANY PROPERTY SHALL BE TOTALLY OR PARTIALLY DESTROYED AND THE
FACILITY LOCATED THEREON IS THEREBY RENDERED UNSUITABLE FOR ITS PERMITTED USE,
EITHER LANDLORD OR TENANT MAY, BY THE GIVING OF NOTICE THEREOF TO THE OTHER,
TERMINATE THIS AGREEMENT WITH RESPECT TO SUCH AFFECTED PROPERTY, WHEREUPON, THIS
AGREEMENT SHALL TERMINATE WITH RESPECT TO SUCH AFFECTED PROPERTY AND LANDLORD
SHALL BE ENTITLED TO RETAIN THE INSURANCE PROCEEDS PAYABLE ON ACCOUNT OF SUCH
DAMAGE. IN SUCH EVENT, TENANT SHALL PAY TO LANDLORD THE AMOUNT OF ANY DEDUCTIBLE
UNDER THE INSURANCE POLICIES COVERING SUCH FACILITY, THE AMOUNT OF ANY UNINSURED
LOSS AND ANY DIFFERENCE BETWEEN THE REPLACEMENT COST OF THE AFFECTED PROPERTY
AND THE CASUALTY INSURANCE PROCEEDS THEREFOR.


 


10.2.2                          PARTIAL DAMAGE OR DESTRUCTION. IF, DURING THE
TERM, ANY PROPERTY SHALL BE TOTALLY OR PARTIALLY DESTROYED BUT THE FACILITY IS
NOT RENDERED UNSUITABLE FOR ITS PERMITTED USE, TENANT SHALL, SUBJECT TO
SECTION 10.2.3, PROMPTLY RESTORE SUCH FACILITY AS PROVIDED IN SECTION 10.2.4.


 


10.2.3                          INSUFFICIENT INSURANCE PROCEEDS. IF THE COST OF
THE REPAIR OR RESTORATION OF THE APPLICABLE FACILITY EXCEEDS THE AMOUNT OF
INSURANCE PROCEEDS RECEIVED BY LANDLORD AND TENANT PURSUANT TO SECTION 9.1,
TENANT SHALL GIVE LANDLORD NOTICE THEREOF WHICH NOTICE SHALL SET FORTH IN
REASONABLE DETAIL THE NATURE OF SUCH DEFICIENCY AND WHETHER TENANT SHALL PAY AND
ASSUME THE AMOUNT OF SUCH DEFICIENCY (TENANT HAVING NO OBLIGATION TO DO SO,
EXCEPT THAT, IF TENANT SHALL ELECT TO MAKE SUCH FUNDS AVAILABLE, THE SAME SHALL
BECOME AN IRREVOCABLE OBLIGATION OF TENANT PURSUANT TO THIS AGREEMENT). IN THE
EVENT TENANT SHALL ELECT NOT TO PAY AND ASSUME THE AMOUNT OF SUCH DEFICIENCY,
LANDLORD SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION), EXERCISABLE AT
LANDLORD’S SOLE ELECTION BY NOTICE TO TENANT, GIVEN WITHIN SIXTY (60) DAYS AFTER
TENANT’S NOTICE OF THE DEFICIENCY, TO ELECT TO MAKE AVAILABLE FOR APPLICATION TO
THE COST OF REPAIR OR RESTORATION THE AMOUNT OF SUCH DEFICIENCY; PROVIDED,
HOWEVER, IN SUCH EVENT, UPON ANY DISBURSEMENT BY LANDLORD THEREOF, THE MINIMUM
RENT SHALL BE ADJUSTED AS PROVIDED IN SECTION 3.1.1(C). IN THE EVENT THAT
NEITHER LANDLORD NOR TENANT SHALL ELECT TO MAKE SUCH DEFICIENCY AVAILABLE FOR
RESTORATION, EITHER LANDLORD OR TENANT MAY TERMINATE THIS AGREEMENT WITH RESPECT
TO THE AFFECTED PROPERTY BY NOTICE TO THE OTHER, WHEREUPON, THIS AGREEMENT SHALL
SO TERMINATE AND

 

39

--------------------------------------------------------------------------------


 


INSURANCE PROCEEDS SHALL BE DISTRIBUTED AS PROVIDED IN SECTION 10.2.1. IT IS
EXPRESSLY UNDERSTOOD AND AGREED, HOWEVER, THAT, NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, TENANT SHALL BE STRICTLY LIABLE AND SOLELY
RESPONSIBLE FOR THE AMOUNT OF ANY DEDUCTIBLE AND SHALL, UPON ANY INSURABLE LOSS,
PAY OVER THE AMOUNT OF SUCH DEDUCTIBLE TO LANDLORD AT THE TIME AND IN THE MANNER
HEREIN PROVIDED FOR PAYMENT OF THE APPLICABLE PROCEEDS TO LANDLORD.


 


10.2.4                          DISBURSEMENT OF PROCEEDS. IN THE EVENT TENANT IS
REQUIRED TO RESTORE ANY PROPERTY PURSUANT TO SECTION 10.2 AND THIS AGREEMENT IS
NOT TERMINATED AS TO SUCH PROPERTY PURSUANT TO THIS ARTICLE 10, TENANT SHALL
COMMENCE (OR CAUSE TO BE COMMENCED) PROMPTLY AND CONTINUE DILIGENTLY TO
PERFORM (OR CAUSE TO BE PERFORMED) THE REPAIR AND RESTORATION OF SUCH PROPERTY
(HEREINAFTER CALLED THE “WORK”), SO AS TO RESTORE (OR CAUSE TO BE RESTORED) THE
APPLICABLE PROPERTY IN MATERIAL COMPLIANCE WITH ALL LEGAL REQUIREMENTS AND SO
THAT SUCH PROPERTY SHALL BE, TO THE EXTENT PRACTICABLE, SUBSTANTIALLY EQUIVALENT
IN VALUE AND GENERAL UTILITY TO ITS GENERAL UTILITY AND VALUE IMMEDIATELY PRIOR
TO SUCH DAMAGE OR DESTRUCTION. SUBJECT TO THE TERMS HEREOF, LANDLORD SHALL
ADVANCE THE INSURANCE PROCEEDS AND ANY ADDITIONAL AMOUNTS PAYABLE BY LANDLORD
PURSUANT TO SECTION 10.2.3 OR OTHERWISE DEPOSITED WITH LANDLORD TO TENANT
REGULARLY DURING THE REPAIR AND RESTORATION PERIOD SO AS TO PERMIT PAYMENT FOR
THE COST OF ANY SUCH RESTORATION AND REPAIR. ANY SUCH ADVANCES SHALL BE MADE NOT
MORE THAN MONTHLY WITHIN TEN (10) BUSINESS DAYS AFTER TENANT SUBMITS TO LANDLORD
A WRITTEN REQUISITION AND SUBSTANTIATION THEREFOR ON AIA FORMS G702 AND G703 (OR
ON SUCH OTHER FORM OR FORMS AS MAY BE REASONABLY ACCEPTABLE TO LANDLORD).
LANDLORD MAY, AT ITS OPTION, CONDITION ADVANCEMENT OF SUCH INSURANCE PROCEEDS
AND OTHER AMOUNTS ON (I) THE ABSENCE OF ANY EVENT OF DEFAULT, (II) ITS APPROVAL
OF PLANS AND SPECIFICATIONS OF AN ARCHITECT SATISFACTORY TO LANDLORD (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED),
(III) GENERAL CONTRACTORS’ ESTIMATES, (IV) ARCHITECT’S CERTIFICATES,
(V) CONDITIONAL LIEN WAIVERS OF GENERAL CONTRACTORS, IF AVAILABLE, (VI) EVIDENCE
OF APPROVAL BY ALL GOVERNMENTAL AUTHORITIES AND OTHER REGULATORY BODIES WHOSE
APPROVAL IS REQUIRED, (VII), IF TENANT HAS ELECTED TO ADVANCE DEFICIENCY FUNDS
PURSUANT TO SECTION 10.2.3, TENANT DEPOSITING THE AMOUNT THEREOF WITH LANDLORD
AND (VIII) SUCH OTHER CERTIFICATES AS LANDLORD MAY, FROM TIME TO TIME,
REASONABLY REQUIRE.

 

Landlord’s obligation to disburse insurance proceeds under this Article 10 shall
be subject to the release of such proceeds by any Facility Mortgagee to
Landlord.

 

40

--------------------------------------------------------------------------------


 

Tenant’s obligation to restore the applicable Property pursuant to this
Article 10 shall be subject to the release of available insurance proceeds by
the applicable Facility Mortgagee to Landlord or directly to Tenant and, in the
event such proceeds are insufficient, Landlord electing to make such deficiency
available therefor (and disbursement of such deficiency).


 


10.3                        DAMAGE NEAR END OF TERM. NOTWITHSTANDING ANY
PROVISIONS OF SECTION 10.1 OR 10.2 TO THE CONTRARY, IF DAMAGE TO OR DESTRUCTION
OF ANY PROPERTY OCCURS DURING THE LAST TWELVE (12) MONTHS OF THE TERM AND IF
SUCH DAMAGE OR DESTRUCTION CANNOT REASONABLY BE EXPECTED TO BE FULLY REPAIRED
AND RESTORED PRIOR TO THE DATE THAT IS SIX (6) MONTHS PRIOR TO THE END OF THE
TERM, THE PROVISIONS OF SECTION 10.2.1 SHALL APPLY AS IF SUCH PROPERTY HAD BEEN
TOTALLY OR PARTIALLY DESTROYED AND THE FACILITY THEREON RENDERED UNSUITABLE FOR
ITS PERMITTED USE.


 


10.4                        TENANT’S PROPERTY. ALL INSURANCE PROCEEDS PAYABLE BY
REASON OF ANY LOSS OF OR DAMAGE TO ANY OF TENANT’S PERSONAL PROPERTY SHALL BE
PAID TO TENANT AND, TO THE EXTENT NECESSARY TO REPAIR OR REPLACE TENANT’S
PERSONAL PROPERTY IN ACCORDANCE WITH SECTION 10.5, TENANT SHALL HOLD SUCH
PROCEEDS IN TRUST TO PAY THE COST OF REPAIRING OR REPLACING DAMAGED TENANT’S
PERSONAL PROPERTY.


 


10.5                        RESTORATION OF TENANT’S PROPERTY. IF TENANT IS
REQUIRED TO RESTORE ANY PROPERTY AS HEREINABOVE PROVIDED, TENANT SHALL EITHER
(A) RESTORE ALL ALTERATIONS AND IMPROVEMENTS MADE BY TENANT AND TENANT’S
PERSONAL PROPERTY, OR (B) REPLACE SUCH ALTERATIONS AND IMPROVEMENTS AND TENANT’S
PERSONAL PROPERTY WITH IMPROVEMENTS OR ITEMS OF THE SAME OR BETTER QUALITY AND
UTILITY IN THE OPERATION OF SUCH PROPERTY.


 


10.6                        NO ABATEMENT OF RENT. THIS AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT AND TENANT’S OBLIGATION TO MAKE ALL PAYMENTS OF RENT AND
TO PAY ALL OTHER CHARGES AS AND WHEN REQUIRED UNDER THIS AGREEMENT SHALL REMAIN
UNABATED DURING THE TERM NOTWITHSTANDING ANY DAMAGE INVOLVING THE LEASED
PROPERTY, OR ANY PORTION THEREOF (PROVIDED THAT LANDLORD SHALL CREDIT AGAINST
SUCH PAYMENTS ANY AMOUNTS PAID TO LANDLORD AS A CONSEQUENCE OF SUCH DAMAGE UNDER
ANY BUSINESS INTERRUPTION INSURANCE OBTAINED BY TENANT HEREUNDER). THE
PROVISIONS OF THIS ARTICLE 10 SHALL BE CONSIDERED AN EXPRESS AGREEMENT GOVERNING
ANY CAUSE OF DAMAGE OR DESTRUCTION TO THE LEASED PROPERTY, OR ANY PORTION
THEREOF, AND, TO THE MAXIMUM EXTENT PERMITTED BY LAW, NO LOCAL OR STATE STATUTE,
LAWS, RULES, REGULATION OR ORDINANCE IN EFFECT DURING THE TERM WHICH PROVIDE FOR
SUCH A CONTINGENCY SHALL HAVE ANY APPLICATION IN SUCH CASE.

 

41

--------------------------------------------------------------------------------


 


10.7                        WAIVER. TENANT HEREBY WAIVES ANY STATUTORY RIGHTS OF
TERMINATION WHICH MAY ARISE BY REASON OF ANY DAMAGE OR DESTRUCTION OF THE LEASED
PROPERTY, OR ANY PORTION THEREOF.

 


ARTICLE 11

CONDEMNATION


 


11.1                        TOTAL CONDEMNATION, ETC. IF EITHER (I) THE WHOLE OF
ANY PROPERTY SHALL BE TAKEN BY CONDEMNATION OR (II) A CONDEMNATION OF LESS THAN
THE WHOLE OF ANY PROPERTY RENDERS ANY PROPERTY UNSUITABLE FOR ITS PERMITTED USE,
THIS AGREEMENT SHALL TERMINATE WITH RESPECT TO SUCH PROPERTY, TENANT AND
LANDLORD SHALL SEEK THE AWARD FOR THEIR INTERESTS IN THE APPLICABLE PROPERTY AS
PROVIDED IN SECTION 11.5.


 


11.2                        PARTIAL CONDEMNATION. IN THE EVENT OF A CONDEMNATION
OF LESS THAN THE WHOLE OF ANY PROPERTY SUCH THAT SUCH PROPERTY IS STILL SUITABLE
FOR ITS PERMITTED USE, TENANT SHALL, TO THE EXTENT OF THE AWARD AND ANY
ADDITIONAL AMOUNTS DISBURSED BY LANDLORD AS HEREINAFTER PROVIDED, COMMENCE (OR
CAUSE TO BE COMMENCED) PROMPTLY AND CONTINUE DILIGENTLY TO RESTORE (OR CAUSE TO
BE RESTORED) THE UNTAKEN PORTION OF THE APPLICABLE LEASED IMPROVEMENTS SO THAT
SUCH LEASED IMPROVEMENTS SHALL CONSTITUTE A COMPLETE ARCHITECTURAL UNIT OF THE
SAME GENERAL CHARACTER AND CONDITION (AS NEARLY AS MAY BE POSSIBLE UNDER THE
CIRCUMSTANCES) AS SUCH LEASED IMPROVEMENTS EXISTING IMMEDIATELY PRIOR TO SUCH
CONDEMNATION, IN MATERIAL COMPLIANCE WITH ALL LEGAL REQUIREMENTS, SUBJECT TO THE
PROVISIONS OF THIS SECTION 11.2. IF THE COST OF THE REPAIR OR RESTORATION OF THE
AFFECTED PROPERTY EXCEEDS THE AMOUNT OF THE AWARD, TENANT SHALL GIVE LANDLORD
NOTICE THEREOF WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL THE NATURE OF
SUCH DEFICIENCY AND WHETHER TENANT SHALL PAY AND ASSUME THE AMOUNT OF SUCH
DEFICIENCY (TENANT HAVING NO OBLIGATION TO DO SO, EXCEPT THAT IF TENANT SHALL
ELECT TO MAKE SUCH FUNDS AVAILABLE, THE SAME SHALL BECOME AN IRREVOCABLE
OBLIGATION OF TENANT PURSUANT TO THIS AGREEMENT). IN THE EVENT TENANT SHALL
ELECT NOT TO PAY AND ASSUME THE AMOUNT OF SUCH DEFICIENCY, LANDLORD SHALL HAVE
THE RIGHT (BUT NOT THE OBLIGATION), EXERCISABLE AT LANDLORD’S SOLE ELECTION BY
NOTICE TO TENANT GIVEN WITHIN SIXTY (60) DAYS AFTER TENANT’S NOTICE OF THE
DEFICIENCY, TO ELECT TO MAKE AVAILABLE FOR APPLICATION TO THE COST OF REPAIR OR
RESTORATION THE AMOUNT OF SUCH DEFICIENCY; PROVIDED, HOWEVER, IN SUCH EVENT,
UPON ANY DISBURSEMENT BY LANDLORD THEREOF, THE MINIMUM RENT SHALL BE ADJUSTED AS
PROVIDED IN SECTION 3.1.1(C). IN THE EVENT THAT NEITHER LANDLORD NOR TENANT
SHALL ELECT TO MAKE SUCH DEFICIENCY AVAILABLE FOR RESTORATION, EITHER LANDLORD
OR TENANT MAY TERMINATE THIS

 

42

--------------------------------------------------------------------------------


 


AGREEMENT WITH RESPECT TO THE AFFECTED PROPERTY AND THE ENTIRE AWARD SHALL BE
ALLOCATED AS SET FORTH IN SECTION 11.5.

 

Subject to the terms hereof, Landlord shall contribute to the cost of
restoration that part of the Award necessary to complete such repair or
restoration, together with severance and other damages awarded for the taken
Leased Improvements and any deficiency Landlord has agreed to disburse, to
Tenant regularly during the restoration period so as to permit payment for the
cost of such repair or restoration. Landlord may, at its option, condition
advancement of such Award and other amounts on (a) the absence of any Event of
Default, (b) its approval of plans and specifications of an architect
satisfactory to Landlord (which approval shall not be unreasonably withheld,
delayed or conditioned), (c) general contractors’ estimates, (iv) architect’s
certificates, (d) conditional lien waivers of general contractors, if available,
(e) evidence of approval by all governmental authorities and other regulatory
bodies whose approval is required, (f), if Tenant has elected to advance
deficiency funds pursuant to the preceding paragraph, Tenant depositing the
amount thereof with Landlord and (g) such other certificates as Landlord may,
from time to time, reasonably require. Landlord’s obligation under this
Section 11.2 to disburse the Award and such other amounts shall be subject to
(x) the collection thereof by Landlord and (y) the satisfaction of any
applicable requirements of any Facility Mortgage, and the release of such Award
by the applicable Facility Mortgagee. Tenant’s obligation to restore the Leased
Property shall be subject to the release of the Award by the applicable Facility
Mortgagee to Landlord.


 


11.3                        ABATEMENT OF RENT. OTHER THAN AS SPECIFICALLY
PROVIDED IN THIS AGREEMENT, THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
AND TENANT’S OBLIGATION TO MAKE ALL PAYMENTS OF RENT AND TO PAY ALL OTHER
CHARGES AS AND WHEN REQUIRED UNDER THIS AGREEMENT SHALL REMAIN UNABATED DURING
THE TERM NOTWITHSTANDING ANY CONDEMNATION INVOLVING THE LEASED PROPERTY, OR ANY
PORTION THEREOF. THE PROVISIONS OF THIS ARTICLE 11 SHALL BE CONSIDERED AN
EXPRESS AGREEMENT GOVERNING ANY CONDEMNATION INVOLVING THE LEASED PROPERTY AND,
TO THE MAXIMUM EXTENT PERMITTED BY LAW, NO LOCAL OR STATE STATUTE, LAW, RULE,
REGULATION OR ORDINANCE IN EFFECT DURING THE TERM WHICH PROVIDES FOR SUCH A
CONTINGENCY SHALL HAVE ANY APPLICATION IN SUCH CASE.


 


11.4                        TEMPORARY CONDEMNATION. IN THE EVENT OF ANY
TEMPORARY CONDEMNATION OF ANY PROPERTY OR TENANT’S INTEREST THEREIN, THIS
AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT AND TENANT SHALL CONTINUE TO
PAY (OR CAUSE TO BE PAID), IN THE MANNER AND ON THE TERMS HEREIN SPECIFIED, THE
FULL AMOUNT OF THE RENT.

 

43

--------------------------------------------------------------------------------


 


TENANT SHALL CONTINUE TO PERFORM AND OBSERVE (OR CAUSE TO BE PERFORMED AND
OBSERVED) ALL OF THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT ON THE PART OF
THE TENANT TO BE PERFORMED AND OBSERVED. PROVIDED NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, THE ENTIRE AMOUNT OF ANY AWARD MADE FOR SUCH
TEMPORARY CONDEMNATION ALLOCABLE TO THE TERM, WHETHER PAID BY WAY OF DAMAGES,
RENT OR OTHERWISE, SHALL BE PAID TO TENANT. TENANT SHALL, PROMPTLY UPON THE
TERMINATION OF ANY SUCH PERIOD OF TEMPORARY CONDEMNATION, AT ITS SOLE COST AND
EXPENSE, RESTORE THE AFFECTED PROPERTY TO THE CONDITION THAT EXISTED IMMEDIATELY
PRIOR TO SUCH CONDEMNATION, IN MATERIAL COMPLIANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS, UNLESS SUCH PERIOD OF TEMPORARY CONDEMNATION SHALL EXTEND BEYOND
THE EXPIRATION OF THE TERM, IN WHICH EVENT TENANT SHALL NOT BE REQUIRED TO MAKE
SUCH RESTORATION.


 


11.5                        ALLOCATION OF AWARD. EXCEPT AS PROVIDED IN
SECTION 11.4 AND THE SECOND SENTENCE OF THIS SECTION 11.5, THE TOTAL AWARD SHALL
BE SOLELY THE PROPERTY OF AND PAYABLE TO LANDLORD. ANY PORTION OF THE AWARD MADE
FOR THE TAKING OF TENANT’S LEASEHOLD INTEREST IN THE LEASED PROPERTY, LOSS OF
BUSINESS DURING THE REMAINDER OF THE TERM, THE TAKING OF TENANT’S PERSONAL
PROPERTY, THE TAKING OF CAPITAL ADDITIONS PAID FOR BY TENANT AND TENANT’S
REMOVAL AND RELOCATION EXPENSES SHALL BE THE SOLE PROPERTY OF AND PAYABLE TO
TENANT (SUBJECT TO THE PROVISIONS OF SECTION 11.2). IN ANY CONDEMNATION
PROCEEDINGS, LANDLORD AND TENANT SHALL EACH SEEK ITS OWN AWARD IN CONFORMITY
HEREWITH, AT ITS OWN EXPENSE.

 


ARTICLE 12

DEFAULTS AND REMEDIES


 


12.1                        EVENTS OF DEFAULT. THE OCCURRENCE OF ANY ONE OR MORE
OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN “EVENT OF DEFAULT” HEREUNDER:

 

(A)                                  SHOULD TENANT FAIL TO MAKE ANY PAYMENT OF
THE RENT OR ANY OTHER SUM PAYABLE HEREUNDER WHEN DUE; OR

 

(B)                                 SHOULD TENANT FAIL TO MAINTAIN THE INSURANCE
COVERAGES REQUIRED UNDER ARTICLE 9; OR

 

(C)                                  SHOULD TENANT DEFAULT IN THE DUE OBSERVANCE
OR PERFORMANCE OF ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED HEREIN TO
BE PERFORMED OR OBSERVED BY IT (OTHER THAN AS SPECIFIED IN CLAUSES (A) AND
(B) ABOVE) AND SHOULD SUCH DEFAULT CONTINUE FOR A PERIOD OF THIRTY (30) DAYS
AFTER NOTICE THEREOF FROM LANDLORD TO TENANT; PROVIDED,

 

44

--------------------------------------------------------------------------------


 

HOWEVER, THAT IF SUCH DEFAULT IS SUSCEPTIBLE OF CURE BUT SUCH CURE CANNOT BE
ACCOMPLISHED WITH DUE DILIGENCE WITHIN SUCH PERIOD OF TIME AND IF, IN ADDITION,
TENANT COMMENCES TO CURE OR CAUSE TO BE CURED SUCH DEFAULT WITHIN THIRTY (30)
DAYS AFTER NOTICE THEREOF FROM LANDLORD AND THEREAFTER PROSECUTES THE CURING OF
SUCH DEFAULT WITH ALL DUE DILIGENCE, SUCH PERIOD OF TIME SHALL BE EXTENDED TO
SUCH PERIOD OF TIME (NOT TO EXCEED AN ADDITIONAL NINETY (90) DAYS IN THE
AGGREGATE) AS MAY BE NECESSARY TO CURE SUCH DEFAULT WITH ALL DUE DILIGENCE; OR

 

(D)                                 SHOULD ANY OBLIGATION OF TENANT IN RESPECT
OF ANY INDEBTEDNESS FOR MONEY BORROWED OR FOR ANY MATERIAL PROPERTY OR SERVICES,
OR ANY GUARANTY RELATING THERETO, BE DECLARED TO BE OR BECOME DUE AND PAYABLE
PRIOR TO THE STATED MATURITY THEREOF, OR SHOULD THERE OCCUR AND BE CONTINUING
WITH RESPECT TO ANY SUCH INDEBTEDNESS ANY EVENT OF DEFAULT UNDER ANY INSTRUMENT
OR AGREEMENT EVIDENCING OR SECURING THE SAME, THE EFFECT OF WHICH IS TO PERMIT
THE HOLDER OR HOLDERS OF SUCH INSTRUMENT OR AGREEMENT OR A TRUSTEE, AGENT OR
OTHER REPRESENTATIVE ON BEHALF OF SUCH HOLDER OR HOLDERS, TO CAUSE ANY SUCH
OBLIGATIONS TO BECOME DUE PRIOR TO ITS STATED MATURITY; OR

 

(E)                                  SHOULD AN EVENT OF DEFAULT BY TENANT, ANY
GUARANTOR OR ANY AFFILIATED PERSON AS TO TENANT OR ANY GUARANTOR OCCUR AND BE
CONTINUING BEYOND THE EXPIRATION OF ANY APPLICABLE CURE PERIOD UNDER ANY OF THE
INCIDENTAL DOCUMENTS; OR

 

(F)                                    SHOULD TENANT OR ANY GUARANTOR GENERALLY
NOT BE PAYING ITS DEBTS AS THEY BECOME DUE OR SHOULD TENANT OR ANY GUARANTOR
MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR

 

(G)                                 SHOULD ANY PETITION BE FILED BY OR AGAINST
TENANT OR ANY GUARANTOR UNDER THE FEDERAL BANKRUPTCY LAWS, OR SHOULD ANY OTHER
PROCEEDING BE INSTITUTED BY OR AGAINST TENANT OR ANY GUARANTOR SEEKING TO
ADJUDICATE TENANT OR ANY GUARANTOR A BANKRUPT OR INSOLVENT, OR SEEKING
LIQUIDATION, REORGANIZATION, ARRANGEMENT, ADJUSTMENT OR COMPOSITION OF TENANT’S
DEBTS UNDER ANY LAW RELATING TO BANKRUPTCY, INSOLVENCY OR REORGANIZATION OR
RELIEF OF DEBTORS, OR SEEKING THE ENTRY OF AN ORDER FOR RELIEF OR THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR
TENANT OR ANY GUARANTOR OR FOR ANY SUBSTANTIAL PART OF THE PROPERTY OF TENANT OR
ANY GUARANTOR AND SUCH PROCEEDING IS NOT DISMISSED WITHIN ONE HUNDRED EIGHTY
(180) DAYS AFTER INSTITUTION THEREOF; OR

 

45

--------------------------------------------------------------------------------


 

(H)                                 SHOULD TENANT OR ANY GUARANTOR CAUSE OR
INSTITUTE ANY PROCEEDING FOR ITS DISSOLUTION OR TERMINATION; OR

 

(I)                                     SHOULD THE ESTATE OR INTEREST OF TENANT
IN THE LEASED PROPERTY OR ANY PART THEREOF BE LEVIED UPON OR ATTACHED IN ANY
PROCEEDING AND THE SAME SHALL NOT BE VACATED OR DISCHARGED WITHIN THE LATER OF
(X) NINETY (90) DAYS AFTER COMMENCEMENT THEREOF, UNLESS THE AMOUNT IN DISPUTE IS
LESS THAN $250,000, IN WHICH CASE TENANT SHALL GIVE NOTICE TO LANDLORD OF THE
DISPUTE BUT TENANT MAY DEFEND IN ANY SUITABLE WAY, AND (Y) TWO HUNDRED SEVENTY
(270) DAYS AFTER RECEIPT BY TENANT OF NOTICE THEREOF FROM LANDLORD (UNLESS
TENANT SHALL BE CONTESTING SUCH LIEN OR ATTACHMENT IN GOOD FAITH IN ACCORDANCE
WITH ARTICLE 8); OR

 

(J)                                     SHOULD THERE OCCUR ANY DIRECT OR
INDIRECT CHANGE IN CONTROL OF EITHER OR BOTH OF THE ENTITIES COMPRISING TENANT
OR ANY GUARANTOR, EXCEPT AS OTHERWISE PERMITTED BY ARTICLE 16; OR

 

(K)                                  SHOULD A FINAL UNAPPEALABLE DETERMINATION
BE MADE BY THE APPLICABLE GOVERNMENT AGENCY THAT TENANT SHALL HAVE FAILED TO
COMPLY WITH APPLICABLE MEDICARE AND/OR MEDICAID REGULATIONS IN THE OPERATION OF
ANY FACILITY, AS A RESULT OF WHICH FAILURE TENANT IS DECLARED INELIGIBLE TO
RECEIVE REIMBURSEMENTS UNDER THE MEDICARE AND/OR MEDICAID PROGRAMS FOR SUCH
FACILITY;

 

then, and in any such event, Landlord, in addition to all other remedies
available to it, may terminate this Agreement with respect to any or all of the
Leased Property by giving Notice thereof to Tenant and upon the expiration of
the time, if any, fixed in such Notice, this Agreement shall terminate with
respect to all or the designated portion of the Leased Property and all rights
of Tenant under this Agreement with respect thereto shall cease. Landlord shall
have and may exercise all rights and remedies available at law and in equity to
Landlord as a result of Tenant’s breach of this Agreement.

 

Upon the occurrence of an Event of Default, Landlord may, in addition to any
other remedies provided herein, enter upon the Leased Property, or any portion
thereof, and take possession of any and all of Tenant’s Personal Property, if
any, and the Records, without liability for trespass or conversion (Tenant
hereby waiving any right to notice or hearing prior to such taking of possession
by Landlord) and sell the same at public or private sale, after giving Tenant
reasonable Notice of the time and place of any public or private sale, at which
sale Landlord or its assigns may purchase all or any portion of Tenant’s

 

46

--------------------------------------------------------------------------------


 

Personal Property, if any, unless otherwise prohibited by law. Unless otherwise
provided by law and without intending to exclude any other manner of giving
Tenant reasonable notice, the requirement of reasonable Notice shall be met if
such Notice is given at least ten (10) days before the date of sale. The
proceeds from any such disposition, less all expenses incurred in connection
with the taking of possession, holding and selling of such property (including,
reasonable attorneys’ fees) shall be applied as a credit against the
indebtedness which is secured by the security interest granted in Section 7.2.
Any surplus shall be paid to Tenant or as otherwise required by law and Tenant
shall pay any deficiency to Landlord, as Additional Charges, upon demand.


 


12.2                        REMEDIES. NONE OF (A) THE TERMINATION OF THIS
AGREEMENT PURSUANT TO SECTION 12.1, (B) THE REPOSSESSION OF THE LEASED PROPERTY,
OR ANY PORTION THEREOF, (C) THE FAILURE OF LANDLORD TO RELET THE LEASED
PROPERTY, OR ANY PORTION THEREOF, NOR (D) THE RELETTING OF ALL OR ANY OF PORTION
OF THE LEASED PROPERTY, SHALL RELIEVE TENANT OF ITS LIABILITY AND OBLIGATIONS
HEREUNDER, ALL OF WHICH SHALL SURVIVE ANY SUCH TERMINATION, REPOSSESSION OR
RELETTING. IN THE EVENT OF ANY SUCH TERMINATION, TENANT SHALL FORTHWITH PAY TO
LANDLORD ALL RENT DUE AND PAYABLE WITH RESPECT TO THE LEASED PROPERTY, OR
TERMINATED PORTION THEREOF, THROUGH AND INCLUDING THE DATE OF SUCH TERMINATION.
THEREAFTER, TENANT, UNTIL THE END OF WHAT WOULD HAVE BEEN THE TERM OF THIS
AGREEMENT IN THE ABSENCE OF SUCH TERMINATION, AND WHETHER OR NOT THE LEASED
PROPERTY, OR ANY PORTION THEREOF, SHALL HAVE BEEN RELET, SHALL BE LIABLE TO
LANDLORD FOR, AND SHALL PAY TO LANDLORD, AS CURRENT DAMAGES, THE RENT AND OTHER
CHARGES WHICH WOULD BE PAYABLE HEREUNDER FOR THE REMAINDER OF THE TERM HAD SUCH
TERMINATION NOT OCCURRED, LESS THE NET PROCEEDS, IF ANY, OF ANY RELETTING OF THE
LEASED PROPERTY, OR ANY PORTION THEREOF, AFTER DEDUCTING ALL REASONABLE EXPENSES
IN CONNECTION WITH SUCH RELETTING, INCLUDING, WITHOUT LIMITATION, ALL
REPOSSESSION COSTS, BROKERAGE COMMISSIONS, LEGAL EXPENSES, ATTORNEYS’ FEES,
ADVERTISING, EXPENSES OF EMPLOYEES, ALTERATION COSTS AND EXPENSES OF PREPARATION
FOR SUCH RELETTING. TENANT SHALL PAY SUCH CURRENT DAMAGES TO LANDLORD MONTHLY ON
THE DAYS ON WHICH THE MINIMUM RENT WOULD HAVE BEEN PAYABLE HEREUNDER IF THIS
AGREEMENT HAD NOT BEEN SO TERMINATED WITH RESPECT TO SUCH OF THE LEASED
PROPERTY.

 

At any time after such termination, whether or not Landlord shall have collected
any such current damages, as liquidated final damages beyond the date of such
termination, at Landlord’s election, Tenant shall pay to Landlord an amount
equal to the present value (as reasonably determined by Landlord) of the

 

47

--------------------------------------------------------------------------------


 

excess, if any, of the Rent and other charges which would be payable hereunder
from the date of such termination (assuming that, for the purposes of this
paragraph, annual payments by Tenant on account of Impositions would be the same
as payments required for the immediately preceding twelve calendar months, or if
less than twelve calendar months have expired since the Commencement Date, the
payments required for such lesser period projected to an annual amount) for what
would be the then unexpired term of this Agreement if the same remained in
effect, over the fair market rental for the same period. Nothing contained in
this Agreement shall, however, limit or prejudice the right of Landlord to prove
and obtain in proceedings for bankruptcy or insolvency an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater than, equal to, or less than the amount of the loss or
damages referred to above.

 

In case of any Event of Default, re-entry, expiration and dispossession by
summary proceedings or otherwise, Landlord may, (a) relet the Leased Property or
any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms which may at Landlord’s option, be equal to, less than or exceed
the period which would otherwise have constituted the balance of the Term and
may grant concessions or free rent to the extent that Landlord considers
advisable and necessary to relet the same, and (b) may make such reasonable
alterations, repairs and decorations in the Leased Property, or any portion
thereof, as Landlord, in its sole and absolute discretion, considers advisable
and necessary for the purpose of reletting the Leased Property; and the making
of such alterations, repairs and decorations shall not operate or be construed
to release Tenant from liability hereunder as aforesaid. Landlord shall in no
event be liable in any way whatsoever for any failure to relet all or any
portion of the Leased Property, or, in the event that the Leased Property is
relet, for failure to collect the rent under such reletting. To the maximum
extent permitted by law, Tenant hereby expressly waives any and all rights of
redemption granted under any present or future laws in the event of Tenant being
evicted or dispossessed, or in the event of Landlord obtaining possession of the
Leased Property, by reason of the occurrence and continuation of an Event of
Default hereunder.


 


12.3                        TENANT’S WAIVER. IF THIS AGREEMENT IS TERMINATED
PURSUANT TO SECTION 12.1 OR 12.2, TENANT WAIVES, TO THE EXTENT PERMITTED BY LAW,
ANY RIGHT TO A TRIAL BY JURY IN THE EVENT OF SUMMARY PROCEEDINGS TO ENFORCE THE
REMEDIES SET FORTH IN THIS

 

48

--------------------------------------------------------------------------------


 


ARTICLE 12, AND THE BENEFIT OF ANY LAWS NOW OR HEREAFTER IN FORCE EXEMPTING
PROPERTY FROM LIABILITY FOR RENT OR FOR DEBT.


 


12.4                        APPLICATION OF FUNDS. ANY PAYMENTS RECEIVED BY
LANDLORD UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT DURING THE EXISTENCE OR
CONTINUANCE OF ANY EVENT OF DEFAULT (AND ANY PAYMENT MADE TO LANDLORD RATHER
THAN TENANT DUE TO THE EXISTENCE OF ANY EVENT OF DEFAULT) SHALL BE APPLIED TO
TENANT’S CURRENT AND PAST DUE OBLIGATIONS UNDER THIS AGREEMENT IN SUCH ORDER AS
LANDLORD MAY DETERMINE OR AS MAY BE PRESCRIBED BY THE LAWS OF THE STATE. ANY
BALANCE SHALL BE PAID TO TENANT.


 


12.5                        LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT. IF AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, LANDLORD, AFTER WRITTEN
NOTICE TO TENANT (PROVIDED THAT NO SUCH NOTICE SHALL BE REQUIRED IF LANDLORD
SHALL REASONABLY DETERMINE IMMEDIATE ACTION IS NECESSARY TO PROTECT PERSON OR
PROPERTY), WITHOUT WAIVING OR RELEASING ANY OBLIGATION OF TENANT AND WITHOUT
WAIVING OR RELEASING ANY EVENT OF DEFAULT, MAY (BUT SHALL NOT BE OBLIGATED TO),
AT ANY TIME THEREAFTER, MAKE SUCH PAYMENT OR PERFORM SUCH ACT FOR THE ACCOUNT
AND AT THE EXPENSE OF TENANT, AND MAY, TO THE EXTENT PERMITTED BY LAW, ENTER
UPON THE LEASED PROPERTY, OR ANY PORTION THEREOF, FOR SUCH PURPOSE AND TAKE ALL
SUCH ACTION THEREON AS, IN LANDLORD’S OPINION, MAY BE NECESSARY OR APPROPRIATE
THEREFOR, INCLUDING THE MANAGEMENT OF ANY FACILITY BY LANDLORD OR ITS DESIGNEE,
AND TENANT HEREBY IRREVOCABLY APPOINTS, IN THE EVENT OF SUCH ELECTION BY
LANDLORD, LANDLORD OR ITS DESIGNEE AS MANAGER OF ANY SUCH FACILITY AND ITS
ATTORNEY IN FACT FOR SUCH PURPOSE, IRREVOCABLY AND COUPLED WITH AN INTEREST IN
THE NAME AND STEAD OF TENANT. ALL COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES) INCURRED BY LANDLORD IN CONNECTION
THEREWITH, TOGETHER WITH INTEREST THEREON (TO THE EXTENT PERMITTED BY LAW) AT
THE OVERDUE RATE FROM THE DATE SUCH SUMS ARE PAID BY LANDLORD UNTIL REPAID,
SHALL BE PAID BY TENANT TO LANDLORD, ON DEMAND.


 


12.6                        TRADE NAMES. IF THIS AGREEMENT IS TERMINATED WITH
RESPECT TO ANY PROPERTY FOR ANY REASON, LANDLORD SHALL, UPON THE REQUEST OF
TENANT, CAUSE THE NAME OF THE BUSINESS CONDUCTED UPON SUCH PROPERTY TO BE
CHANGED TO A NAME OTHER THAN A FACILITY TRADE NAME OR ANY APPROXIMATION OR
ABBREVIATION THEREOF AND SUFFICIENTLY DISSIMILAR TO SUCH NAME AS TO BE UNLIKELY
TO CAUSE CONFUSION WITH SUCH NAME; PROVIDED, HOWEVER, THAT TENANT SHALL NOT
THEREAFTER USE A FACILITY TRADE NAME IN THE SAME MARKET IN WHICH SUCH PROPERTY
IS LOCATED IN CONNECTION WITH ANY BUSINESS THAT COMPETES WITH SUCH PROPERTY OR
THE FACILITY LOCATED THEREON.

 

49

--------------------------------------------------------------------------------


 


ARTICLE 13

HOLDING OVER

 

Any holding over by Tenant after the expiration or sooner termination of this
Agreement shall be treated as a daily tenancy at sufferance at a rate equal to
two (2) times the Minimum Rent and other charges herein provided (prorated on a
daily basis). Tenant shall also pay to Landlord all damages (direct or indirect)
sustained by reason of any such holding over. Otherwise, such holding over shall
be on the terms and conditions set forth in this Agreement, to the extent
applicable. Nothing contained herein shall constitute the consent, express or
implied, of Landlord to the holding over of Tenant after the expiration or
earlier termination of this Agreement.

 


ARTICLE 14

LANDLORD DEFAULT

 

If Landlord shall default in the performance or observance of any of its
covenants or obligations set forth in this Agreement or any obligation of
Landlord, if any, under any agreement affecting the Leased Property, the
performance of which is not Tenant’s obligation pursuant to this Agreement, and
any such default shall continue for a period of thirty (30) days after Notice
thereof from Tenant to Landlord and any applicable Facility Mortgagee, or such
additional period as may be reasonably required to correct the same, Tenant
may declare the occurrence of a “Landlord Default” by a second Notice to
Landlord and to such Facility Mortgagee. Thereafter, Tenant may forthwith cure
the same and, subject to the provisions of the following paragraph, invoice
Landlord for costs and expenses (including reasonable attorneys’ fees and court
costs) incurred by Tenant in curing the same, together with interest thereon (to
the extent permitted by law) from the date Landlord receives Tenant’s invoice
until paid, at the Overdue Rate. Tenant shall have no right to terminate this
Agreement for any default by Landlord hereunder and no right, for any such
default, to offset or counterclaim against any Rent or other charges due
hereunder.

 

If Landlord shall in good faith dispute the occurrence of any Landlord Default
and Landlord, before the expiration of the applicable cure period, shall give
Notice thereof to Tenant, setting forth, in reasonable detail, the basis
therefor, no Landlord Default shall be deemed to have occurred and Landlord
shall have no obligation with respect thereto until final adverse determination
thereof. If Tenant and Landlord shall fail, in good faith, to resolve any such
dispute within ten (10)

 

50

--------------------------------------------------------------------------------


 

days after Landlord’s Notice of dispute, either may submit the matter for
resolution in accordance with Article 22.

 


ARTICLE 15

PURCHASE RIGHTS

 

Landlord shall have the option to purchase Tenant’s Personal Property, at the
expiration or sooner termination of this Agreement, for an amount equal to the
then fair market value thereof (current replacement cost as determined by
agreement of the parties or, in the absence of such agreement, appraisal),
subject to, and with appropriate price adjustments for, all equipment leases,
conditional sale contracts, UCC-1 financing statements and other encumbrances to
which such Personal Property is subject. Upon the expiration or sooner
termination of this Agreement, Tenant shall use its reasonable efforts to
transfer and assign, or cause to be transferred and assigned, to Landlord or its
designee, or assist Landlord or its designee in obtaining, any contracts,
licenses, and certificates required for the then operation of the Leased
Property. Notwithstanding the foregoing, Tenant expressly acknowledges and
agrees that nothing contained in this Article 15 shall diminish, impair or
otherwise modify Landlord’s rights under the Security Agreement and that any
amounts paid by Landlord in order to purchase Tenant’s Personal Property in
accordance with this Article 15 shall be applied first to Tenant’s current and
past due obligations under this Agreement in such order as Landlord
may reasonably determine or as may be prescribed by the laws of the State and
any balance shall be paid to Tenant.

 


ARTICLE 16

SUBLETTING AND ASSIGNMENT


 


16.1                        SUBLETTING AND ASSIGNMENT. EXCEPT AS PROVIDED IN
SECTION 16.3, TENANT SHALL NOT, WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT (WHICH
CONSENT MAY BE GIVEN OR WITHHELD IN LANDLORD’S SOLE AND ABSOLUTE DISCRETION),
ASSIGN, MORTGAGE, PLEDGE, HYPOTHECATE, ENCUMBER OR OTHERWISE TRANSFER THIS
AGREEMENT OR SUBLEASE OR PERMIT THE SUBLEASE (WHICH TERM SHALL BE DEEMED TO
INCLUDE THE GRANTING OF CONCESSIONS, LICENSES AND THE LIKE), OF THE LEASED
PROPERTY, OR ANY PORTION THEREOF, OR SUFFER OR PERMIT THIS AGREEMENT OR THE
LEASEHOLD ESTATE CREATED HEREBY OR ANY OTHER RIGHTS ARISING UNDER THIS AGREEMENT
TO BE ASSIGNED, TRANSFERRED, MORTGAGED, PLEDGED, HYPOTHECATED OR ENCUMBERED, IN
WHOLE OR IN PART, WHETHER VOLUNTARILY, INVOLUNTARILY OR BY OPERATION OF LAW, OR
PERMIT THE USE OR OPERATION OF THE LEASED PROPERTY, OR ANY PORTION THEREOF, BY
ANYONE OTHER THAN TENANT,

 

51

--------------------------------------------------------------------------------


 


ANY MANAGER APPROVED BY LANDLORD PURSUANT TO THE APPLICABLE PROVISIONS OF THIS
AGREEMENT OR RESIDENTS AND PATIENTS OF TENANT, OR THE LEASED PROPERTY, OR ANY
PORTION THEREOF, TO BE OFFERED OR ADVERTISED FOR ASSIGNMENT OR SUBLETTING.

 

For purposes of this Section 16.1, an assignment of this Agreement shall be
deemed to include, without limitation, any direct or indirect Change in Control
of either or both of the Entities comprising Tenant.

 

If this Agreement is assigned or if the Leased Property, or any portion, thereof
is sublet (or occupied by anybody other than Tenant or any Manager, their
respective employees or residents or patients of Tenant), Landlord may collect
the rents from such assignee, subtenant or occupant, as the case may be, and
apply the net amount collected to the Rent herein reserved, but no such
collection shall be deemed a waiver of the provisions set forth in the first
paragraph of this Section 16.1, the acceptance by Landlord of such assignee,
subtenant or occupant, as the case may be, as a tenant, or a release of Tenant
from the future performance by Tenant of its covenants, agreements or
obligations contained in this Agreement.

 

Any assignment or transfer of Tenant’s interest under this Agreement (including
any sublease which is permitted pursuant to the terms of Section 16.3 below)
shall be subject to such assignee’s or transferee’s delivery to Landlord of
(i) a Guaranty, which Guaranty shall be in form and substance satisfactory to
Landlord in its sole discretion and which Guaranty shall constitute an
Incidental Document hereunder; (ii) a pledge of the stock, partnership,
membership or other ownership interests of such assignee or other transferee to
secure Tenant’s obligations under this Agreement and the Incidental Documents,
which pledge shall be in form and substance satisfactory to Landlord in its sole
discretion and which pledge shall constitute an Incidental Document hereunder;
(iii) a security agreement granting Landlord a security interest in all of such
assignee’s or transferee’s right, title and interest in and to any personal
property, intangibles and fixtures (other than accounts receivable) with respect
to any Property which is subject to any such assignment or transfer to secure
Tenant’s obligations under this Agreement and the Incidental Documents, which
security agreement shall be in form and substance satisfactory to Landlord in
its sole discretion and which security agreement shall constitute an Incidental
Document hereunder; and (iv) in the case of a sublease, an assignment which
assigns all of such subtenant’s right, title and interest in such sublease to
Landlord to secure Tenant’s obligations under this Agreement and the Incidental
Documents,

 

52

--------------------------------------------------------------------------------


 

which assignment shall be in form and substance satisfactory to Landlord in its
sole discretion and which assignment shall constitute an Incidental Document
hereunder.

 

No subletting or assignment shall in any way impair the continuing primary
liability of Tenant hereunder (unless Landlord and Tenant expressly otherwise
agree that Tenant shall be released from all obligations hereunder), and no
consent to any subletting or assignment in a particular instance shall be deemed
to be a waiver of the prohibition set forth in this Section 16.1. No assignment,
subletting or occupancy shall affect any Permitted Use. Any subletting,
assignment or other transfer of Tenant’s interest under this Agreement in
contravention of this Section 16.1 shall be voidable at Landlord’s option.


 


16.2                        REQUIRED SUBLEASE PROVISIONS. ANY SUBLEASE OF ALL OR
ANY PORTION OF THE LEASED PROPERTY ENTERED INTO ON OR AFTER THE DATE HEREOF
SHALL PROVIDE (A) THAT IT IS SUBJECT AND SUBORDINATE TO THIS AGREEMENT AND TO
THE MATTERS TO WHICH THIS AGREEMENT IS OR SHALL BE SUBJECT OR SUBORDINATE;
(B) THAT IN THE EVENT OF TERMINATION OF THIS AGREEMENT OR REENTRY OR
DISPOSSESSION OF TENANT BY LANDLORD UNDER THIS AGREEMENT, LANDLORD MAY, AT ITS
OPTION, TERMINATE SUCH SUBLEASE OR TAKE OVER ALL OF THE RIGHT, TITLE AND
INTEREST OF TENANT, AS SUBLESSOR UNDER SUCH SUBLEASE, AND SUCH SUBTENANT SHALL,
AT LANDLORD’S OPTION, ATTORN TO LANDLORD PURSUANT TO THE THEN EXECUTORY
PROVISIONS OF SUCH SUBLEASE, EXCEPT THAT NEITHER LANDLORD NOR ANY FACILITY
MORTGAGEE, AS HOLDER OF A MORTGAGE OR AS LANDLORD UNDER THIS AGREEMENT, IF SUCH
MORTGAGEE SUCCEEDS TO THAT POSITION, SHALL (I) BE LIABLE FOR ANY ACT OR OMISSION
OF TENANT UNDER SUCH SUBLEASE, (II) BE SUBJECT TO ANY CREDIT, COUNTERCLAIM,
OFFSET OR DEFENSE WHICH THERETOFORE ACCRUED TO SUCH SUBTENANT AGAINST TENANT,
(III) BE BOUND BY ANY PREVIOUS MODIFICATION OF SUCH SUBLEASE NOT CONSENTED TO IN
WRITING BY LANDLORD OR BY ANY PREVIOUS PREPAYMENT OF MORE THAN ONE (1) MONTH’S
RENT, (IV) BE BOUND BY ANY COVENANT OF TENANT TO UNDERTAKE OR COMPLETE ANY
CONSTRUCTION OF THE APPLICABLE PROPERTY, OR ANY PORTION THEREOF, (V) BE REQUIRED
TO ACCOUNT FOR ANY SECURITY DEPOSIT OF THE SUBTENANT OTHER THAN ANY SECURITY
DEPOSIT ACTUALLY DELIVERED TO LANDLORD BY TENANT, (VI) BE BOUND BY ANY
OBLIGATION TO MAKE ANY PAYMENT TO SUCH SUBTENANT OR GRANT ANY CREDITS, EXCEPT
FOR SERVICES, REPAIRS, MAINTENANCE AND RESTORATION PROVIDED FOR UNDER THE
SUBLEASE THAT ARE PERFORMED AFTER THE DATE OF SUCH ATTORNMENT, (VII) BE
RESPONSIBLE FOR ANY MONIES OWING BY TENANT TO THE CREDIT OF SUCH SUBTENANT
UNLESS ACTUALLY DELIVERED TO LANDLORD BY TENANT, OR (VIII) BE REQUIRED TO REMOVE
ANY PERSON OCCUPYING ANY PORTION OF THE LEASED PROPERTY; AND (C), IN THE

 

53

--------------------------------------------------------------------------------


 


EVENT THAT SUCH SUBTENANT RECEIVES A WRITTEN NOTICE FROM LANDLORD OR ANY
FACILITY MORTGAGEE STATING THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, SUCH SUBTENANT SHALL THEREAFTER BE OBLIGATED TO PAY ALL RENTALS
ACCRUING UNDER SUCH SUBLEASE DIRECTLY TO THE PARTY GIVING SUCH NOTICE OR AS SUCH
PARTY MAY DIRECT. ALL RENTALS RECEIVED FROM SUCH SUBTENANT BY LANDLORD OR THE
FACILITY MORTGAGEE, AS THE CASE MAY BE, SHALL BE CREDITED AGAINST THE AMOUNTS
OWING BY TENANT UNDER THIS AGREEMENT AND SUCH SUBLEASE SHALL PROVIDE THAT THE
SUBTENANT THEREUNDER SHALL, AT THE REQUEST OF LANDLORD, EXECUTE A SUITABLE
INSTRUMENT IN CONFIRMATION OF SUCH AGREEMENT TO ATTORN. AN ORIGINAL
COUNTERPART OF EACH SUCH SUBLEASE AND ASSIGNMENT AND ASSUMPTION, DULY EXECUTED
BY TENANT AND SUCH SUBTENANT OR ASSIGNEE, AS THE CASE MAY BE, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LANDLORD, SHALL BE DELIVERED PROMPTLY TO
LANDLORD AND (A) IN THE CASE OF AN ASSIGNMENT, THE ASSIGNEE SHALL ASSUME IN
WRITING AND AGREE TO KEEP AND PERFORM ALL OF THE TERMS OF THIS AGREEMENT ON THE
PART OF TENANT TO BE KEPT AND PERFORMED AND SHALL BE, AND BECOME, JOINTLY AND
SEVERALLY LIABLE WITH TENANT FOR THE PERFORMANCE THEREOF AND (B) IN CASE OF
EITHER AN ASSIGNMENT OR SUBLETTING, TENANT SHALL REMAIN PRIMARILY LIABLE, AS
PRINCIPAL RATHER THAN AS SURETY, FOR THE PROMPT PAYMENT OF THE RENT AND FOR THE
PERFORMANCE AND OBSERVANCE OF ALL OF THE COVENANTS AND CONDITIONS TO BE
PERFORMED BY TENANT HEREUNDER.

 

The provisions of this Section 16.2 shall not be deemed a waiver of the
provisions set forth in the first paragraph of Section 16.1.


 


16.3                        PERMITTED SUBLEASE. NOTWITHSTANDING THE FOREGOING,
INCLUDING, WITHOUT LIMITATION, SECTION 16.2, BUT SUBJECT TO THE PROVISIONS OF
SECTION 16.4 AND ANY OTHER EXPRESS CONDITIONS OR LIMITATIONS SET FORTH HEREIN,
TENANT MAY, IN EACH INSTANCE AFTER NOTICE TO LANDLORD, (A) SUBLEASE SPACE AT ANY
PROPERTY FOR LAUNDRY, COMMISSARY OR CHILD CARE PURPOSES OR OTHER CONCESSIONS IN
FURTHERANCE OF THE PERMITTED USE, SO LONG AS SUCH SUBLEASES WILL NOT REDUCE THE
NUMBER OF UNITS AT ANY FACILITY, WILL NOT VIOLATE OR AFFECT ANY LEGAL
REQUIREMENT OR INSURANCE REQUIREMENT, AND TENANT SHALL PROVIDE SUCH ADDITIONAL
INSURANCE COVERAGE APPLICABLE TO THE ACTIVITIES TO BE CONDUCTED IN SUCH
SUBLEASED SPACE AS LANDLORD AND ANY FACILITY MORTGAGEE MAY REASONABLY REQUIRE,
AND (B) ENTER INTO ONE OR MORE SUBLEASES WITH WHOLLY OWNED SUBSIDIARIES OF
TENANT WITH RESPECT TO THE LEASED PROPERTY, OR ANY PORTION THEREOF, PROVIDED
TENANT GIVES LANDLORD NOTICE OF THE MATERIAL TERMS AND CONDITIONS THEREOF, AND
PROVIDED FURTHER THAT ANY AND ALL SUCH SUBLEASE ARE TRANSFERRED AND ASSIGNED TO
LANDLORD AS ADDITIONAL SECURITY FOR

 

54

--------------------------------------------------------------------------------


 


TENANT’S OBLIGATIONS HEREUNDER. LANDLORD AND TENANT ACKNOWLEDGE AND AGREE THAT
IF TENANT ENTERS INTO ONE (1) OR MORE SUBLEASES WITH WHOLLY OWNED SUBSIDIARIES
OF TENANT WITH RESPECT TO ANY PROPERTY, OR ANY PORTION THEREOF, IN ACCORDANCE
WITH THE PRECEDING CLAUSE (B), TENANT MAY ALLOCATE THE RENT AND OTHER CHARGES
WITH RESPECT TO THE AFFECTED PROPERTY IN ANY REASONABLE MANNER; PROVIDED,
HOWEVER, THAT SUCH ALLOCATION SHALL NOT AFFECT TENANT’S (NOR ANY GUARANTOR’S)
LIABILITY FOR THE RENT AND OTHER OBLIGATIONS OF TENANT UNDER THIS AGREEMENT;
AND, PROVIDED, FURTHER, THAT TENANT SHALL GIVE LANDLORD PROMPT WRITTEN NOTICE OF
ANY ALLOCATION OR REALLOCATION OF THE RENT AND OTHER CHARGES WITH RESPECT TO THE
AFFECTED PROPERTY AND, IN ANY EVENT, TENANT SHALL GIVE LANDLORD WRITTEN NOTICE
OF THE AMOUNT OF SUCH ALLOCATIONS AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE
DATE THAT LANDLORD OR SENIOR HOUSING PROPERTIES TRUST IS REQUIRED TO FILE ANY
TAX RETURNS IN ANY STATE WHERE SUCH AFFECTED LEASE PROPERTY IS LOCATED.


 


16.4                        SUBLEASE LIMITATION. ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, TENANT SHALL NOT SUBLET THE LEASED
PROPERTY, OR ANY PORTION THEREOF, ON ANY BASIS SUCH THAT THE RENTAL TO BE PAID
BY ANY SUBLESSEE THEREUNDER WOULD BE BASED, IN WHOLE OR IN PART, ON THE NET
INCOME OR PROFITS DERIVED BY THE BUSINESS ACTIVITIES OF SUCH SUBLESSEE, ANY
OTHER FORMULA SUCH THAT ANY PORTION OF SUCH SUBLEASE RENTAL WOULD FAIL TO
QUALIFY AS “RENTS FROM REAL PROPERTY WITHIN THE MEANING OF SECTION 856(D) OF THE
CODE, OR ANY SIMILAR OR SUCCESSOR PROVISION THERETO OR WOULD OTHERWISE
DISQUALIFY LANDLORD FOR TREATMENT AS A REAL ESTATE INVESTMENT TRUST.

 


ARTICLE 17

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS


 


17.1                        ESTOPPEL CERTIFICATES. AT ANY TIME AND FROM TIME TO
TIME, BUT NOT MORE THAN A REASONABLE NUMBER OF TIMES PER YEAR, UPON NOT LESS
THAN TEN (10) BUSINESS DAYS PRIOR NOTICE BY EITHER PARTY, THE PARTY RECEIVING
SUCH NOTICE SHALL FURNISH TO THE OTHER AN OFFICER’S CERTIFICATE CERTIFYING THAT
THIS AGREEMENT IS UNMODIFIED AND IN FULL FORCE AND EFFECT (OR THAT THIS
AGREEMENT IS IN FULL FORCE AND EFFECT AS MODIFIED AND SETTING FORTH THE
MODIFICATIONS), THE DATE TO WHICH THE RENT HAS BEEN PAID, THAT NO DEFAULT OR AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR, IF A DEFAULT OR AN EVENT OF
DEFAULT SHALL EXIST, SPECIFYING IN REASONABLE DETAIL THE NATURE THEREOF, AND THE
STEPS BEING TAKEN TO REMEDY THE SAME, AND SUCH ADDITIONAL INFORMATION AS THE
REQUESTING PARTY MAY REASONABLY REQUEST. ANY SUCH CERTIFICATE FURNISHED PURSUANT
TO THIS SECTION 17.1 MAY BE RELIED UPON BY THE REQUESTING PARTY, ITS LENDERS AND
ANY PROSPECTIVE PURCHASER

 

55

--------------------------------------------------------------------------------


 


OR MORTGAGEE OF THE LEASED PROPERTY, OR ANY PORTION THEREOF, OR THE LEASEHOLD
ESTATE CREATED HEREBY.


 


17.2                        FINANCIAL STATEMENTS. TENANT SHALL FURNISH OR CAUSE
FIVE STAR TO FURNISH, AS APPLICABLE, THE FOLLOWING STATEMENTS TO LANDLORD:

 

(A)                                  WITHIN FORTY-FIVE (45) DAYS AFTER EACH OF
THE FIRST THREE FISCAL QUARTERS OF ANY FISCAL YEAR, THE MOST RECENT CONSOLIDATED
FINANCIALS, ACCOMPANIED BY THE FINANCIAL OFFICER’S CERTIFICATE;

 

(B)                                 WITHIN NINETY (90) DAYS AFTER THE END OF
EACH FISCAL YEAR, THE MOST RECENT CONSOLIDATED FINANCIALS AND FINANCIALS OF
TENANT FOR SUCH YEAR, CERTIFIED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT
REASONABLY SATISFACTORY TO LANDLORD AND ACCOMPANIED BY A FINANCIAL OFFICER’S
CERTIFICATE;

 

(C)                                  INTENTIONALLY DELETED;

 

(D)                                 AT ANY TIME AND FROM TIME TO TIME UPON NOT
LESS THAN TWENTY (20) DAYS NOTICE FROM LANDLORD OR SUCH ADDITIONAL PERIOD AS
MAY BE REASONABLE UNDER THE CIRCUMSTANCES, ANY CONSOLIDATED FINANCIALS, TENANT
FINANCIALS OR ANY OTHER AUDITED OR UNAUDITED FINANCIAL REPORTING INFORMATION
REQUIRED TO BE FILED BY LANDLORD WITH ANY SECURITIES AND EXCHANGE COMMISSION,
THE SEC OR ANY SUCCESSOR AGENCY, OR ANY OTHER GOVERNMENTAL AUTHORITY, OR
REQUIRED PURSUANT TO ANY ORDER ISSUED BY ANY COURT, GOVERNMENTAL AUTHORITY OR
ARBITRATOR IN ANY LITIGATION TO WHICH LANDLORD IS A PARTY, FOR PURPOSES OF
COMPLIANCE THEREWITH;

 

(E)                                  PROMPTLY, AFTER RECEIPT OR SENDING THEREOF,
COPIES OF ALL NOTICES GIVEN OR RECEIVED BY TENANT UNDER ANY MANAGEMENT
AGREEMENT; AND

 

(F)                                    PROMPTLY, UPON NOTICE FROM LANDLORD, SUCH
OTHER INFORMATION CONCERNING THE BUSINESS, FINANCIAL CONDITION AND AFFAIRS OF
TENANT OR ANY GUARANTOR AS LANDLORD REASONABLY MAY REQUEST FROM TIME TO TIME.

 

Landlord may at any time, and from time to time, provide any Facility Mortgagee
with copies of any of the foregoing statements, subject to Landlord obtaining
the agreement of such Facility Mortgagee to maintain such statements and the
information therein as confidential.

 

56

--------------------------------------------------------------------------------


 


17.3                        REIMBURSEMENT, LICENSURE, ETC. TENANT COVENANTS AND
AGREES TO FURNISH TO LANDLORD, WITHIN THIRTY (30) DAYS AFTER RECEIPT OR
MODIFICATION THEREOF, COPIES OF:

 

(A)                                  ALL LICENSES AUTHORIZING TENANT OR ANY
MANAGER TO OPERATE ANY FACILITY FOR ITS PRIMARY INTENDED USE;

 

(B)                                 ALL MEDICARE AND MEDICAID CERTIFICATIONS,
TOGETHER WITH PROVIDER AGREEMENTS AND ALL MATERIAL CORRESPONDENCE RELATING
THERETO WITH RESPECT TO EACH FACILITY (EXCLUDING, HOWEVER, CORRESPONDENCE WHICH
MAY BE SUBJECT TO ANY ATTORNEY CLIENT PRIVILEGE);

 

(C)                                  IF REQUIRED UNDER APPLICABLE LAW WITH
RESPECT TO ANY FACILITY, A LICENSE FOR EACH INDIVIDUAL EMPLOYED AS ADMINISTRATOR
WITH RESPECT TO SUCH FACILITY;

 

(D)                                 ALL REPORTS OF SURVEYS, STATEMENTS OF
DEFICIENCIES, PLANS OF CORRECTION, AND ALL MATERIAL CORRESPONDENCE RELATING
THERETO, INCLUDING, WITHOUT LIMITATION, ALL REPORTS AND MATERIAL CORRESPONDENCE
CONCERNING COMPLIANCE WITH OR ENFORCEMENT OF LICENSURE, MEDICARE/MEDICAID, AND
ACCREDITATION REQUIREMENTS, INCLUDING PHYSICAL ENVIRONMENT AND LIFE SAFETY CODE
SURVEY REPORTS (EXCLUDING, HOWEVER, CORRESPONDENCE WHICH MAY BE SUBJECT TO ANY
ATTORNEY CLIENT PRIVILEGE); AND

 

(E)                                  WITH REASONABLE PROMPTNESS, SUCH OTHER
CONFIRMATION AS TO THE LICENSURE AND MEDICARE AND MEDICAID PARTICIPATION OF
TENANT AS LANDLORD MAY REASONABLY REQUEST FROM TIME TO TIME.


 


17.3.2              MONTHLY REPORTS. TENANT SHALL PREPARE AND FURNISH TO
LANDLORD FOR EACH PROPERTY, WITHIN THIRTY (30) DAYS AFTER THE END OF EACH
CALENDAR MONTH DURING THE TERM OF THIS AGREEMENT, A MONTHLY REPORT, SUCH REPORT
TO INCLUDE (I) A BALANCE SHEET AND A CURRENT MONTH AND YEAR TO DATE INCOME
STATEMENT, SHOWING EACH ITEM OF ACTUAL AND PROJECTED INCOME AND EXPENSE,
REFLECTING THE OPERATING RESULTS OF THE FACILITY LOCATED AT SUCH PROPERTY, IN
EACH CASE PREPARED IN ACCORDANCE WITH GAAP, (II) A STATEMENT OF CAPITAL
EXPENDITURES PREPARED ON A FACILITY BY FACILITY BASIS AND ON A COMBINED BASIS,
(III) OCCUPANCY PERCENTAGES, PAYOR MIX AND AVERAGE RATE ON A FACILITY BY
FACILITY BASIS AND ON A COMBINED BASIS, AND (IV) SUCH ADDITIONAL INFORMATION AS
LANDLORD MAY FROM TIME TO TIME REASONABLY REQUIRE. EACH MONTHLY REPORT SHALL BE
ACCOMPANIED BY A FINANCIAL OFFICER’S CERTIFICATE.

 

57

--------------------------------------------------------------------------------


 


ARTICLE 18

LANDLORD’S RIGHT TO INSPECT

 

Tenant shall permit Landlord and its authorized representatives to inspect the
Leased Property, or any portion thereof, during usual business hours upon not
less than forty-eight (48) hours’ notice and to make such repairs as Landlord is
permitted or required to make pursuant to the terms of this Agreement, provided
that any inspection or repair by Landlord or its representatives will not
unreasonably interfere with Tenant’s use and operation of the Leased Property
and further provided that in the event of an emergency, as determined by
Landlord in its reasonable discretion, prior Notice shall not be necessary.

 


ARTICLE 19

EASEMENTS


 


19.1                        GRANT OF EASEMENTS. PROVIDED NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, LANDLORD WILL JOIN IN GRANTING AND, IF NECESSARY,
MODIFYING OR ABANDONING SUCH RIGHTS-OF-WAY, EASEMENTS AND OTHER INTERESTS AS
MAY BE REASONABLY REQUESTED BY TENANT FOR INGRESS AND EGRESS, AND ELECTRIC,
TELEPHONE, GAS, WATER, SEWER AND OTHER UTILITIES SO LONG AS:

 

(A)                                  THE INSTRUMENT CREATING, MODIFYING OR
ABANDONING ANY SUCH EASEMENT, RIGHT-OF-WAY OR OTHER INTEREST IS SATISFACTORY TO
AND APPROVED BY LANDLORD (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED);

 

(B)                                 LANDLORD RECEIVES AN OFFICER’S CERTIFICATE
FROM TENANT STATING (I) THAT SUCH GRANT, MODIFICATION OR ABANDONMENT IS NOT
DETRIMENTAL TO THE PROPER CONDUCT OF BUSINESS ON SUCH PROPERTY, (II) THE
CONSIDERATION, IF ANY, BEING PAID FOR SUCH GRANT, MODIFICATION OR ABANDONMENT
(WHICH CONSIDERATION SHALL BE PAID BY TENANT), (III) THAT SUCH GRANT,
MODIFICATION OR ABANDONMENT DOES NOT IMPAIR THE USE OR VALUE OF SUCH PROPERTY
FOR THE PERMITTED USE, AND (IV) THAT, FOR AS LONG AS THIS AGREEMENT SHALL BE IN
EFFECT, TENANT WILL PERFORM ALL OBLIGATIONS, IF ANY, OF LANDLORD UNDER ANY SUCH
INSTRUMENT; AND

 

(C)                                  LANDLORD RECEIVES EVIDENCE SATISFACTORY TO
LANDLORD THAT THE MANAGER HAS GRANTED ITS CONSENT TO SUCH GRANT, MODIFICATION OR
ABANDONMENT IN ACCORDANCE WITH THE

 

58

--------------------------------------------------------------------------------


 

REQUIREMENTS OF SUCH MANAGER’S MANAGEMENT AGREEMENT OR THAT SUCH CONSENT IS NOT
REQUIRED.

 


19.2                        EXERCISE OF RIGHTS BY TENANT. SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, TENANT SHALL HAVE THE RIGHT TO EXERCISE
ALL RIGHTS OF LANDLORD UNDER THE EASEMENT AGREEMENTS AND, IN CONNECTION
THEREWITH, LANDLORD SHALL EXECUTE AND PROMPTLY RETURN TO TENANT SUCH DOCUMENTS
AS TENANT SHALL REASONABLY REQUEST. TENANT SHALL PERFORM ALL OBLIGATIONS OF
LANDLORD UNDER THE EASEMENT AGREEMENTS.


 


19.3                        PERMITTED ENCUMBRANCES. ANY AGREEMENTS ENTERED INTO
IN ACCORDANCE WITH THIS ARTICLE 19 SHALL BE DEEMED A PERMITTED ENCUMBRANCE.

 


ARTICLE 20

 


FACILITY MORTGAGES


 


20.1                        LANDLORD MAY GRANT LIENS. WITHOUT THE CONSENT OF
TENANT, LANDLORD MAY, FROM TIME TO TIME, DIRECTLY OR INDIRECTLY, CREATE OR
OTHERWISE CAUSE TO EXIST ANY LIEN, ENCUMBRANCE OR TITLE RETENTION AGREEMENT
(“ENCUMBRANCE”) UPON THE LEASED PROPERTY, OR ANY PORTION THEREOF, OR INTEREST
THEREIN, WHETHER TO SECURE ANY BORROWING OR OTHER MEANS OF FINANCING OR
REFINANCING.


 


20.2                        SUBORDINATION OF LEASE. THIS AGREEMENT AND ANY AND
ALL RIGHTS OF TENANT HEREUNDER ARE AND SHALL BE SUBJECT AND SUBORDINATE TO ANY
GROUND OR MASTER LEASE, AND ALL RENEWALS, EXTENSIONS, MODIFICATIONS AND
REPLACEMENTS THEREOF, AND TO ALL MORTGAGES AND DEEDS OF TRUST, WHICH MAY NOW OR
HEREAFTER AFFECT THE LEASED PROPERTY, OR ANY PORTION THEREOF, OR ANY
IMPROVEMENTS THEREON AND/OR ANY OF SUCH LEASES, WHETHER OR NOT SUCH MORTGAGES OR
DEEDS OF TRUST SHALL ALSO COVER OTHER LANDS AND/OR BUILDINGS AND/OR LEASES, TO
EACH AND EVERY ADVANCE MADE OR HEREAFTER TO BE MADE UNDER SUCH MORTGAGES AND
DEEDS OF TRUST, AND TO ALL RENEWALS, MODIFICATIONS, REPLACEMENTS AND EXTENSIONS
OF SUCH LEASES AND SUCH MORTGAGES AND DEEDS OF TRUST AND ALL CONSOLIDATIONS OF
SUCH MORTGAGES AND DEEDS OF TRUST. THIS SECTION SHALL BE SELF-OPERATIVE AND NO
FURTHER INSTRUMENT OF SUBORDINATION SHALL BE REQUIRED. IN CONFIRMATION OF SUCH
SUBORDINATION, TENANT SHALL PROMPTLY EXECUTE, ACKNOWLEDGE AND DELIVER ANY
INSTRUMENT THAT LANDLORD, THE LESSOR UNDER ANY SUCH LEASE OR THE HOLDER OF ANY
SUCH MORTGAGE OR THE TRUSTEE OR BENEFICIARY OF ANY DEED OF TRUST OR ANY OF THEIR
RESPECTIVE SUCCESSORS IN INTEREST MAY REASONABLY REQUEST TO EVIDENCE SUCH
SUBORDINATION. ANY LEASE TO WHICH THIS AGREEMENT IS, AT THE TIME REFERRED TO,
SUBJECT AND SUBORDINATE IS HEREIN CALLED

 

59

--------------------------------------------------------------------------------


 


“SUPERIOR LEASE” AND THE LESSOR OF A SUPERIOR LEASE OR ITS SUCCESSOR IN INTEREST
AT THE TIME REFERRED TO IS HEREIN CALLED “SUPERIOR LANDLORD” AND ANY MORTGAGE OR
DEED OF TRUST TO WHICH THIS AGREEMENT IS, AT THE TIME REFERRED TO, SUBJECT AND
SUBORDINATE IS HEREIN CALLED “SUPERIOR MORTGAGE” AND THE HOLDER, TRUSTEE OR
BENEFICIARY OF A SUPERIOR MORTGAGE IS HEREIN CALLED “SUPERIOR MORTGAGEE”. TENANT
SHALL HAVE NO OBLIGATIONS UNDER ANY SUPERIOR LEASE OR SUPERIOR MORTGAGE OTHER
THAN THOSE EXPRESSLY SET FORTH IN THIS SECTION 20.2.

 

If any Superior Landlord or Superior Mortgagee or the nominee or designee of any
Superior Landlord or Superior Mortgagee shall succeed to the rights of Landlord
under this Agreement (any such person, “Successor Landlord”), whether through
possession or foreclosure action or delivery of a new lease or deed, or
otherwise, at such Successor Landlord’s request, Tenant shall attorn to and
recognize the Successor Landlord as Tenant’s landlord under this Agreement and
Tenant shall promptly execute and deliver any instrument that such Successor
Landlord may reasonably request to evidence such attornment (provided that such
instrument does not alter the terms of this Agreement), whereupon, this
Agreement shall continue in full force and effect as a direct lease between the
Successor Landlord and Tenant upon all of the terms, conditions and covenants as
are set forth in this Agreement, except that the Successor Landlord (unless
formerly the landlord under this Agreement or its nominee or designee) shall not
be (a) liable in any way to Tenant for any act or omission, neglect or default
on the part of any prior Landlord under this Agreement, (b) responsible for any
monies owing by or on deposit with any prior Landlord to the credit of Tenant
(except to the extent actually paid or delivered to the Successor Landlord),
(c) subject to any counterclaim or setoff which theretofore accrued to Tenant
against any prior Landlord, (d) bound by any modification of this Agreement
subsequent to such Superior Lease or Mortgage, or by any previous prepayment of
Rent for more than one (1) month in advance of the date due hereunder, which was
not approved in writing by the Superior Landlord or the Superior Mortgagee
thereto, (e) liable to Tenant beyond the Successor Landlord’s interest in the
Leased Property and the rents, income, receipts, revenues, issues and profits
issuing from the Leased Property, (f) responsible for the performance of any
work to be done by the Landlord under this Agreement to render the Leased
Property ready for occupancy by Tenant (subject to Landlord’s obligations under
Section 5.1.2(b) or with respect to any insurance or Condemnation proceeds), or
(g) required to remove any Person occupying the Leased Property or any
part thereof, except if such person claims by, through or under the Successor
Landlord.

 

60

--------------------------------------------------------------------------------


 

Tenant agrees at any time and from time to time to execute a suitable instrument
in confirmation of Tenant’s agreement to attorn, as aforesaid and Landlord
agrees to provide Tenant with an instrument of nondisturbance and attornment
from each such Superior Mortgagee and Superior Landlord (other than the lessors
under any ground leases with respect to the Leased Property, or any portion
thereof) in form and substance reasonably satisfactory to Tenant.
Notwithstanding the foregoing, any Successor Landlord shall be liable (a) to pay
to Tenant any amounts owed under Section 5.1.2(b), and (b) to pay to Tenant any
portions of insurance proceeds or Awards received by Landlord or the Successor
Landlord required to be paid to Tenant pursuant to the terms of this Agreement,
and, as a condition to any mortgage, lien or lease in respect of the Leased
Property, or any portion thereof, and the subordination of this Agreement
thereto, the mortgagee, lienholder or lessor, as applicable, shall expressly
agree, for the benefit of Tenant, to make such payments, which agreement shall
be embodied in an instrument in form reasonably satisfactory to Tenant.


 


20.3                        NOTICE TO MORTGAGEE AND SUPERIOR LANDLORD.
SUBSEQUENT TO THE RECEIPT BY TENANT OF NOTICE FROM LANDLORD AS TO THE IDENTITY
OF ANY FACILITY MORTGAGEE OR SUPERIOR LANDLORD UNDER A LEASE WITH LANDLORD, AS
GROUND LESSEE, WHICH INCLUDES THE LEASED PROPERTY, OR ANY PORTION THEREOF, AS
PART OF THE DEMISED PREMISES AND WHICH COMPLIES WITH SECTION 20.1 (WHICH NOTICE
SHALL BE ACCOMPANIED BY A COPY OF THE APPLICABLE MORTGAGE OR LEASE), NO NOTICE
FROM TENANT TO LANDLORD AS TO A DEFAULT BY LANDLORD UNDER THIS AGREEMENT SHALL
BE EFFECTIVE WITH RESPECT TO A FACILITY MORTGAGEE OR SUPERIOR LANDLORD UNLESS
AND UNTIL A COPY OF THE SAME IS GIVEN TO SUCH FACILITY MORTGAGEE OR SUPERIOR
LANDLORD AT THE ADDRESS SET FORTH IN THE ABOVE DESCRIBED NOTICE, AND THE CURING
OF ANY OF LANDLORD’S DEFAULTS WITHIN THE APPLICABLE NOTICE AND CURE PERIODS SET
FORTH IN ARTICLE 14 BY SUCH FACILITY MORTGAGEE OR SUPERIOR LANDLORD SHALL BE
TREATED AS PERFORMANCE BY LANDLORD.

 


ARTICLE 21

 


ADDITIONAL COVENANTS OF TENANT


 


21.1                        PROMPT PAYMENT OF INDEBTEDNESS. TENANT SHALL (A) PAY
OR CAUSE TO BE PAID WHEN DUE ALL PAYMENTS OF PRINCIPAL OF AND PREMIUM AND
INTEREST ON TENANT’S INDEBTEDNESS FOR MONEY BORROWED AND SHALL NOT PERMIT OR
SUFFER ANY SUCH INDEBTEDNESS TO BECOME OR REMAIN IN DEFAULT BEYOND ANY
APPLICABLE GRACE OR CURE PERIOD, (B) PAY OR CAUSE TO BE PAID WHEN DUE ALL LAWFUL
CLAIMS FOR LABOR AND RENTS WITH RESPECT TO THE LEASED PROPERTY, (C) PAY OR CAUSE
TO BE PAID WHEN DUE ALL TRADE PAYABLES AND (D) PAY OR CAUSE TO

 

61

--------------------------------------------------------------------------------


 


BE PAID WHEN DUE ALL OTHER OF TENANT’S INDEBTEDNESS UPON WHICH IT IS OR BECOMES
OBLIGATED, EXCEPT, IN EACH CASE, OTHER THAN THAT REFERRED TO IN CLAUSE (A), TO
THE EXTENT PAYMENT IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
IN ACCORDANCE WITH ARTICLE 8 AND IF TENANT SHALL HAVE SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP, IF APPROPRIATE,
OR UNLESS AND UNTIL FORECLOSURE, DISTRAINT SALE OR OTHER SIMILAR PROCEEDINGS
SHALL HAVE BEEN COMMENCED.


 


21.2                        CONDUCT OF BUSINESS. TENANT SHALL NOT ENGAGE IN ANY
BUSINESS OTHER THAN THE LEASING AND OPERATION OF THE LEASED PROPERTY (INCLUDING
ANY INCIDENTAL OR ANCILLARY BUSINESS RELATING THERETO) AND SHALL DO OR CAUSE TO
BE DONE ALL THINGS NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND
EFFECT AND IN GOOD STANDING ITS CORPORATE EXISTENCE AND ITS RIGHTS AND LICENSES
NECESSARY TO CONDUCT SUCH BUSINESS.


 


21.3                        MAINTENANCE OF ACCOUNTS AND RECORDS. TENANT SHALL
KEEP TRUE RECORDS AND BOOKS OF ACCOUNT OF TENANT IN WHICH FULL, TRUE AND CORRECT
ENTRIES WILL BE MADE OF DEALINGS AND TRANSACTIONS IN RELATION TO THE BUSINESS
AND AFFAIRS OF TENANT IN ACCORDANCE WITH GAAP. TENANT SHALL APPLY ACCOUNTING
PRINCIPLES IN THE PREPARATION OF THE FINANCIAL STATEMENTS OF TENANT WHICH, IN
THE JUDGMENT OF AND THE OPINION OF ITS INDEPENDENT PUBLIC ACCOUNTANTS, ARE IN
ACCORDANCE WITH GAAP, WHERE APPLICABLE, EXCEPT FOR CHANGES APPROVED BY SUCH
INDEPENDENT PUBLIC ACCOUNTANTS. TENANT SHALL PROVIDE TO LANDLORD EITHER IN A
FOOTNOTE TO THE FINANCIAL STATEMENTS DELIVERED UNDER SECTION 17.2 WHICH RELATE
TO THE PERIOD IN WHICH SUCH CHANGE OCCURS, OR IN SEPARATE SCHEDULES TO SUCH
FINANCIAL STATEMENTS, INFORMATION SUFFICIENT TO SHOW THE EFFECT OF ANY SUCH
CHANGES ON SUCH FINANCIAL STATEMENTS.


 


21.4                        NOTICE OF LITIGATION, ETC. TENANT SHALL GIVE PROMPT
NOTICE TO LANDLORD OF ANY LITIGATION OR ANY ADMINISTRATIVE PROCEEDING TO WHICH
IT MAY HEREAFTER BECOME A PARTY OF WHICH TENANT HAS NOTICE OR ACTUAL KNOWLEDGE
WHICH INVOLVES A POTENTIAL LIABILITY EQUAL TO OR GREATER THAN TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000) OR WHICH MAY OTHERWISE RESULT IN ANY MATERIAL
ADVERSE CHANGE IN THE BUSINESS, OPERATIONS, PROPERTY, PROSPECTS, RESULTS OF
OPERATION OR CONDITION, FINANCIAL OR OTHER, OF TENANT. FORTHWITH UPON TENANT
OBTAINING KNOWLEDGE OF ANY DEFAULT, EVENT OF DEFAULT OR ANY DEFAULT OR EVENT OF
DEFAULT UNDER ANY AGREEMENT RELATING TO INDEBTEDNESS FOR MONEY BORROWED IN AN
AGGREGATE AMOUNT EXCEEDING, AT ANY ONE TIME, TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000), OR ANY EVENT OR CONDITION THAT WOULD BE REQUIRED TO BE DISCLOSED IN
A CURRENT REPORT FILED BY TENANT ON FORM 8-K OR IN PART II OF A QUARTERLY REPORT
ON FORM 10-Q IF TENANT WERE REQUIRED TO FILE SUCH REPORTS UNDER THE

 

62

--------------------------------------------------------------------------------


 


SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, TENANT SHALL FURNISH NOTICE THEREOF
TO LANDLORD SPECIFYING THE NATURE AND PERIOD OF EXISTENCE THEREOF AND WHAT
ACTION TENANT HAS TAKEN OR IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO.


 


21.5                        INDEBTEDNESS OF TENANT. TENANT SHALL NOT CREATE,
INCUR, ASSUME OR GUARANTEE, OR PERMIT TO EXIST, OR BECOME OR REMAIN LIABLE
DIRECTLY OR INDIRECTLY UPON, ANY INDEBTEDNESS EXCEPT THE FOLLOWING:

 

(A)                                  INDEBTEDNESS OF TENANT TO LANDLORD;

 

(B)                                 INDEBTEDNESS OF TENANT FOR IMPOSITIONS, TO
THE EXTENT THAT PAYMENT THEREOF SHALL NOT AT THE TIME BE REQUIRED TO BE MADE IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE 8;

 

(C)                                  INDEBTEDNESS OF TENANT IN RESPECT OF
JUDGMENTS OR AWARDS (I) WHICH HAVE BEEN IN FORCE FOR LESS THAN THE APPLICABLE
APPEAL PERIOD AND IN RESPECT OF WHICH EXECUTION THEREOF SHALL HAVE BEEN STAYED
PENDING SUCH APPEAL OR REVIEW, OR (II) WHICH ARE FULLY COVERED BY INSURANCE
PAYABLE TO TENANT, OR (III) WHICH ARE FOR AN AMOUNT NOT IN EXCESS OF $250,000 IN
THE AGGREGATE AT ANY ONE TIME OUTSTANDING AND (X) WHICH HAVE BEEN IN FORCE FOR
NOT LONGER THAN THE APPLICABLE APPEAL PERIOD, SO LONG AS EXECUTION IS NOT LEVIED
THEREUNDER OR (Y) IN RESPECT OF WHICH AN APPEAL OR PROCEEDINGS FOR REVIEW SHALL
AT THE TIME BE PROSECUTED IN GOOD FAITH IN ACCORDANCE WITH THE PROVISIONS OF
ARTICLE 8, AND IN RESPECT OF WHICH EXECUTION THEREOF SHALL HAVE BEEN STAYED
PENDING SUCH APPEAL OR REVIEW;

 

(D)                                 UNSECURED BORROWINGS OF TENANT FROM ITS
AFFILIATED PERSONS WHICH ARE BY THEIR TERMS EXPRESSLY SUBORDINATE PURSUANT TO A
SUBORDINATION AGREEMENT TO THE PAYMENT AND PERFORMANCE OF TENANT’S OBLIGATIONS
UNDER THIS AGREEMENT; OR

 

(E)                                  INDEBTEDNESS FOR PURCHASE MONEY FINANCING
IN ACCORDANCE WITH SECTION 21.8 (A) AND OTHER OPERATING LIABILITIES INCURRED IN
THE ORDINARY COURSE OF TENANT’S BUSINESS;

 

(F)                                    INDEBTEDNESS OF TENANT AS GUARANTOR OR
BORROWER SECURED BY LIENS PERMITTED UNDER SECTION 21.8(C); OR

 

(G)                                 A GUARANTY OF FIVE STAR’S OBLIGATIONS UNDER
ITS REVOLVING LINE OF CREDIT.

 

63

--------------------------------------------------------------------------------


 


21.6                        DISTRIBUTIONS, PAYMENTS TO AFFILIATED PERSONS, ETC.
TENANT SHALL NOT DECLARE, ORDER, PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY
DISTRIBUTIONS OR ANY PAYMENT TO ANY AFFILIATED PERSON OF TENANT (INCLUDING
PAYMENTS IN THE ORDINARY COURSE OF BUSINESS) OR SET APART ANY SUM OR PROPERTY
THEREFOR, OR AGREE TO DO SO, IF, AT THE TIME OF SUCH PROPOSED ACTION, OR
IMMEDIATELY AFTER GIVING EFFECT THERETO, ANY EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING. OTHERWISE, AS LONG AS NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, TENANT MAY MAKE DISTRIBUTIONS AND PAYMENTS TO
AFFILIATED PERSONS; PROVIDED, HOWEVER, THAT ANY SUCH PAYMENTS SHALL AT ALL TIMES
BE SUBORDINATE TO TENANT’S OBLIGATIONS UNDER THIS AGREEMENT.


 


21.7                        PROHIBITED TRANSACTIONS. TENANT SHALL NOT PERMIT TO
EXIST OR ENTER INTO ANY AGREEMENT OR ARRANGEMENT WHEREBY IT ENGAGES IN A
TRANSACTION OF ANY KIND WITH ANY AFFILIATED PERSON AS TO TENANT OR ANY
GUARANTOR, EXCEPT ON TERMS AND CONDITIONS WHICH ARE COMMERCIALLY REASONABLE.


 


21.8                        LIENS AND ENCUMBRANCES. EXCEPT AS PERMITTED BY
SECTION 7.1 AND SECTION 21.5, TENANT SHALL NOT CREATE OR INCUR OR SUFFER TO BE
CREATED OR INCURRED OR TO EXIST ANY LIEN ON THIS AGREEMENT OR ANY OF TENANT’S
ASSETS, PROPERTIES, RIGHTS OR INCOME, OR ANY OF ITS INTEREST THEREIN, NOW OR AT
ANY TIME HEREAFTER OWNED, OTHER THAN:

 

(A)                                  SECURITY INTERESTS SECURING THE PURCHASE
PRICE OF EQUIPMENT OR PERSONAL PROPERTY WHETHER ACQUIRED BEFORE OR AFTER THE
COMMENCEMENT DATE; PROVIDED, HOWEVER, THAT (I) SUCH LIEN SHALL AT ALL TIMES BE
CONFINED SOLELY TO THE ASSET IN QUESTION AND (II) THE AGGREGATE PRINCIPAL AMOUNT
OF INDEBTEDNESS SECURED BY ANY SUCH LIEN SHALL NOT EXCEED THE COST OF
ACQUISITION OR CONSTRUCTION OF THE PROPERTY SUBJECT THERETO;

 

(B)                                 PERMITTED ENCUMBRANCES;

 

(C)                                  SECURITY INTERESTS IN ACCOUNTS OR CHATTEL
PAPER, IN SUPPORT OBLIGATIONS, GENERAL INTANGIBLES OR DEPOSIT ACCOUNTS RELATING
TO SUCH ACCOUNTS OR CHATTEL PAPER, IN ANY INSTRUMENTS OR INVESTMENT PROPERTY
EVIDENCING OR ARISING FROM SUCH ACCOUNTS OR CHATTEL PAPER, IN ANY DOCUMENTS,
BOOKS, RECORDS OR OTHER INFORMATION (INCLUDING, WITHOUT LIMITATION, COMPUTER
PROGRAMS, TAPES, DISCS, PUNCH CARDS, DATA PROCESSING SOFTWARE AND RELATED
PROPERTY AND RIGHTS) MAINTAINED WITH RESPECT TO ANY PROPERTY DESCRIBED IN THIS
SECTION 21.8(C) OR IN ANY PROCEEDS OF ANY OF THE FOREGOING (CAPITALIZED TERMS
USED IN THIS SECTION 21.8(C) WITHOUT DEFINITION BEING USED AS DEFINED IN OR FOR
PURPOSES OF

 

64

--------------------------------------------------------------------------------


 

ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE COMMONWEALTH OF
MASSACHUSETTS); AND

 

(D)                                 AS PERMITTED PURSUANT TO SECTION 21.5.


 


21.9                        MERGER; SALE OF ASSETS; ETC. WITHOUT LANDLORD’S
PRIOR WRITTEN CONSENT (WHICH CONSENT MAY BE GIVEN OR WITHHELD IN LANDLORD’S SOLE
DISCRETION), NEITHER ENTITY COMPRISING TENANT SHALL (I) SELL, LEASE (AS LESSOR
OR SUBLESSOR), TRANSFER OR OTHERWISE DISPOSE OF, OR ABANDON, ALL OR ANY MATERIAL
PORTION OF ITS ASSETS (INCLUDING CAPITAL STOCK OR OTHER EQUITY INTERESTS) OR
BUSINESS TO ANY PERSON, (II) MERGE INTO OR WITH OR CONSOLIDATE WITH ANY OTHER
ENTITY, OR (III) SELL, LEASE (AS LESSOR OR SUBLESSOR), TRANSFER OR OTHERWISE
DISPOSE OF, OR ABANDON, ANY PERSONAL PROPERTY OR FIXTURES OR ANY REAL PROPERTY;
PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE PROVISIONS OF CLAUSE
(III) PRECEDING, TENANT MAY DISPOSE OF EQUIPMENT OR FIXTURES WHICH HAVE BECOME
INADEQUATE, OBSOLETE, WORN-OUT, UNSUITABLE, UNDESIRABLE OR UNNECESSARY, PROVIDED
SUBSTITUTE EQUIPMENT OR FIXTURES HAVING EQUAL OR GREATER VALUE AND UTILITY (BUT
NOT NECESSARILY HAVING THE SAME FUNCTION) HAVE BEEN PROVIDED.


 


21.10                 BANKRUPTCY REMOTE ENTITIES. AT LANDLORD’S REQUEST, TENANT
SHALL MAKE SUCH AMENDMENTS, MODIFICATIONS OR OTHER CHANGES TO ITS CHARTER
DOCUMENTS AND GOVERNING BODIES (INCLUDING, WITHOUT LIMITATION, TENANT’S BOARD OF
DIRECTORS), AND TAKE SUCH OTHER ACTIONS, AS MAY FROM TIME TO TIME BE NECESSARY
TO QUALIFY TENANT AS A “BANKRUPTCY REMOTE ENTITY”, PROVIDED THAT LANDLORD SHALL
REIMBURSE TENANT FOR ALL COSTS AND EXPENSES REASONABLY INCURRED BY TENANT IN
CONNECTION WITH THE MAKING OF SUCH AMENDMENTS OR MODIFICATIONS.


 


21.11                 NOTICE OF CHANGE OF NAME, ETC. TENANT SHALL GIVE PROMPT
NOTICE TO LANDLORD OF ANY CHANGE IN (A) THE NAME (OPERATING OR OTHERWISE) OF
TENANT OR ANY FACILITY, (B) THE NUMBER OF BEDS IN ANY BED CATEGORY FOR WHICH ANY
FACILITY IS LICENSED OR THE NUMBER OF BEDS IN ANY BED CATEGORY AVAILABLE FOR USE
AT ANY FACILITY (EXCEPT FOR CHANGES IN THE ELECTION MADE WITH RESPECT TO THE
BEDS FOR REIMBURSEMENT MAXIMIZATION PURPOSES), AND (C) THE PATIENT AND/OR CHILD
CARE SERVICES THAT ARE OFFERED AT ANY FACILITY.

 


ARTICLE 22

 


ARBITRATION

 

Landlord or Tenant may elect to submit any dispute hereunder that has an amount
in controversy in excess of

 

65

--------------------------------------------------------------------------------


 

$250,000 to arbitration hereunder. Any such arbitration shall be conducted in
Boston, Massachusetts in accordance with the Commercial Arbitration Rules of the
American Association then pertaining and the decision of the arbitrators with
respect to such dispute shall be binding, final and conclusive on the parties.

 

In the event Landlord or Tenant shall elect to submit any such dispute to
arbitration hereunder, Landlord and Tenant shall each appoint and pay all fees
of a fit and impartial person as arbitrator with at least ten (10) years’ recent
professional experience in the general subject matter of the dispute. Notice of
such appointment shall be sent in writing by each party to the other, and the
arbitrators so appointed, in the event of their failure to agree within thirty
(30) days after the appointment of the second arbitrator upon the matter so
submitted, shall appoint a third arbitrator. If either Landlord or Tenant shall
fail to appoint an arbitrator, as aforesaid, for a period of twenty (20) days
after written notice from the other party to make such appointment, then the
arbitrator appointed by the party having made such appointment shall appoint a
second arbitrator and the two (2) so appointed shall, in the event of their
failure to agree upon any decision within thirty (30) days thereafter, appoint a
third arbitrator. If such arbitrators fail to agree upon a third arbitrator
within forty five (45) days after the appointment of the second arbitrator, then
such third arbitrator shall be appointed by the American Arbitration Association
from its qualified panel of arbitrators, and shall be a person having at least
ten (10) years’ recent professional experience as to the subject matter in
question. The fees of the third arbitrator and the expenses incident to the
proceedings shall be borne equally between Landlord and Tenant, unless the
arbitrators decide otherwise. The fees of respective counsel engaged by the
parties, and the fees of expert witnesses and other witnesses called for the
parties, shall be paid by the respective party engaging such counsel or calling
or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator. Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to Landlord and one to
Tenant. A judgment of a court of competent jurisdiction may be entered upon the
award of the arbitrators in accordance with the rules and statutes applicable
thereto then obtaining.

 

Landlord and Tenant acknowledge and agree that, to the extent any such dispute
shall involve any Manager and be subject to arbitration pursuant to such
Manager’s Management Agreement,

 

66

--------------------------------------------------------------------------------


 

Landlord and Tenant shall cooperate to consolidate any such arbitration
hereunder and under such Management Agreement into a single proceeding.

 


ARTICLE 23

 

MISCELLANEOUS

 


23.1                        LIMITATION ON PAYMENT OF RENT. ALL AGREEMENTS
BETWEEN LANDLORD AND TENANT HEREIN ARE HEREBY EXPRESSLY LIMITED SO THAT IN NO
CONTINGENCY OR EVENT WHATSOEVER, WHETHER BY REASON OF ACCELERATION OF RENT, OR
OTHERWISE, SHALL THE RENT OR ANY OTHER AMOUNTS PAYABLE TO LANDLORD UNDER THIS
AGREEMENT EXCEED THE MAXIMUM PERMISSIBLE UNDER APPLICABLE LAW, THE BENEFIT OF
WHICH MAY BE ASSERTED BY TENANT AS A DEFENSE, AND IF, FROM ANY CIRCUMSTANCE
WHATSOEVER, FULFILLMENT OF ANY PROVISION OF THIS AGREEMENT, AT THE TIME
PERFORMANCE OF SUCH PROVISION SHALL BE DUE, SHALL INVOLVE TRANSCENDING THE LIMIT
OF VALIDITY PRESCRIBED BY LAW, OR IF FROM ANY CIRCUMSTANCES LANDLORD SHOULD EVER
RECEIVE AS FULFILLMENT OF SUCH PROVISION SUCH AN EXCESSIVE AMOUNT, THEN, IPSO
FACTO, THE AMOUNT WHICH WOULD BE EXCESSIVE SHALL BE APPLIED TO THE REDUCTION OF
THE INSTALLMENT(S) OF MINIMUM RENT NEXT DUE AND NOT TO THE PAYMENT OF SUCH
EXCESSIVE AMOUNT. THIS PROVISION SHALL CONTROL EVERY OTHER PROVISION OF THIS
AGREEMENT AND ANY OTHER AGREEMENTS BETWEEN LANDLORD AND TENANT.


 


23.2                        NO WAIVER. NO FAILURE BY LANDLORD OR TENANT TO
INSIST UPON THE STRICT PERFORMANCE OF ANY TERM HEREOF OR TO EXERCISE ANY RIGHT,
POWER OR REMEDY CONSEQUENT UPON A BREACH THEREOF, AND NO ACCEPTANCE OF FULL OR
PARTIAL PAYMENT OF RENT DURING THE CONTINUANCE OF ANY SUCH BREACH, SHALL
CONSTITUTE A WAIVER OF ANY SUCH BREACH OR OF ANY SUCH TERM. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, NO WAIVER OF ANY BREACH SHALL AFFECT OR ALTER THIS
AGREEMENT, WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT WITH RESPECT TO ANY
OTHER THEN EXISTING OR SUBSEQUENT BREACH.


 


23.3                        REMEDIES CUMULATIVE. TO THE MAXIMUM EXTENT PERMITTED
BY LAW, EACH LEGAL, EQUITABLE OR CONTRACTUAL RIGHT, POWER AND REMEDY OF LANDLORD
OR TENANT, NOW OR HEREAFTER PROVIDED EITHER IN THIS AGREEMENT OR BY STATUTE OR
OTHERWISE, SHALL BE CUMULATIVE AND CONCURRENT AND SHALL BE IN ADDITION TO EVERY
OTHER RIGHT, POWER AND REMEDY AND THE EXERCISE OR BEGINNING OF THE EXERCISE BY
LANDLORD OR TENANT (AS APPLICABLE) OF ANY ONE OR MORE OF SUCH RIGHTS, POWERS AND
REMEDIES SHALL NOT PRECLUDE THE SIMULTANEOUS OR SUBSEQUENT EXERCISE BY LANDLORD
OF ANY OR ALL OF SUCH OTHER RIGHTS, POWERS AND REMEDIES.

 

67

--------------------------------------------------------------------------------


 


23.4                        SEVERABILITY. ANY CLAUSE, SENTENCE, PARAGRAPH,
SECTION OR PROVISION OF THIS AGREEMENT HELD BY A COURT OF COMPETENT JURISDICTION
TO BE INVALID, ILLEGAL OR INEFFECTIVE SHALL NOT IMPAIR, INVALIDATE OR NULLIFY
THE REMAINDER OF THIS AGREEMENT, BUT RATHER THE EFFECT THEREOF SHALL BE CONFINED
TO THE CLAUSE, SENTENCE, PARAGRAPH, SECTION OR PROVISION SO HELD TO BE INVALID,
ILLEGAL OR INEFFECTIVE, AND THIS AGREEMENT SHALL BE CONSTRUED AS IF SUCH
INVALID, ILLEGAL OR INEFFECTIVE PROVISIONS HAD NEVER BEEN CONTAINED THEREIN.


 


23.5                        ACCEPTANCE OF SURRENDER. NO SURRENDER TO LANDLORD OF
THIS AGREEMENT OR OF THE LEASED PROPERTY OR ANY PART THEREOF, OR OF ANY INTEREST
THEREIN, SHALL BE VALID OR EFFECTIVE UNLESS AGREED TO AND ACCEPTED IN WRITING BY
LANDLORD AND NO ACT BY LANDLORD OR ANY REPRESENTATIVE OR AGENT OF LANDLORD,
OTHER THAN SUCH A WRITTEN ACCEPTANCE BY LANDLORD, SHALL CONSTITUTE AN ACCEPTANCE
OF ANY SUCH SURRENDER.


 


23.6                        NO MERGER OF TITLE. IT IS EXPRESSLY ACKNOWLEDGED AND
AGREED THAT IT IS THE INTENT OF THE PARTIES THAT THERE SHALL BE NO MERGER OF
THIS AGREEMENT OR OF THE LEASEHOLD ESTATE CREATED HEREBY BY REASON OF THE FACT
THAT THE SAME PERSON MAY ACQUIRE, OWN OR HOLD, DIRECTLY OR INDIRECTLY THIS
AGREEMENT OR THE LEASEHOLD ESTATE CREATED HEREBY AND THE FEE ESTATE OR GROUND
LANDLORD’S INTEREST IN THE LEASED PROPERTY.


 


23.7                        CONVEYANCE BY LANDLORD. IF LANDLORD OR ANY SUCCESSOR
OWNER OF ALL OR ANY PORTION OF THE LEASED PROPERTY SHALL CONVEY ALL OR ANY
PORTION OF THE LEASED PROPERTY IN ACCORDANCE WITH THE TERMS HEREOF OTHER THAN AS
SECURITY FOR A DEBT, AND THE GRANTEE OR TRANSFEREE OF SUCH OF THE LEASED
PROPERTY SHALL EXPRESSLY ASSUME ALL OBLIGATIONS OF LANDLORD HEREUNDER ARISING OR
ACCRUING FROM AND AFTER THE DATE OF SUCH CONVEYANCE OR TRANSFER, LANDLORD OR
SUCH SUCCESSOR OWNER, AS THE CASE MAY BE, SHALL THEREUPON BE RELEASED FROM ALL
FUTURE LIABILITIES AND OBLIGATIONS OF LANDLORD UNDER THIS AGREEMENT WITH RESPECT
TO SUCH OF THE LEASED PROPERTY ARISING OR ACCRUING FROM AND AFTER THE DATE OF
SUCH CONVEYANCE OR OTHER TRANSFER AND ALL SUCH FUTURE LIABILITIES AND
OBLIGATIONS SHALL THEREUPON BE BINDING UPON THE NEW OWNER.


 


23.8                        QUIET ENJOYMENT. TENANT SHALL PEACEABLY AND QUIETLY
HAVE, HOLD AND ENJOY THE LEASED PROPERTY FOR THE TERM, FREE OF HINDRANCE OR
MOLESTATION BY LANDLORD OR ANYONE CLAIMING BY, THROUGH OR UNDER LANDLORD, BUT
SUBJECT TO (A) ANY ENCUMBRANCE PERMITTED UNDER ARTICLE 20 OR OTHERWISE PERMITTED
TO BE CREATED BY LANDLORD HEREUNDER, (B) ALL PERMITTED ENCUMBRANCES, (C) LIENS
AS TO OBLIGATIONS OF LANDLORD THAT ARE EITHER NOT YET DUE OR WHICH ARE BEING
CONTESTED IN GOOD FAITH AND BY PROPER PROCEEDINGS, PROVIDED THE SAME DO NOT
MATERIALLY INTERFERE WITH

 

68

--------------------------------------------------------------------------------


 


TENANT’S ABILITY TO OPERATE ANY FACILITY AND (D) LIENS THAT HAVE BEEN CONSENTED
TO IN WRITING BY TENANT. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, NO
FAILURE BY LANDLORD TO COMPLY WITH THE FOREGOING COVENANT SHALL GIVE TENANT ANY
RIGHT TO CANCEL OR TERMINATE THIS AGREEMENT OR ABATE, REDUCE OR MAKE A DEDUCTION
FROM OR OFFSET AGAINST THE RENT OR ANY OTHER SUM PAYABLE UNDER THIS AGREEMENT,
OR TO FAIL TO PERFORM ANY OTHER OBLIGATION OF TENANT HEREUNDER.

 


23.9                        NO RECORDATION. NEITHER LANDLORD NOR TENANT SHALL
RECORD THIS AGREEMENT.


 


23.10                 NOTICES.

 

(A)                                  ANY AND ALL NOTICES, DEMANDS, CONSENTS,
APPROVALS, OFFERS, ELECTIONS AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED
UNDER THIS AGREEMENT SHALL BE DEEMED ADEQUATELY GIVEN IF IN WRITING AND THE SAME
SHALL BE DELIVERED EITHER IN HAND, BY TELECOPIER WITH WRITTEN ACKNOWLEDGMENT OF
RECEIPT, OR BY MAIL OR FEDERAL EXPRESS OR SIMILAR EXPEDITED COMMERCIAL CARRIER,
ADDRESSED TO THE RECIPIENT OF THE NOTICE, POSTPAID AND REGISTERED OR CERTIFIED
WITH RETURN RECEIPT REQUESTED (IF BY MAIL), OR WITH ALL FREIGHT CHARGES PREPAID
(IF BY FEDERAL EXPRESS OR SIMILAR CARRIER).

 

(B)                                 ALL NOTICES REQUIRED OR PERMITTED TO BE SENT
HEREUNDER SHALL BE DEEMED TO HAVE BEEN GIVEN FOR ALL PURPOSES OF THIS AGREEMENT
UPON THE DATE OF ACKNOWLEDGED RECEIPT, IN THE CASE OF A NOTICE BY TELECOPIER,
AND, IN ALL OTHER CASES, UPON THE DATE OF RECEIPT OR REFUSAL, EXCEPT THAT
WHENEVER UNDER THIS AGREEMENT A NOTICE IS EITHER RECEIVED ON A DAY WHICH IS NOT
A BUSINESS DAY OR IS REQUIRED TO BE DELIVERED ON OR BEFORE A SPECIFIC DAY WHICH
IS NOT A BUSINESS DAY, THE DAY OF RECEIPT OR REQUIRED DELIVERY SHALL
AUTOMATICALLY BE EXTENDED TO THE NEXT BUSINESS DAY.

 

(C)                                  ALL SUCH NOTICES SHALL BE ADDRESSED,

 

if to Landlord:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

69

--------------------------------------------------------------------------------


 

if to Tenant to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Evrett W. Benton

[Telecopier No. (617) 796-8385]

 

(D)                                 BY NOTICE GIVEN AS HEREIN PROVIDED, THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS SHALL HAVE THE RIGHT
FROM TIME TO TIME AND AT ANY TIME DURING THE TERM OF THIS AGREEMENT TO CHANGE
THEIR RESPECTIVE ADDRESSES EFFECTIVE UPON RECEIPT BY THE OTHER PARTIES OF SUCH
NOTICE AND EACH SHALL HAVE THE RIGHT TO SPECIFY AS ITS ADDRESS ANY OTHER ADDRESS
WITHIN THE UNITED STATES OF AMERICA.


 


23.11                 CONSTRUCTION. ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, ALL CLAIMS AGAINST, AND LIABILITIES OF, TENANT OR
LANDLORD ARISING PRIOR TO ANY DATE OF TERMINATION OR EXPIRATION OF THIS
AGREEMENT WITH RESPECT TO THE LEASED PROPERTY SHALL SURVIVE SUCH TERMINATION OR
EXPIRATION. IN NO EVENT SHALL LANDLORD BE LIABLE FOR ANY CONSEQUENTIAL DAMAGES
SUFFERED BY TENANT AS THE RESULT OF A BREACH OF THIS AGREEMENT BY LANDLORD.
NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF MAY BE CHANGED, WAIVED,
DISCHARGED OR TERMINATED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY
TO BE CHARGED. ALL THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS. EACH TERM OR PROVISION OF THIS AGREEMENT TO BE PERFORMED
BY TENANT SHALL BE CONSTRUED AS AN INDEPENDENT COVENANT AND CONDITION. TIME IS
OF THE ESSENCE WITH RESPECT TO THE PROVISIONS OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH IN THIS AGREEMENT, ANY OBLIGATIONS OF TENANT (INCLUDING
WITHOUT LIMITATION, ANY MONETARY, REPAIR AND INDEMNIFICATION OBLIGATIONS) AND
LANDLORD SHALL SURVIVE THE EXPIRATION OR SOONER TERMINATION OF THIS AGREEMENT.
EACH ENTITY COMPRISING TENANT HEREUNDER SHALL BE JOINTLY AND SEVERALLY LIABLE
FOR THE PAYMENT AND PERFORMANCE OF WITH EACH AND EVERY OBLIGATION AND LIABILITY
OF TENANT HEREUNDER.


 


23.12                 COUNTERPARTS; HEADINGS. THIS AGREEMENT MAY BE EXECUTED IN
TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT WHICH,
WHEN TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE INSTRUMENT AND SHALL BECOME
EFFECTIVE AS OF THE DATE HEREOF WHEN COPIES HEREOF, WHICH, WHEN TAKEN TOGETHER,
BEAR THE SIGNATURES OF EACH OF THE PARTIES HERETO SHALL HAVE BEEN SIGNED.
HEADINGS IN THIS AGREEMENT ARE FOR PURPOSES OF REFERENCE ONLY AND SHALL NOT
LIMIT OR AFFECT THE MEANING OF THE PROVISIONS HEREOF.

 

70

--------------------------------------------------------------------------------


 


23.13                 APPLICABLE LAW, ETC. THIS AGREEMENT SHALL BE INTERPRETED,
CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH
OF MASSACHUSETTS APPLICABLE TO CONTRACTS BETWEEN RESIDENTS OF MASSACHUSETTS
WHICH ARE TO BE PERFORMED ENTIRELY WITHIN MASSACHUSETTS, REGARDLESS OF (I) WHERE
THIS AGREEMENT IS EXECUTED OR DELIVERED; OR (II) WHERE ANY PAYMENT OR OTHER
PERFORMANCE REQUIRED BY THIS AGREEMENT IS MADE OR REQUIRED TO BE MADE; OR
(III) WHERE ANY BREACH OF ANY PROVISION OF THIS AGREEMENT OCCURS, OR ANY CAUSE
OF ACTION OTHERWISE ACCRUES; OR (IV) WHERE ANY ACTION OR OTHER PROCEEDING IS
INSTITUTED OR PENDING; OR (V) THE NATIONALITY, CITIZENSHIP, DOMICILE, PRINCIPAL
PLACE OF BUSINESS, OR JURISDICTION OF ORGANIZATION OR DOMESTICATION OF ANY
PARTY; OR (VI) WHETHER THE LAWS OF THE FORUM JURISDICTION OTHERWISE WOULD APPLY
THE LAWS OF A JURISDICTION OTHER THAN MASSACHUSETTS; OR (VII) ANY COMBINATION OF
THE FOREGOING. NOTWITHSTANDING THE FOREGOING, THE LAWS OF THE STATE SHALL APPLY
TO THE PERFECTION AND PRIORITY OF LIENS UPON AND THE DISPOSITION OF ANY
PROPERTY.


 


23.14                 RIGHT TO MAKE AGREEMENT. EACH PARTY WARRANTS, WITH RESPECT
TO ITSELF, THAT NEITHER THE EXECUTION OF THIS AGREEMENT, NOR THE CONSUMMATION OF
ANY TRANSACTION CONTEMPLATED HEREBY, SHALL VIOLATE ANY PROVISION OF ANY LAW, OR
ANY JUDGMENT, WRIT, INJUNCTION, ORDER OR DECREE OF ANY COURT OR GOVERNMENTAL
AUTHORITY HAVING JURISDICTION OVER IT; NOR RESULT IN OR CONSTITUTE A BREACH OR
DEFAULT UNDER ANY INDENTURE, CONTRACT, OTHER COMMITMENT OR RESTRICTION TO WHICH
IT IS A PARTY OR BY WHICH IT IS BOUND; NOR REQUIRE ANY CONSENT, VOTE OR APPROVAL
WHICH HAS NOT BEEN GIVEN OR TAKEN, OR AT THE TIME OF THE TRANSACTION INVOLVED
SHALL NOT HAVE BEEN GIVEN OR TAKEN. EACH PARTY COVENANTS THAT IT HAS AND WILL
CONTINUE TO HAVE THROUGHOUT THE TERM OF THIS AGREEMENT AND ANY EXTENSIONS
THEREOF, THE FULL RIGHT TO ENTER INTO THIS AGREEMENT AND PERFORM ITS OBLIGATIONS
HEREUNDER.


 


23.15                 ATTORNEYS’ FEES. IF ANY LAWSUIT OR ARBITRATION OR OTHER
LEGAL PROCEEDING ARISES IN CONNECTION WITH THE INTERPRETATION OR ENFORCEMENT OF
THIS AGREEMENT, THE PREVAILING PARTY THEREIN SHALL BE ENTITLED TO RECEIVE FROM
THE OTHER PARTY THE PREVAILING PARTY’S COSTS AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES INCURRED IN CONNECTION THEREWITH, IN PREPARATION THEREFOR AND ON
APPEAL THEREFROM, WHICH AMOUNTS SHALL BE INCLUDED IN ANY JUDGMENT THEREIN.


 


23.16                 NONLIABILITY OF TRUSTEES. THE DECLARATIONS OF TRUST
ESTABLISHING CERTAIN ENTITIES COMPRISING LANDLORD, COPIES OF WHICH, TOGETHER
WITH ALL AMENDMENTS THERETO (COLLECTIVELY, THE “DECLARATIONS”), ARE DULY FILED
WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND,
PROVIDE THAT

 

71

--------------------------------------------------------------------------------


 


THE NAMES OF SUCH ENTITIES REFER TO THE TRUSTEES UNDER SUCH DECLARATIONS
COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITIES SHALL BE HELD
TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, SUCH ENTITIES. ALL PERSONS DEALING WITH SUCH ENTITIES, IN ANY WAY,
SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITIES FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.

 

 

 

LANDLORD:

 

 

 

HRES1 PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

David J. Hegarty, President

 

 

 

TENANT:

 

 

 

FS PATRIOT LLC

 

 

 

 

 

By:

/s/ Evrett W. Benton

 

 

 

Evrett W. Benton

 

 

President

 

 

 

 

 

FS COMMONWEALTH LLC

 

 

 

 

 

By:

/s/ Evrett W. Benton

 

 

 

Evrett W. Benton

 

 

President

 

72

--------------------------------------------------------------------------------


 

EXHIBITS A-1 through A-2

 

Land

 

These exhibits have been omitted and will be Supplementally furnished to the
Securities and Exchange Commission upon request.

 

i

--------------------------------------------------------------------------------